 In the Matter of NATIONAL LINEN SERVICE CORP., UNITED LINEN SUP-PLY Co., LINEN SERVICE CORPORATION OF TEXASandLAUNDRY AND'LINEN SUPPLY DRIVERS, LOCAL 928, A. F. L., LAUNDRY WORKERS IN-TERNATIONAL UNION, A. F. L.In the Matter of NATIONAL LINEN SERVICE CORP., UNITED LINEN SUP-PLY Co., LINEN SERVICE CORPORATION OF TEXASandAMALGAMATEDCLOTHINGWORKERS OF AMERICA, LAUNDRY DIVISION, LOCAL 357,C. I. O.Cases Nos. C-9364 and C-2365 respectively.-Decided March 17, 1943Jurisdiction:laundry and linen supply industry.Unfair Labor Practices.Interference,Restraint,and Coercion:maintaining surveillance over meetingsof employees ; inquiring whether employees belonged to the union ; requestingabandonment of union; refunding of union dues to employees upon conditionthey surrender their dues books ; speech of company president intended to dis-courage organization.Discrimination:discharge for membership in union and for exerting right ofstrike.Collective Bargaining:majority established; refusal to bargain based uponrespondent's "stalling" tactics and effort to undermine union by numerouscompany-sponsored elections.Remedial Orders:cease and desist unfair labor practices, reinstatement of em-ployees,withdrawal of recognition from dominated organization, bargaincollectively.-Unit Appropriate for Collective Bargaining:drivers and helpers.DECISIONANDORDEROn October 10, 1942, the Trial Examiner issued his IntermediateReport in the above-entitled proceedings, finding that the respondentshad engaged in and were engaging in certain unfair labor practicesand recommending that they cease and desist therefrom, and that theytake certain affirmative action as set forth in the copy of the Inter-mediate Report, annexed hereto,Thereafter, the respondents filedexceptions to the Intermediate Report and a brief in support of theexceptions.The Board has considered the rulings made by -the TrialExaminer at the hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed.48 N. L. R. B., No. 27.171 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice a hearing for the purpose of oral argument wasscheduled to be held before the Board at Washington, D. C., on Feb-ruary 23, 1943.Although the respondents had requested the,hearing,they were not represented by counsel, nor did they appear at'the hear-ing.Consequently, oral argument was not conducted.The Board has considered the Intermediate Report, the respondents'exceptions and brief, and the entire record in the case and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer, except as noted below :1.The Trial Examiner found that National Linen Service Corp.and Linen Service Corporation-of Texas were "employers" within themeaning of Section 2 (2) .of the Act.While we are of the opinion,and find, that the record supports the findings of fact of the TrialExaminer with respect to the business operations and corporate rela-tionships of all the respondents, we ,do not believe that these factswarrant a finding that National Linen ,Service Corp. or Linen ServiceCorporation of Texas controls the labor policies of United Linen,Supply Co. or participated in the unfair labor practices which werecommitted by United Linen Supply CoMoreover, we do not findit necessary, in order to effectuate the policies of the Act, to direct ourorder against National Linen Service Corp. or Linen Service Corpora-tion of Texas.Accordingly, ve find that National Linen ServiceCorp. and Linen Service Corporation of Texas are not employerswithin the meaning of the Act, and" we shall dismiss the complaint asto them.2.The Trial Examiner' found that on June 5, 1939, United LinenSupply Co. discharged Lenora Drew because of her membership in andactivities on behalf of Laundry Workers International Union, A. F. L.,and recommended that she be made whole for any loss of pay she mayhave suffered.We agree with the finding of the Trial Examiner.However, the record shows that charges were filed with the Board onJuly 5, 1939, but were subsequently withdrawn on September 11, 1939,when the Board questioned its jurisdiction over the matter.On March6, 1942, in filing its fourth amended charge in the current proceeding,Laundry Workers International Union, A. F. L., alleged,inter cilia,that United Linen Supply Co. had committed an unfair labor practicewithin the meaning of Section 8 (3) of the Act by discharging Drew.Consequently, we shall provide in our, order, that the period for com-puting back pay shall commence with'March 6, 1942, and shall continueto the date of the respondent's offer of reinstatement to LenoraDrew.' SeePressCo. v N. L. R. B.,118 F (2d) 937 (App D. C );N. L. R. B. v. Hearst,102F (2d) 658 (C. C.A. 9) ; BethlehemSteel Co. v.N. L. R. B.,120 F. (2d) 641(App. D. C.)N L. R. Bv CondenserCorp,128 F. (2d) 67(C C. A 3). NATIONALLINEN SERVICE CORP.1733.The Trial Examiner found that the employees listed in AppendixA of the Intermediate Report, who were discharged on February 21,1942, were discharged because of their participation in a strike whichcommenced on February 20, 1942, and that said strike resulted fromthe respondent's unfair labor practices.The Trial Examiner recom-mended the reinstatement of such employees with back pay.While wedo not agree that the strike was caused by the respondent's unfair laborpractices, it is clear, and we find; as did the Trial Examiner, that suchemployees were discriminatorily discharged' and shall order them tobe reinstated with back pay.The record supports the finding that;SpecialEmployees' Committee was dominated and interfered withby United Linen Supply Co.; that, consequently, the master contract-entered into on February 11, 1942, with said Committee and the supple-mentary individual contracts of employment entered into on or aboutthat date were illegal and void ; that the no-strike provisions in theindividual contracts of employment were likewise void; that onFebruary 20, 1942, there existed no valid contract or provision limiting,the employees in their right to strike; and that, therefore, the re-spondent's action in discharging the employees who were striking onFebruary 21, 1942, was an interference with the employees' right to.engage in concerted activity and hence violative of the provisions of,Section 8 (1) and (3) of the Act.4.The Trial Examiner found that United Linen Supply Co., byTefusing to, meet with the committee of drivers, had committed an un-fair labor practice within the meaning of Section 8 (1) of the Act.We disagree with this finding.The evidence discloses that Gatewood,.as spokesman for the committee, claimed, in behalf of Local 357, torepresent a majority of all the employees of the South San Pedroplant.It does not appear that Local 357 represented a majority ofsuch , employees.Consequently, the respondent was under no dutytomeet and bargain-with the committee.ORDERUpon the entire record in the case, and pursuant to Section 10 (c),,ofthe National Labor Regulations Act, the National Labor Rela-tions Board hereby orders that the respondent, United Linen SupplyCo., Los Angeles, California, and its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Discouragingmembership in Laundry and Linen SupplyDrivers, Local 928, A. F. L.; Laundry Workers International Union,A. F. L.; and Amalgamated Clothing Workers of America, LaundryDivision, Local 357, C. I. 0.; or any other labor organization of its 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployeesor inany other manner discriminating in regard to theirhire or tenure of employment or any term or condition of employment;(b)Dominating or interfering with the administration of theSpecial Employees' Committee or with the formation or administra-tion of any other labor organization of its employees and from con-tributing support to said Special Employees' Committee or to anyother labor organization of its employees, and giving effect to anycontract or contracts it may have entered into with the saidSpecialEmployees' Committee or to any contract it may have entered intowith any of its individual employees, pursuant to the terms of its,agreement with the Special Employees' Committee, provided thatdiminish any of the benefits to its employees granted under theterms or provisions of such contract or contracts with respectto wages,hours of employment, or vacations;(c)Refusing to bargain collectively with Laundry and LinenSupply Drivers, Local 928, -A. F. L.,' as the exclusive representativeof all drivers and drivers' helpers employed at the South San PedraStreet plant in Los Angeles, California, exclusive of supervisors;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutual aidand protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act : '-(a)Offer to each and every person listed in Appendix A, attachedto the Intermediate Report, immediate and full reinstatement to theformer or substantially equivalent position last occupied by him at thebranch at which he was last employed, without prejudice to his sen-iority and other rights and privileges, provided that in the event anyof said employees shall fail for a period of thirty (30) days after,receipt of the offer of reinstatement made in writing by the respond-ent, to report for employment pursuant to said 'offer, the obligationto reinstate such employees as shall fail to report shall be terminated,except that in the event any of said persons shall at the time of saidoffer be in the armed forces of the, United States, such persons shall beentitled to reinstatement upon demand at any time within forty (40)days after discharge from the armed forces of the United States;(b)Make each and every person listed in Appendix A, attached tothe Intermediate Report, whole for any loss of pay he may havesuffered as-the result of the respondent's discrimination against him,by payment,to each of them of a sum of money equal to that which NATIONAL LINEN SERVICE CORP.175each normally would have received as wages from the date of thediscrimination, against him to the date of the respondent's offer ofreinstatement, less his net earnings during said period; except withrespect to Lenora Drew, who shall be made whole for any loss ofpay she may have suffered as a result of the respondent's discrimina-tion against her, by payment to her of a sum of money equal to thatwhich she normally would have received as wages from March 6, 1942,to the date of the respondent's offer of reinstatement, less her netearnings during said period;(c)Withdraw all recognition from the Special Employees' Com-mittee or its successors, if any, as the representative of any of theemployees of the respondent, for the purposes of dealing with therespondent concerning grievances; labor disputes, rates of pay, wages,hours of employment, or other conditions of employment, and com-pletelydisestablish the SpecialEmployees' Committee as suchrepresentative;.(d)Upon request, bargain collectively with Laundry and LinenSupply Drivers, Local 928, A. F. L., as the exclusive representativeof all employees engaged as drivers and drivers' helpers at the re-spondent's South San Pedro 'Street branch in Los Angeles, California,exclusive of supervisors, in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment;(e) Immediately post in conspicuous' places throughout its of-fices at Los Angeles, California, and maintain for, a period of atleast sixty (60) consecutive days from the date of posting, noticesto its employees stating (1) that the respondent will not engage inthe conduct from which it is ordered to cease and desist in paragraphs 1(a), (b), (c), and (d) of this Order; (2) that the respondent willtake the affirmative action set out in paragraphs 2 (a), (b), (c), and(d) of this Order; and (3) that the employees of the respondent arefree to become or remain members of Laundry Workers InternationalUnion, A. F. L., Laundry and Linen Supply Drivers, Local 928,A. F. L., and Amalgamated Clothing Workers of America, LaundryDivision, Local 357, C. I. 0., and that the respondent will not dis-criminate against any employee because of his membership in oractivity on behalf of these or any other labor organizations;(f)Notify the Regional Director for the Twenty-first Region, inwriting, within ten (10), days from the date of this Order, whatsteps the respondent has taken to comply herewith.AND IT Is FURTHERORDEREDthat the complaint, insofar as itallegesthat National Linen Service Corp. and Linen Service Corporationof Texas are employers within the meaning of the Act, be, and ithereby is, dismissed. 176,DECISIONS OF NATLONAL LABOR RELATIONS BOARDAND ITIS FURTHER ORDEREDthat the complaint,insofar asit alleges:thatUnited Linen Supply Co. discriminatorily discharged DelmerThorne, Walter R. Lyons, and Elbert M. Adamson, within the mean-ing of the Act, be, and it hereby is, dismissed.MR. JOHN Al. HOUSTON took no part in the consideration of- theabove Decision and Order:INTERMEDIATE REPORTCharles 31. Ryan, Esq.,for the Board.Elmer H. Howlett, Esq,of Los Angeles, Calif for United Linen Supply Co.Paul R. Watkins, Esq.,andRichard W. Lund, Esq.,andAustin Peck, Esq.,ofLatham and Watkins,of Los Angeles, Calif., for National Linen Service Corp. and-Linen Service Corporation of Texas.STATEMENT OF THE CASEOn March 6, 1942, Laundry and Linen Supply Drivers, Local 928, A. F: L,hereinafter called Local 92S, filed with the Regional Director for the Twenty-firstRegion (Los Angeles, California) of the National Labor Relations Board,hereinafter called the Board, its fourth amended charge against National LinenService Corp, hereinafter called National ; United Linen Supply Co., hereinaftercalled United ; and Linen Service Corporation of Texas, hereinafter called LinenService, all of whom are hereinafter collectively referred to as the respondents,charging the said respondents with having engaged in unfair labor practiceswithin the meaning of Section 8 (1), (3) and (5) of the National Labor RelationsAct, 49 Stat 449, herein referred to as the Act.On March 11, 1942, Amalgamated Clothing Workers of America, LaundryDivision, Local 357, C I. 0, hereinafter called Local 357, filed with the RegionalDirector for the Twenty-first Region (Los Angeles, California) of the Board,its first amended charge against the above-named' respondents, charging saidrespondents with having engaged in unfair labor practices within the meaningof Section 8 (1) and (3) of the Act.On April 14, 1942, the Board entered an order directing that the above-describedcases be consolidated, and on May 29, 1942, by its Regional Director for theTwenty-first Region, issued its complaint in the cases so consolidated, againstNational Linen Service Corp., United Linen Supply Co. and Linen Service Cor-poration of Texas, alleging that said respondents have individually and collec-tively engaged in"and are engaging in unfair labor practices affecting commerce,within the meaning of Section S (1), (3) and (5), and Section 2 (6) and (7) ofthe Act.Copies of the complaint accompanied by notice of hearing thereon wereduly served on each of the respondents, Local 928, Local 357 and Laundry WorkersInternational Union, A. F. of L., hereinafter called Laundry Workers.During the course of the hearing on the above complaint, upon a second amendedcharge filed by Local 357 while the hearing was in progress, the complaint wasamended over the objection of the respondents, to allege that the said respondentshad engaged in other and further unfair labor practices- affecting commercewithin the meaning of Section 8 (1) and (3), and Section 2 (6) and (7) of theAct.At the request of the respondents, the hearing was their adjourned to anagreed date to permit them to meet. the new matter set out in the amendedcomplaint. NATIONAL LINEN SERVICE CORP.177The complaint, as so amended, alleges, in substance, that Linen Service ownsthe controlling interest in United; that National owns the controlling interestin Linen Service ; that National controls, dominates' and directs the businessoperations and labor policies of Linen Service and United and is equally respon-sible with Linen Service and United for the business operations and labor policiesof United ; that the respondents discouraged membership in or affiliation withLocal 928, Local 357 and Laundry Workers by their employees at two describedbranches in Los Angeles, California, by disparaging union members, advisingthem that union membership would be futile, threatening them with dischargeif they became members, demanding that they refrain from bargaining collectivelyand that they execute individual contracts of employment, sponsoring, encourag-ing, assisting, interfering with and dominating the formation and administrationof a Special Employees' Committee, entering into a contract covering wages,hours and working conditions with said Special Employees' Committee ; and byoffering and giving rewards to induce employees to give up their union, member-ship and activities ; that the respondents discharged and have refused to reinstateone (1) named employee because of her membership in and assistance to theLaundry Workers ; that the respondents discharged and have refused to reinstate13 named employees because of their membership in and assistance to Local 928;that the respondents discharged and have refused to reinstate 19 named em-ployees because of their membership in and assistance to Local 357; that certainof the employees constitute a unit appropriate for purposes of collective bargain-ing; that prior to January 9, 1941, and at all times thereafter, Local 928 hadbeen designated by a majority of the employees in said unit as their representa-tive for purposes of collective bargaining; that on or about January 10, 1941, therespondents failed and refused and at all times since have failed and refused tobargain with Local 928, as the representative of all the employees in such ap-propriate unit, in respect to wages, rates of pay, hours of employment and otherconditions of employment, and that by the conduct of the respondents above-described, they have interfered with the exercise by the employees of the rightsguaranteed in Section 7 of the Act and have engaged in unfair labor practices'within the iueaning of Section 8 (1), (3) and (5) and Section 2 (6) and (7) ofthe Act.Substantially identicalmotions were filed by National and Linen Servicewith the Regional Director for the Twenty-first Region, to dismiss the complaintas to each of them on the following grounds- (1) that the moving respondentactually tiansacts no business in California or in the western part of the UnitedStates; (2) that this proceeding is an attempt to obtain jurisdiction over andto impose restrictions on the operations of the moving respondent by virtue offacts with regard to which, if true, it had no part or control ; and (3) that theplace of business of the moving respondent, wheic its office, records and officesare located is so distant from the place of hearing that it cannot adequatelydefend itselfAction on these motions was deferred until the" hearing whenthey came before the Trial Examiner for disposition.Coincident with the filing of the motions above referred to, the respectiverespondents filed separate answers with the Regional Director of the Twenty-fiist Region, in which each admit certain allegations of the complaint relativeto their respective corporate-structures and the character of business done, butdeny the allegations relative to inter-corporation control; domination or directionof the, business operations and labor policies of each other, and generally denyall of the allegations of the complaint pertaining to the alleged unfair laborpractices,and the conclusions derived therefrom. 178DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to notice and notices of postponement, a hearing on the originalcomplaint and the complaint as amended, was held in Los Angeles, California,between June 29 and August 8, 1942, before R. N. Denham, the Trial Examinerduly designated by the Chief Trial Examiner.All parties appeared, were rep-resented by counsel and participated in the hearing where full opportunity wasafforded each of them to examine and cross-examine witnesses and to introduceevidence bearing on the issues.The motions of National and Linen Service forthe dismissal as to them of the complaint and the complaint as amended, wereconsidered by the Trial Examiner and were denied as to the third ground setout in each of said motions. That portion of the motions contained in the firstand.second grounds stated was taken under advisement until such time as theevidence to be adduced at the hearing could be heard and considered. Theundisposed of porfions of such motions to dismiss are now denied.At the conclusion of the hearing the motion of counsel for the Board to strikethe name of Cecil Moon from the amended complaint and to dismiss the amendedcomplaint, without prejudice, insofar as it pertains to the termination of theemployment of Herbert Lee and Matt Lynch was granted.Counsel for the Board also' moved to amend the amended complaint to con-form to the proof with respect to correction of names, dates and other similarrecitals not going to the fundamental issues involved.The motion was grantedand made applicable to all pleadings filed herein.Oral argument was waived by all parties.Respondents National and LinenService requested leave to file a brief with the Trial Examiner. Such brief hasbeen received.On the basis of the -foregoing and after having heard and observed all thewitnesses and considered all exhibits received in evidence, the undersigned makesthe following :FINDINGS OF FACTI.THE RESPONDENTS AND THEIR INTERCOMPANY RELATIONSHIPSEach of the respondents is an operating corporation, organized, under thelaws of Delaware and engaged in the business of renting laundered linens,uniforms, towels and kindred supplies to offices, barber shops, hotels, restaurantsand other users of linens, in or near the communities where their respectivebranches are located. In conjunction therewith, the various branches alsooperate laundry plants for cleansing the soiled linens.National directly owns and operates 26 such linen service establishmentsin a like number of cities in Virginia, North Carolina, South Carolina, Georgia,Florida, Alabama, Louisiana, Tennessee, and Kentucky. Its principal office forthe transaction-of business and its principal place of business is located inAtlanta, Georgia.During 1941, National purchased raw and other materials,equipment and supplies for use in its business operations, of the value of approxi-mately $3,250,000.00 of which` approximately $750,000.00 in value were purchasedfrom sources without the State of Georgia and shipped to the various places ofbusiness of National within the State of Georgia.The- annual gross revenue ofNational from its linen service business is approximately $7,000,000 00Thereis no serious contention by National that it is not engaged in commerce withinthe meaning of the Act.Linen Service maintains its principal office in,the office at National'at Atlanta,Georgia, where its officers have their offices, themeetingsof the board of direc-tors are held' and its general books and records are maintained, although it con-' .NATIONAL IJINEN.,SERVICE CORP.'179ducts all its actual business in and about the cities of Dallas, Fort Worth,,andHouston, Texas.. In 1941, Linen Service purchased soap, cleaning compounds,cabinets, uniforms, linens, towels and kiiidred products of the value of approxi-mately $431,000 00, of which approximately $177,000 00 in value were purchased,from National and shipped from Atlanta, Georgia, to the places of business ofLinen. Service within the State of Texas .-Approximately $54,000.00 in value ofsuch purchases were made by Linen Service from sources other than Nationallocated outside the State of Texas and shipped to the places of business of LinenService in the State of Texas. The annual gross revenues of Linen Servicederived from its business operations above-described, totals approximately$1,000;00000.There is no serious contention that Linen Service is not engagedin commerce within the meaning of the Act.United maintains its executive offices and keeps its general books of accountin the office of National in Atlanta, Georgia, but confines its business to the op-eration of two linen service establishments. with their accompanying .laundryplants in Los Angeles, California.During the fiscal year 1941, United pur-chased soap, cleaning compounds and similar supplies of the approximate valueof $44,604 00, of which $2,204 00 in value were shipped to it from National atAtlanta, Georgia.The remainder of such supplies were purchased within the:State of, California.During the same period United purchased towels, linens,uniforms and kindred supplies for use in its business of the value of approxi-mately $297,72100 of which $141,297 00 in value 'were purchased from sourcesoutside the State of California and shipped from such sources to the places ofbusiness of United in Los Angeles, California.The -annual gross revenue ofUnited derived from the conduct of its business operations above described isapproximately $1,385,875.00In addition to the, foregoing, National owns and operates three factories inAtlanta, Georgia, as follows :"The soap plant," where it "'manufactures, processes, produces, sells, anddistributes soap, washing compounds and kindred products," all of which aredistributed to and used in the various plants of the respective respondents. Inthe fiscal year ending August 31, 1941, the various products of,the soap plantwere valued at approximately $123,000, of which approximately $18,000 in valuewere distributed to directly owned branch plants of National within the Stateof Georgia ; approximately $85,000 in value were distributed 'to directly ownedbranch plants of National outside the State of Georgia ; approximately $18.000in value were distributed to plants of Linen Service, all of which are in theState of Texas ; and approximately $2,248 in value were. distributed to Unitedfor use at its plants at Los Angeles, California.The latter plants procured theirlaundry soaps and washing compounds locally in the Los Angeles market becauseof price differentials but obtained all toilet soap that is distributed to customersas a part of,service from the "soap plant," also on the basis of lower cost."Alsco Manufacturing Company," herein called Alsco, where it "manufactures,processes, produces, sells, and distributes cabinets and kindred products."Asin the case of the "soap plant" all the products of this factory are distributed toand used by the various branches of the respective respondents in the conduct ofthe business done by such branches. In the year ending August 31, 1941, thetotal products of Alsco were valued at approximately $134,000 of which approxi-mately $17,500 in value were distributed to directly owned branches of Nationalwithin the State of Georgia ; approximately $97,000 in value were distributed todirectly owned branches of National outside the State of Georgia ; approximately$16,000 in value were distributed to branches of Linen Service, all of which are521247-43-vol. 48-13 180DECISIONS,AF,. NATIONALLABOR RELATIONS BOARDin the Stateof Texas, and approximately $3,800 in value were distributed tothe branches of United in Los Angeles, California."Empire Manufacturing Company," herein called Empire, where it engages in ithe business of "manufacturing, producing, processing, selling, and distributinglinens, coats,uniforms,and kindred products."All of the products of, thisfactory with the exception of approximately J/2 of 1 percent, are distributed tothe various branches of the respective respondents for use in the conduct of thebusinessdone at such branches. . In the main, the branches of the respectiverespondents procure the major portions of their requirements of linens fromEmpire although United purchases its uniforms locally because of price differen-tials.In the fiscal year ending August 31, 1941, the total products of Empire werevalued at approximately $1,034,000.of which approximately $135,000 in-valuewere distributed to directly owned branches of National outside the State ofGeorgia ; approximately $143,000 in value were distributed to branches' of LinenService, all of which are, in the State_ of Texas ; approximately $60,000 weredistributed to branches of United in Los Angeles, Califoinia; and approximately$6,000 in value were sold to others.Substantially all the common stock of United, together with 66 percent of itsClass A stock and 60 percent of its Class B stock, all of which classes of Stockenjoy voting privileges; is owned by and held in thename of Linen Service; andapproximately 57 percent of the common stock of Linen Service, which is theonly voting, stock of that corporation, is owned by and held in the name ofNational.I.M. Weinstein is the president of each of these three corporationsWith the exception of the Chairmen of the Boards, the executive officers of National-.and Linen Ser\ ice are-identical.II.THE LABOR ORGANIZATIONS INVOLVEDLaundry and Linen Supply Drivers,. Local 928, A. F. L ; Laundry WorkersInternational Union, A. F. L.; and Amalgamated Clothing Workers of America,Laundry Division, Local 357, C. I. 0, are respectively, labor organizations ad-mitting to membership employees of respondent United.III.THE UNFAIR LABOR PRACTICESA. Developmciit of the National; Linen Service and United affiliationsThe history, of the development of what may 'be termed the National LinenSystem, which is often referred to by the spokesmen for National and its em-ployees, as the "National Linen Family" comprising what-they describe as acoast to coast linen service, consisting of the 31 "branches" that are the 2Gbranches of National, the three branches of Linen Ser^,ice and the two branchesof United, is, in effect, the story of the organizational genius and leadership of1.M: Weinstein.He began the business in 'a Very small way in Atlanta, Georgia,in 1919, under the corporate name-Atlanta Linen Supply Company. "In this, hisfirst association was with one Herman Gross.Between them they had but littlecapital, and, shortly after getting under way, sold a one-third interest to oneEplanEplan held his interest only a few months and then sold'to A. J. Wein-berg, a druggist in Atlanta.Weinberg not only'took over Eplan's interest butadvanced further funds for the purchase of some 'equipment which partiallyfreed the concern from complete dependence'on the'local laundries for cleansingtheir linens.''' NATIONAL LINEN SERVICE CORP.181In about 1923, J. B. Jacobs; also a local merchant, became interested-andpurchased Gross' interest in the business.' He, too, advanced additional fundswhich made it possible to establish a branch and build a plant in Birmingham,Alabama, of which he became the manager. At about the same time a branchwas also established in Savannah, Georgia. In 1924, N. Al. Gordon, anotherAtlanta merchants was induced by Weinstein and his associates to join them inthe linen service business.At that time Weinstein, Weinberg and Jacobs werethe sole interested parties in the'original Atlanta Linen Supply Company andhad set up each of the branches as a separate corporation.The record does notdisclose, nor is it material, how the stock in these early corporations was dis-tributed excdpt that it is obvious from subsequent developments that Weinstein,Weinberg and Jacobs each held an interest.PAll of Gordon's negotiations were conducted with Weinstein.He acquired-nointerest in the Atlanta corporation but participated in establishing a branch atChattanooga, Tennessee, under a new corporation, Chattanooga Linen SupplyCorporation, of which he was to, and did, own half the stockUnder Weinstein'sguidance, Gordon built the plant, became vice president of the new corporation,and took over the management of the branch. In testifying concerning his re-lations with Weinstein,' Gordon stated :"He (Weinstein) came to see me quite frequently there (Chattanooga) and.helped me tremendously.He was, as has been expressed in these bearings,the driving force. I,learned a great deal from him.While I always did' notthink along the same lines as he did, I at that time and subsequent periods,while I was with the National Linen could do nothing other than follow his.directions, as he was my boss !"-From the establishment of the Chattanooga branch until 1928, the program ofexpansion continued.Weinstein,, as described by Gordon, continued - to be thedriving force, although his close association with Weinberg and Jacobs was neverinterfered with and their respective interests in the business continued to beapproximately equal and, together, to represent complete control of all the com-ponent parts'In 1928, two merger movements followed in quick succession, with the firstapparently as a "position" maneuver to accomplish the second.The first was theincorporation of Southern Linen Supply Company, hereinafter called Southern, asa holding company, to which Weinstein, Weinberg and Jacobs transferred all their.interests, direct and indirect, in all of the branches, including the original AtlantaLinen Supply Company, and the miscellaneous stockholders such as Gordon, inthe various branch corporations, did likewise, for which each received a certainamount of the stock of Southern.The basis of such transfers is not disclosed noris it material since the transfers did not disturb the Weinstein, Weinberg andJacobs control of Southern and, through it, of all the operating branch corpora-tions.The completion of this transaction found Southern. the owner of all the out-standing stock of the following corporations:Atlanta Linen Supply Company, Atlanta, Georgia.Birmingham Linen Supply Company, Birmingham, Alabama.Gulf Coast Linen Supply Company, Mobile, Alabama.New Orleans Linen Supply Corporation, New-Orleans, Louisiana.'The current control of National by Weinstein and his associates is derived, not from acontrolling stock interest, but from the terms of the voting trust agreement under whichall commonstock of National is held. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlorida Linen-Supply Company,Miami, Florida.Jacksonville Linen Supply Company, Jacksonville,Florida.Savannah Linen Supply Company,-Savannah,Georgia.Chattanooga Linen Supply Company, Chattanooga,Tennessee.Carolina Tower Supply Company, Winston-Salem, North Carolina.Caroline Linen Supply Company, Charlotte,North-Carolina.together with the Alsco Manufacturing Company in Atlanta, heretofore described.Immediately following the organization of Southern and the transfer to it of allthe stock of the various operating branch corporations,Weinstein and his asso-ciates negotiated a further merger of all the assets and business of the various'Southern subsidiaries with those of Atlanta Laundry,'Inc., which were devoted'to the operation of linen services in Atlanta; and those of Laundry 'and ' Dry ,Cleaning Service which were devoted to the operation of linen services in NewOrleans.National was the product of this combination.Although the contribution of Southern to the merger was many times greaterthan the contribution of Atll.nta Laundry,Inc., and Laundry and Dry CleaningService, Inc-,Weinstein,Weinberg and Jacobs elected to take-most of Southern'sparticipation in the form of $7.00 Preferred Stock of National,which, it wasagreed, would be issued to the participants in an amount equal to the gross vol-ume of business respectively done by them during the preceding year,plus'thefair actual value of their physical assets less outstanding liabilities.This re-'suited in the distribution to Southern of most of the Preferred Stock thus issued,of which Weinstein,Weinberg and Jacobs and their respective immediate fami-lies, received 12,859 shares, representing slightly less than 60 percent of the totalissueThe distribution of the 7 percent preferred stock to other stockholdersof Southern is not disclosed by the record.The-common stock of National initi-ally issued,consisted of 150,000 shares, of which, under the terms of the mergeragreement,50,000 shares were to be distributed to Southern,50,000 shares ,toAtlanta Laundry,Inc., and Laundry and Dry Cleaning Service, In., on an undis-closed-basis of division between them,and 50,000 shares to Sidney W. Souers, anofficial of the Canal Bank and Trust Company of New Orleans,who, in his indi-vidual capacity, had agreed to underwrite $500,000.00 of bonds for the newcompany at 90. The merger agreement-further provided that all the common'stock should be placed in a voting trust for 10 years,' with Weinstein,Weinbergand Jacobs,representing the "Southern"interests and serving as a group which,in certain instances could cast only a single vote, three others, including Souers,who represented the "bond holder interests" and in certain instances could castonly a single vote, and B.C.McClellan,representing Atlanta Laundry,Inc., andLaundry and Dry Cleaning Service, Inc., as voting trusteesHowever, to insurethe continuity of the control of the new company by Weinstein and his associates,a mandatory provision was inserted in the merger agreement that the executiveofficers of the new corporation should' be B C. McClellan, Weinstein, Jacobs and'Weinberg, with McClellan as chairman of the Board and with the offices of Presi-dent,Executive Vice-President, Secretary and Treasurer distributed among2 In 1933; the voting trust was continued in effect for ten additional years, withoutsubstantial amendment except that by that time changes were made in the second groupwhich now includes McClellan'and appears to represent the New Orleans interests whileSouers is the seventh trustee and serves apparently as representative of his own interestsonly8McClellan had never before been associated with Weinstein,Weinberg,and Jacobsinterests..His primary business had always been and still is in New Orleans with Laundryand Dry Cleaning Service,Inc , which conveyed only its linen service business to the mergerbut retained its laundry and dry cleaning business -NATIONAL LINEN 'SERVICE CORP.183Weinstein,Weinberg, and Jacobs in such manner as they should agree. Out ofthis arrangement,Weinstein became President, Jacobs became Executive Vice-President,Weinberg became Vice-President and Treasurer, and S., H Vicknairwas designated Secretary and Assistant Treasurer.They have remained in thoserespective offices until the present time.k.By the above procedure and special provisions of the controlling agreements,notwithstanding that Weinstein,Weinberg and Jacobs and members of theirimmediate families held and now hold only approximately 31 percent of the votingtrust certificates representing the common stock, they have nevertheless pre-served their complete control over the affairs of National with Weinstein con-tinously at its head.The organization of National, to which all the physical assets, good will, tradenames, trade routes, etc., of each of the merged establishments was conveyed,was the signal for a new and extended program of expansion.Under Weinstein'sdirection and leadership, National acquired or established some 16 additionalbranches between 1928 and 1938, giving it a total of 26 branches in the variousstates listed in Section I hereof. It had acquired Alsco as a part of the Southerncombination and within a short time had taken over the Empire ManufacturingCompany heretofore described.The development of the soap plant also appearsto have taken place during this period.After 1938, Weinstein attempted no further establishment of operating branchesunder National's own name but reverted to the former technique of controlledsubsidiaries.`In October 1938, he had been negotiating to take over severallinen service businesses and to lease a partially completed plant in Houston,Texas.He also had had some negotiations to acquire similiar businesses, butwithout a plant, in Dallas, Texas, and on October 10, 1938, caused Linen Serviceto be incorporated under the laws of Delaware for the purpose of acquiringthese businesses,. with National subscribing to more than half the initial issueof common stock. The rest of the preorganizational subscriptions were made bypersons identified with National's management.The subsequently issued com-mon stock was first offered to the other holders of National voting trust certifi-cates in proportion to their holdings.Shortly after the incorporation of LinenService'and about two months before it began doing business, Weinstein alsoopened negotiations in Los Angeles, California, with one Ben Weingart for theacquisition of the controlling stock interest in United, a corporation that had,been in existence since 1929 and was then operating four linen service branchplants in Los Angeles and vicinityIn December 1938, two months before thepurchase of United control was concluded, Weinstein told Gordon, then Managerof National's branch at Richmond, Virginia, who, in addition to having been adirector of National since 1935 had been continuously associated in--the -businessas branch manager for 14 years, of his plans to acquire the United business inLos Angeles and arranged with Gordon for the latter to take over the manage-ment of one of the United plants as soon as the transaction"should be com-4 These are described as the personal activities'of Weinstein because they were exactlythat.He is admittedly the builder of the National system and throughout its history hasplanned and carried out the development and operational functioning of the system, in.themanner of carrying on a "one man" business ; arranging deals, making commitments andworking out details without bothering to obtain corporate sanction until the matter in handhad been closed, if at allWeinberg and Jacobs do not appear as officers active in directingthe businessTheir functions appear to deal solely with administrative detail within theAtlanta offices.It is pertinent, however, that whatever Weinstein did he did against the,`National" background, and on behalf of National. 184DECLSIONS OF NATIiO'NAL LABOR. RELATIONS BOARDpleted.'The negotiations with Weingart resulted in a contract executed' by-Weinstein, in the name of Linen Service, on January. 28, 1939,, with Aetna Hold-ing Company, of which Weingart was secretary, ,whereby' Linen Service agreedtopurchase from Aetna, substantially all the outstanding 60,000 shares ofcommon stock of United for Three Hundred Twenty-Five Thousand Dollars($325,000.00)payable, twenty-five thousand ($25,000.00) upon the executionof the contract, One Hundred Twenty-Five, Thousand ($125,00000) by March11,1939, and the remainder at the rate of Twenty-five Thousand ($25,000.00)Dollars each six (6) months thereafterThe agreement also contained anoption to National to,purchase a designated number of shares of United's ClassA and Class B stocks, which carried voting privileges.' This agreement was'later ratified by Linen Service on or about February. 6, 1939, when it began todo business as a corporation.The purchase, 'however, was not completed untilafter February 21, 1939..-The original stock subscriptions to Linen Service were inadequate to financethe acquisition of the Texas businesses and the United stock and to provideworking capital.Accordingly, on some undetermined date in advance of Febru-ary 21, 1939, Weinstein arranged with the Trust Company of'Georgia, in Atlanta;to lend Linen Service $250,000 00 and committed National to assure the paymentof the 'obligation by agreeing that National would purchase additional stock ofLinen Service, if necessary.?On February 23, 1939, Linen Service registered withSecurities and Exchange Commission its statement covering a proposed offeringof 430,000 additional shares of common stock of no par value, at $1.00 per share.It is this stock- that the holders of National Voting Trust Certificates were givenproportional "rights" to purchase and which National, in effect, underwrote.On February 13, 1939, Gordon, having been advised that arrangements had beencompleted to take over the United operations' in Los Angeles, was instructed byWeinstein to proceed there and assume the management of what is hereinafterreferred to as the Hollywood, or La Brea branch of United.He arrived onFebruary 20, 1939At the same time, J. H Weinberg, bother of A. J Weinbergand manager of National's branch at Birmingham, Alabama, was transferred toLos Angeles to manage what is hereinafter referred to as the City Linen orSouth San Pedro Street branch.George Taylor, route manager at National'sNashville, Tennessee, branch, was transferred to Los Angeles to serve as routemanager at the South San Pedro Street branch.Roger Wilson; route manager atNational's Charlotte, North Carolina, branch, was transferred to Los Angeles tobe route manager at the Hollywood branch; and, as promptly as he could set up'certain standardized office procedures at the Texas branches, Louis Zipperman,a general office accountant and utility man in National's main office in Atlanta,6Gordon's testimony on this subject is accepted as substantially correct insofar as itpertains to the fact that Weinstein discussed with him the fact that lie was negotiatingfor and later that he had acquired UnitedHowever, Gordon's testimony that Weinsteintold him he had acquired United in conjunction with 'other parties not connected withNational is so contiaiy to the established facts that it must be disregarded as an after-thought of the witness, designed to color the incident in support of the proposition thatUnited is and always has been an independently functioning organization, wholly outsidethe National influence--Total Class A stock outstanding, 16,495 shares, with full voting privilegesTotal ClassB stock outstanding, 16,800, with voting privileges only when in default. 'This stock wasin default in 1939 and still is.° The loan was not actually made until February 21, 1939, and the commitment referredto is dated February 22, 1939.This commitment contains an agreement by Weinstein toobtain corporate appioval at the next meeting of the directors of NationalA resolution NATIONAL IJINENTSERVICE CORP.185was transferredto Los Angeles to become officemanagerfor both the .branchesand for the central co-ordinating office of United.By this time, the organization of Linen Service had been completed:Souershad been designated Chairman of the Board aWeinstein, Jacobs, Weinberg andPresident, andSecretary-Treasurer.Each also was a director. The other directors consistedof two active "National" branch managers, National's general sales manager, a"National" branch manager who was transferred to Dallas, Texas, to managethe new "Linen Service" branch there;-arid the manager of the new Houstonbranch, whose past affiliations are not disclosed in the record.On February 6,1939, Line Service officially began to do business as a corporation. In the regis-tration statement for its additional offering of common stock, Linen Servicestated that one of the purposes of this issue, together with the loan of $250,000 00heretofore described, and the preorganizational stock subscriptions was, not onlyto purchase the Houston and Dallas linen services, and to acquire the Unitedstock, but "for the development of other plants which will eventually be estab-lished in Texas and Oklahoma ; also for the acquisition of such linen servicebusinessesas the issuer may desire to acquire'! 10In early March, 1939, the purchase of the United stock having been consum-mated, a special meeting of United stock holders was held in Los Angeles.LinenService issued its proxy to Weinstein and at the meeting, Weinstein selected ahoard of directors for United, consisting of himself, Gordon, J. HWeinberg,Charles Wedler, assistant to the former manager of United, and Harold Larson, aLos Angeles attorney who also acts as local counsel and Secretary to United.Weinstein caused himself to be designated President, and Gordon Vice-Presidentand Treasurer.Weinberg served until his connection with United was termi-nated in January 1941, at which time Zipperman succeeded him. At its 1942meeting,Weller was omitted and_Weinstein's son was elected to succeed him.It is the contention of National and Linen Service that, if there have been anyunfair labor practices engaged in by United, they were wholly beyond the controlof both National and Linen Service, that those respondents had no part thereinand that neither of them can or should, either in law or in fact, be held responsiblefor such acts.On the other hand, it is the contention of counsel for the Boardthat,United'is not, in fact, an independently functioning corporation, that it hasno autonomy, that it is an integral part of the "coast to coast" system of National,and that it is subject to the same supervision and control in matters pertainingto operation, administration, service, and labor relations as are all the branchesthat are admittedly operated and controlled by National. In this, counsel for theBoard relies not only on factors which indicate a physical inclusion, but to avery large extent, on the over-all personal domination of all branches byI.M. Weinstein.In support of their contention, National and Linen Service rely upon the un-controverted facts that: (1) neither National nor any of its stockholders directlyown any substantial amount of the capital stock of United ; (2) the boards ofdirectors are different;-(3) with the exception of I AlWeinstein, who is presi-eAlmost as soon as the control of United passed, two of the four branches formerlyoperated,were closed and the business and some ofthe equipment transferred to the tworemaining branches above named.e Souers at no time has taken an active part in administering the affairsof either Nationalor Linen Service.He left New Orleans some time after 1928 and moved to St Louis, Mo ,wherelie entered and remained in the insurance businessuntil recentlycommissioned inthe Navy.°"The Ft Worth, Texas,branch wasnot establisheduntil afterFebruary 23, 1939.ti 186DECISIONS OF 'NATIONAL LABOR RELATIONS BOARDdent of all three, -corporations,- there, is no identity of officers ; u (4) whereas,all branch managers for National and Linen Service obtain their supplies andequipment on requisitions cleared through, Weinberg, who is an officer of both,Gordon, as head of the United branches, may make his own purchases withoutapproval and only goes through Weinberg when Weinberg can purchase moren The interrelation of officers and directors is reflected as follows :-National-Linen.SertiiceUnitedB C McClellan (New Chin of Bd______ ----------------0 r I e a n s) Presi-dent - Laundrv &Dry Cleaning Serv-ice.IAlWeinstein (4t-,PresidentPresident -------President.lanta)J.B.Jacobs(At.Exec. V. P-------V. President-_-__lanta)-A J Weinbeig ,(At- V. Pres-Treas___ V. President_____lanta).SIIVicknair (At-Secy-Asst Treas__Secy-Treaslanta).SidneyW S o u er s Director -------- Chm. of Bd.(NewOrleans-StLouis)N.AlGordon (LosDirector -------------------V. Pres -Treas.Angeles)Mgr.-United..GeoW Robertson Director,________ ----------------(New Orleans)C.L Sawyer (New Director ________ ------------------Orleans)-L., D Habert (New Director ________-------------Orleans)George H. Fauss (At-Director --------__,______________lanta) Not in Nationaloperating organza--tion.Milton Weinstein (At- ----------------Director Jan 41--DirectorMay 42_Tanta) Son of I. At-ex-Wedler.WeinsteinM. M. Weinstein (At- ----------------Director --------Tanta) Brother of I.M Weinstein-Natl'sGen'lSalesMgr.,.HermanGross, (At ----------------Director --------lanta)MgrNa-tionalbranch-At-lantaSam Zinkow (Miami, ---------------- Director --------Fla ) Mgr. National'branch-MiamiWilliamW.Valloff----------------Director _^ ------(Dallas,'Texas)Mgr. - Linen Serv-ice-DallasJohn Goss (Houston,' ________________Director --------Texas)Mgr Linen.'Service-Houston.HaroldLarson ('Los --------------- --- ----------------Secretary.Angeles) AttorneyLouis Zipperman (Los ________________ ________________Director.Angeles) Former of--fice man in Atlanta'office.' NATIONAL LINEN SERVICE CORP.187,advantageously; (5) whereas all branch managers for National and Linen Service,are "directed" to attend the annual convention of managers in Atlanta, Gordonis "invited" ; (6) whereas all meetings of the directors of National and LinenService are held in Atlanta, the directors meetings of United are held in LosAngeles; and (7) when executive or supervisory employees of National becameofficials or supervisory employees of United, they resigned their" old posts to'takethe new ones, and, in one case, the United official affected (Louis Zipperman)lost his accumulation of time served with National which would have ripenedinto a right to wear a "Ten years of Service" button awarded to National em-ployees and officials.For judicial authority, they point to the decision of theUnited States Court of Appeals for the District of Columbia inThePressCo.,,Inc. v. N. L. R. B.,118 F. (2d) 954.Normally, such a showing would go far toexonerate National and Linen Service for the acts of United., In questions ofcontract or ordinary-tort, or other matters governed by the strict application ofthe commonlaw, they probably would be exonerated ; but in the instant case,the record discloses _a congeries of facts which gives compelling weight to-theBoard's contention which needs not necessarily be measured by the restrictiverules thatcontrol thecourts oflaw, if the purposes of the Act can best be servedby going beyond such rules but yet remaining within the limits set by the Actand the decisions defining such limits.uWhile it is not admitted by any of the respondents, ;no serious effort was madeto show a lack of complete domination of Linen Service by National. In histestimony, Vicknair indicated and the surrounding facts confirm, that in 1938National abandoned its policy of expanding by the process of establishing branchesas such, and organized Linen Service as a medium for extending the businessinto areasnot yet covered.The preorganizational stock subscription was confined to National and its officers,directors and others closely associated with it.National's initial subscriptionwas for a controlling 51 percentIn addition to its stock subscription, Nationalpledged its credit to obtain a bank loan of $250,000 for Linen Service, the proceedsof which were required 'to consummate the purchase of the United stock ; andlater, when the loan was increased to $975,000, endorsed Linen Service's note forthat amount.The four executive officers of National and Linen Service areidentical, and in each corporation are the only persons who have an authoritativevoice in management.The managers of the branches of National and LinenService admittedly are governed by the same rules, regulations, policies andrestrictions without distinction.No attempt was made to show independence ofLinen. Service in any respect, and it is found that there was and is none.It is accordingly found that although National and Linen Service are separatecorporate entities with some difference in the minority stockholders as' well asin the personnel of the respective boards of directors, the business of LinenService and of its branches, is, in fact, controlled, regulated, supervised and car-ried on, by National, as an -integral part of the business of National, and thatfor the purposes of this controversy, they inust' be and are regarded as a singleorganization, of which I. M. Weinstein is the directing head.On the basis ofthe foregoing finding, all references hereinafter made to National will' be takento include Linen Service unless otherwise specified.Linen, Service's ownership of 59,799 of the, 60,000 issued shares of the commonstock and a substantial majority of all other outstanding stock of United wasaccomplished only through_ the use of National's credit in negotiating its bank12Phelph Dodge Corporation v. N. L. R. B.,313 U. S 177; N. L.R. B. v. Arthur J. Cottenet at.,105 F. (2d) 170. 188 ' DECISIONS '-OF NATIONAL LABOR RELATIONS BOARDloans.TheNational:Linen Service was no more than the instrument with which -it wasdone-Weinsfein,Weinberg and Jacobs, and Vicknair to some extent since 1928,'now are and always have been the only persons in National with authority overthe operation of the business. Similarly, they are the only persons in--LinenService with authority over the operation of that business.Their respective'offices arethe same in both corporations.nairsupervises the keeping of the records and accounts of National in Atlanta:He does- the same with reference to the records and accounts of Linen Service-and United, all of which are maintained at the offices of National in Atlanta..Jacobs devotes his chief attention to the mechanical operation of the physicalplants ofNational and Linen Service from his office in Atlanta. but exercises nodirect supervision over the plant personnel.Weinberg controls the- purchases'for the various plants.The testimony indicates that Gordon,. 4s,'head of the'Los -Angeles branches, is 'allowed a high degree of leeway and is permitted tomake purchases independently, using Weinberg's purchasing power and facilities'when it appears Weinberg can buy on more favorable terms.Weinberg, however;does not exercise any immediate direction or supervision over the business details,public relations, labor relations or general policies of the business as a whole orof the various branches.These latter functions have botli been delegated toWeinstein as overall president of National ' and its subsidiaries and controlledaffiliates, and have been assumed by him as the originator of the business, inthe management of which he has made a substantial financial success.Underthis division between Weinstein, Weinberg, Jacobs and ^Vicknair of the field ofmanagement and direction of the business of the National-system, the setting upof the branches and the supervision of their operation has rested exclusively inWeinstein.That this extends to United as well as to the other branches'is evi-denced by the fact that at the first stockholder's meeting of United after thechange of control, and at all subsequent meetings, Weinstein has held the proxyof Linen Service" and has named the directors and officers of his choice anddesignated and changed branch manageis, solely on' his own initiativeHissupervision has not consisted'of merely laying down broad general policies fromhis office in Atlanta. It has been an intimate personal supervision, in connectionwith which he visits the Los Angeles branches each month and makes emergencyvisitswhen conditions requireEvidence was adduced by the respondents di-rected to the proposition that Gordon is practically a free agent in all matterspertaining to United ; that although Weinstein visits the branches Beach month,he gives no instructions or ordeis to Gordon ; that matters of labor relations andgeneral policy are never discussed and that, in any event, Gordon knows moreabout running a linen service business'than does Weinstein who, in recent years,has not had intimate contact with detail operations"Aside from the testimonyof Gordon on this subject, the record does not indicate that, in setting up the'sVicknair testified that the proxies are issued to Weinstein and Gordon.While thisis accepted as fact,the whole circumstances surrounding Weinstein's direction of the affairsof all the respondents leads to the conclusion that regardless of the appearance of Gordon'sname, the proxies were in fact exercised by Weinstein.There is nothing in the record tosupport any contrary inference or finding.14 The testimony of neither Gordon nor Vicknair can he taken at its face value.Neitherwas entirely frank in many regards and frequently resorted to technical plays on words,statements of half-fact,or denials of wholly obvious facts, all tending to distort the pic-tureIllustrations of these incidents appear in many places,especially in the testimony ofGordon.His testimony is not wholly discarded but, on this and all other subjects,can only be given substantial weight when corroborated by other credible testimony or byadmitted or reasonably obvious facts. NATIONALLINENSERVICE CORP.1$9United organization and'in retaining and exercising his control and personalsupervision of it,Weinstein,ever intended to or at any time has vested it orGordon with freedom of action, independent of the National domination which'he,as the creator,and over-all head of the National system, represents.The entire history of United reflects' the Weinstein method of exercising hisone-man control of the actual business operations throughout the system.Heselected Gordon for his post, in Los Angeles a month or more before the Unitedstock purchase contract had been signed. It was he who planned and negotiatedthe United purchase.He signed the stock purchase- contract a week, or morebefore-Linen Service officially began to do business` and before-it had any officialnotice even that the purchase was contemplated. It was- he who planned andnegotiated the purchase of the Houston and Dallas businesses that gave rise toLinen Service.' It was he who negotiated the bank credits of both Linen Serviceand UnitedAll of these were done in line with his official position in Nationaland none in a personal capacity.Weinstein was and is the personification ofNational in all matters pertaining to the' conduct of linen service businesses:.His acquisition of United, no matter in what artificialities it may be clothed, wasaccomplished and his supervision of it has been carried on in that capacity.Whathe does and has done has been accepted with approval by National as a part ofthe National system functioning.-Gordon's selection was a natural one.He is not and never has been a sub-stantial stockholder in either National, Linen Service, or United, although, withthe exception of Weinstein, Weinberg and Jacobs, he was the oldest executive in.the organization in point of service ' He had been a successful branch managerfor the organization for more than 14 years and had set up and organized at leastfour of its branches.The operation of United under its old management had notbeen successful.Gordon was experienced in the National methods and wasselected by Weinstein to install them at the Hollywood branch of United. It wasessential that United have an executive officer in Los Angeles.Weinstein, forequally obvious reasons, selected Gordon for this post.Gordon was, is and since1935 has been a member 'of the Board of Directors of National.He is the onlybranch manager who has ever occupied that posicion and as such, with more than14 years of close association with Weinstein and the organizaton, brought withhim to United all the policies, procedures and traditions of National.However,Weinstein _ undoubtedly vests Gordon with much discretion but he has neverieli.nquished his supervision over the Los Angeles branches. In 1939-1940 and1941, this was especially true.tThe extent of Gordon's authority over the affairs of United, as its Vice Presi-dent and Treasurer is not_disclbsed except negatively.His only direct authority-over the operations was, until January 10, 1941, confined to the management of theHollywood branch.He had no authority whatsoever over Weinberg or the branchthatWeinberg managedAs branch managers, Gordon and Weinberg wereAlthough Gordon isTreasurer he, appears to'have no authority over -the general funds.The booksare kept in Atlanta.Gordon may draw checks for limited purposes but thechecks for general accounts are drawn ,in Atlanta..Weinstein's overshadowing domination of the affairs of the combination' oforganizations and the fact that United and its branches are regarded by Weinstein,by National, by bankers who do business with him and by the employees through-11The occasion of Gordon later being placed in authority-ever both branches is dealt within another part of this report.- 190DECISIONS'-OF',NATLONAL LABORRELATIONS BOARDout the organization, as an integral part of the National system; existing, operat-,ing,_ supervised and controlled in substantially'all respects, by the same policiesand over-all rules that govern all the other branches, are constant themes throughout the record.,As in the case of the United stock purchase, wherein he committed LinenService to an expenditure of three hundred twenty-five thousand dollars andpaid out twenty-five thousand dollars of the commitment on his own 'initiativebefore attempting to obtain corporate sanction for such a major transaction,Weinstein, likewise, 'committed National to the guarantee of Linen Service'sbank loan of $250,000 needed to consummate the United stock purchase and obtamed the corporation's sanction only after it was "fait accompli "When Unitedsought to borrow $100,000 from the Bank of America in Los Angeles, in December1939, the loan was negotiated by Weinstein and, according to stipulation of theparties, was made primarily on the credit standing of National, concerning whichBank of America fully advised itself through inquiries to the Atlanta bankf,where-National did business, before acting.16Although not material to a findingherein, it is a reasonable inference that these inquiries were made on the basisof information furnished by Weinstein at the time the loan application was madethat United was a part of the National system and would be protected by National.According,to Vicknair,Weinstein spends 75 percent of his time visiting thevarious branchesVicknairr denied knowledge as to'what Weinstein does whenat the branches of United but concerning the supervision by Weinstein of thebranches of National and Linen Service, he testifiedQ Do his duties have to do, and his travels, with all the various phasesof the management and operation of these various plants?A.Well, not with these different departments. Just as a matter ofgeneralities, they do.Q. And over-all supervision?-A.,Yes sir.--Q That-goes towards the business operation of the plant and the personnelproblems and the working conditions in the plant ; is that right?A. Yes sir.Despite Gordon's denial that Weinstein ever 'exercises any supervision overUnited or gives him any instructions concerning the operations, the whole recordofWemstein's activities and especially his conduct in connection with the con-troversy of January 1941, which is hereinafter dealt with, leads to a contraryconclusion.It is found that Weinstein's relations with-United and its brancheswere no different from those testified to, and here accepted as correctly described,6y Vicknair concerning Weinstein's supervision of the National and Linen Servicebranches.United's place in the National system as an integral part thereof andits domination by National is further illustrated by the following :The Executive Office of United, according to letterheads in evidence, is locatedat the offices of National in Atlanta.United keeps no general books of account other than customers ledgers andpayroll records in Los Angeles.All its general books of account are kept at the16 The stipulation was that 'if the officer of the Bank of America who made the loanwas called, he wogld testify that when Weinstein applied for the loan, the bank madetelegraphic 'inquiry of Atlanta banks as to the credit standing of National and Linen Serv-ice ; that he was advised that National had' net assets of $4,500,000, and net income for1939 of $943,000; that upon being advised upon the credit standing of National, Linen,,Service and United, the bank made the loan of $100,000 to United, $50,000 of which wasto take up a loan of like amount held -by an Atlanta bank, ishile the rest was to be usedto make a payment on the purchase of the Wardrobe Linen Service Company by United -NATIONALLINEN-SERVICE CORP.-office-of National in Atlanta, under the supervision of Vicknair, who similarlymaintains the records of National and Linen Service, but is not an official or onthe payroll of United."Linenews," a monthly paper inaugurated by Weinstein in April 1940, carrieson its masthead the slogan, "Circulation : Coast to Coast.All in the Family,"and refers to the "31 branches" 1Q as constituting the "National Linen Family."The paper is distributed gratis to all employees of National, Linen Service andUnited.Each issue contains an editorial by Weinstein addressed to the employeesat large.In these writings, Weinstein also adopts the term "family" in referringto the organization as a whole.Articles in "Linenews" deal with the Unitedbranches and United employees without discrimination and list the Hollywoodand South San Pedro Street branch correspondents along with the correspondentsin other branches, without distinction.On taking over control, Gordon had all trucks and automobiles painted red to,conform to standardized National equipment.In 1940, the names of all services under the National system, including thoseoperated by United. were changed to conform to uniform National practice byeliminating the word "supply" or similar terms from the names and making allnames conform to the following: (Blank) Linen Service Company"National maintains a group life insurance policy for its employees, to thebenefits of which United and Linen Service employees are admitted on paymentof the same fixed premium that applies to all other employeesThe employees of United are bonded under a blanket bond issued by MarylandCasualty Company to National prior to 1939 and later amended to include theUnited employees when the stock control of United passed to National.Although Gordon and Zipperman can sign checks against United funds forcertain limited purposes in Los Angeles, salary checks and checks to cover majorexpenditures, accounts and bills payable, etc are issued in the name of Unitedfrom Atlanta.Weinstein has authority to sign these checks as President. Inaddition, they may be signed as "two signature checks" by Weinberg, Jacobs andVicknair, none of whom is officer, director, or employee of United but who, ashas heretofore been noted, are, with Weinstein, the sole governing executives ofNational and Linen Service.The record contains numerous other illustrations of the subservience of Unitedto National and its executive officers but to detail them would only be cumulative.It is believed the foregoing are sufficient for the purposes hereof.From the foregoing it is found that United is not in fact an independently func-tioning organization but that its general operations, character of service, per-sonnel relations and over-all business are conducted according to principles estab-lished and imposed on it by National and its integrated subsidiary, Linen Service,and personally supervised by or under the direction of Weinstein.And it isfurther found that United and its branches are,, in fact, an integrated part of thesystem controlled by National and directed by Weinstein, and that United andits 1branches are operated, maintained, supervised and controlled in respect toall the activities carried on and policies followed, by substantially the same17Consisting of 26 branches under National,3 branches under Linen Service, and 2'branches under United.'sNeither National, Linen Service nor-United appear to operate under their corporatenames in serving the publicUnited operates in .Los Angeles ,under,' four fictitious names :Hollywood Linen Service Company, City Linen Service Company, Wardrohe.Linen,ServiceCompany, and Elite Linen Service Company. In the other cities served by the Nationalsystem, similar designations are followed.According to Gordon, the preservation of thesenames is a part of good will created by predecessors whose businesses have.been absorbed. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDpolicies, regulations and supervision that govern all the other branches in thesystem and that thesamehave been and are laid down by National and byNational acting through Weinstein have been and are imposed on United.B. Theunfair labor practicesof 1939When National took over the control and management of United's business inFebruary 1939, substantially all the working personnel was retained.Of thesupervisory personnel, those retained were M. B. Nearhoff, former plant super-intendent at the Hollywood branch, R. C. Knapp, plant superintendent at theSouth San Pedro Street branch, and Charles Wedler former assistant to thegeneral manager, who was retained as assistant to J. H. Weinberg, the new-manager of the South San Pedro Street branch.. The testimony of one witnesshints at a previous union affiliation by one of the employees but the record as awhole discloses no history of the relations of the former management of Unitedwith its employees.There is no evidence that prior to 1939 any collective bar-gaining organization of the employees existed.Prior to 1939, United had carried on its linen service business under what isknown as the "Bundle. System," whereby a certain amount of linens is deliveredto the customer in the first instance and thereafter as the linens are soiled, thedriver picks up the bundle of soiled articles, turns them in without checkingthem, and for the next delivery to the customer, is given a bundle containingexactly the. quantity of material last returned by the customer.Under thissystem all counting, checking, listing and billing is done at the plant and branchoffice.The driver has no responsibility other than to make delivery of the bundleand collect the amount indicated on the accompanying ticket. On the other hand,National has for years conducted its business under what is known as the "EvenExchange System," whereby the customer initially receives a specified amountof linen and thereafter the driver. picks up the soiled linen, counts it beforeleaving the customer's place of business, places it in his truck, delivers an equiva-lent amount of linens to the customer from a bulk supply on the truck, makes outa sales ticket at the time and collects the appropriate amount from the customer.As-soon as National took control, the system of conducting the United businesswas changed from thebundle system to the.even exchange system."DAt the sametime the Santa -Ana branch of United, which had been operated in one of thesuburbs of Los Angeles, and the Union Towel & Case Company branch at 125Mission Road, Los Angeles,. were closed and the business of those branches, to-gether with some of the equipment transferred to the Hollywood and the SouthSan Pedro Street branches.These changes necessitated considerable reorganiza-tion in the routes of the drivers-and in the plant operations and caused no smallamount of confusion among the plant employees until. the new business wasabsorbed and the new system had become familiar to them.In the early part of May 1939, several employees of the South San PedroStreet branch called at the Labor Temple in Los Angeles and madeinquiriesconcerning the organization of the employees at that branch by the LaundryWorkers International- Union.Pursuant to arrangements there made by theorganizer representing Local 52 of the Laundry Workers, a meeting of a sub-stantial but undetermined number of the South San Pedro Street plant (inside)employees was held about May 12, 1939, at the Labor Temple and a number of19 In March 1942, the United branches abandoned the even exchange system and revertedto a modified bundle system, unlike the original.The record indicates without showingdefinitely that the new system is being adopted, at least to some extent, in other-NationalBranches. :NATI'ONAL LINEN SERVICE CORP.193those.present made applicationfor membership in the Laundry Workers at thetime.Amongthese wasLenora Drew; hereinafter referredtoMeetings con-tinuedto be held at the Labor Temple each week thereafterand were addressed-solely tothe insideemployees of the South San Pedro Street plant.News ofthis activity apparently reached the management at the South San Pedro Streetbranch immediately.On May 13 or 14 R. O. Knapp, laundrysuperintendentat that branch, and who had been such for some years under theprevious man-agement, approached Drew, also an employee of long standingwho is substan-tially above the average in intelligence, appearance and apparent general lead-ership ability, and asked her whether she had heard any discussionsof unionactivity.Drew replied,in the affirmative and in response to Knapp'sinquiryas to why theemployees should join the union,told him thatitwas because of.general dissatisfaction with the conditions as they then existed in the plant.Knapp did not discuss the matter further but disposed of it by telling Drewthat he did not want to have to discharge anyone but that he would if he receivedorders to do so.Drew's reply to this was that she did not think Knapp wouldget such .orders since the employees were fully protected under the NationalLabor Relations Act, but that if he did find it necessary to discharge anyonebecause of union activities, to let her be the one. In her testimony; Drew ex-plained that this statement was prompted by the fact that there were others whocould less afford to lose their jobs, while she' had her husbandas a means of-support.About a week later, Weinberg, the branch manager, approached Drewwith an inquiry about the Union but she refused to discuss the matter with him.On or about May-24, 1939, Knapp instructed Drew to tell the Spanish-speakingemployees in the plant, for him, that he did not want them to go to the Unionmeetings and would discharge any who didso.Becausethis camein the formof an order from Knapp, Drew gave the message to theMexican womenemployees.By early June 1939, the Laundry Workers had acquired an undeterminednumber of memberships among the inside employees at the South San PedroStreet plant, and had also begun to receive complaints that the employees were,being discriminated against within the plant because of their -union activity.At about this time representatives of the Laundry Workers arranged and helda meeting with J -FI. Weinberg. manager of the South San Pedro Street branch,at his office, attended by A M Hart and Floyd M. Buckale«,, as representativesof Laundry Workers, and Weinberg and Wedler as representatives of United.At this conference the union representatives stated that,they believed they,represented a majority of the inside workers at that branch,. that, there had beencomplaints about di.:criuiination against their members because of their unionaffiliations -and that,they des^i red to enter into a contract with United on behalfof all the inworkers at the branch.Weinbergi assured them that if anydiscrimination was being practiced he did not know about it but would takesteps to stop it iminediateiy.They also gave him a copy of the standard form'of Laundry Workers' agreement find went over its provisions with him, butdid not get beyond the general discussion stage at' any time.Weinberg advisedthem that although he was ssinpathetic to the union,' he had no authority tomake any decisions with reference to.labor policies, since,this was a nationalconcern and such matters would have to be disposed, of by the authorities inAtlantaAtlanta and that while there, would take-up the matter. of the contract ,withthe approliriate,.authoritiesOn Weinberg's return some two or three weekslater,Hart, with another of the Laundry Workers' representatives, again calledon Weinberg and inquired about the contract.Weinbergdid not advise them 494DECISIONS' 'OF NATIONAL-LABOR 'RELAT'I*S BOARD'whether lie had discussed the matter with the authorities in Atlanta- but did-'state' that' the firm would' be unable to enter into any such agreement as hadbeen proposed.The matter of the' contract was not pursued but Hart did raisethe question of continued discriminations and pointed out several discrimina-tory discharges, to which Weinberg replied that none of the persons complainedabout had been discharged because 'of'their union activities but for other rea-sons y0These two meetings are 'the -only ones ever held by representatives ofLaundry Workers with any of the representatives of United ztweekly Labor Temple meetings, Hart was advised by some of the employeespresent,, that;two of'the officials of United were across 'the street from the LaborTemple watching the entrance. -Hart and two other union officials went to theplace where the men were reported to have been seen, but found they had left.They walked around the block and upon returning saw two men getting into, anautomobile parked near the Labor Temple.Hart accosted these men and accusedthem of spying' on the employees of United.The men identified themselves' asKnapp; superintendent 'of the South San Pedro Street plant, previously referred'to, and J. J. Anton, supervisor of the pressing department in that plant.Knapp'sreply to Hart's accusation was that he had a right to be on the street and thatitwas his privilege to spy on people if he wanted to do so, whereupon he enteredthe car and drove away. - The point from which' these men were said to havebeen observing the Labor Temple was the porch of an old hotel' almost directlyacross the-street from the entrance to the Temple, which is'well lighted and withnothing to obstruct the view of observers sitting where these'men were reportedto have been.On another similar occasion during the,series of the meetings,'Buckalew was advised, just before' the close of the meeting, that Knapp and'Anton again were' across the streetBuckalew went to the street with one of theemployees who was acquainted with them and who pointed out Anton standingdirectly opposite the Labor'TempleKnapp was not then 'in sight. Buckalewaccosted Anton and received a reply similar to that which Knapp had given Hafton the previous occasion.The Labor Temple is some 23 city blocks from thelocation of the South San Pedro Street plant and no offer was made to explainthe presence of Anton or Knapp loitering in that immediate vicinity on theevenings when 'the meetings of employees of their plant were being held.' Inview of Knapp's previous instructions to Drew, and Weinberg's inquiry of Drewconcerning union activities, it is found that the unexplained presence of Knappand Anton in the immediate vicinity of the Labor Temple on the nights when'meetings of the South San Pedro Street plant employees were being held, were'riot coincidental and that they were there on behalf of United for the purpose'of and were actually spying on the meetings of their employees then being held.1.The,discharge of Lenora DrewAs has been stated, Lenora Drew became a member of Laundry' Workers onMay 12,-1939, and within a day or two thereafter disclosed her interest in theunion- to Knapp in the course of a conversation on the subject of union activities20Based upon the time element, Drew's discharge hereinafter referred to must haveoccurred during the interval between these meetings.21The foregoing is based wholly on the testimony of Hart and Buckalew which wasuncontradicted.22Knapp was not available to testify, being in military service at an unknown postNoshowing was made that Anton was not available and no controverting testimony whsoffered asto these incidents. NATIONAL LLREN SERVICE CORP.195in the plant.Shortly after this conversation, Knapp posted a notice on the bulle-tin board reading as follows :NOTICETO ALL EMPLOYEES OF THE UNITED LINEN SUPPLY CO. AT CITY TOWEL PLANTYou are not obligated to belong to any outside organization or association to,work in this plant.R C. KNAPP,`General Superintendent.'Drew had been employed in the South San Pedro Street plant since October1933, beginning in the linen or sewing room and then passing through the count-ing room where she sorted and marked special articles which mistakenly hadgotten into customers' bundles.After a short time, she was put in the gown de-partment in charge of counting,, packing and bundling'for shipment, gowns and'jackets used by the various customers.From time to time, she received increasesin her wages from the starting wage of $16 until, at the time of her discharge,she was receiving $21.60 per week, net after all deductions for social security,compensation insurance, etc.Drew testified and it was not denied, that she consistently had to use some-initiative in the conduct of her work, that she had never been criticized forthe wanner in which it was done and that during the reorganization periodimmediately following the change of management in 1939, the work in herdepartment, as in the others, had been' disorganized materially while themethods, volume and handling of the work and absorbing the new work fromthe discontinued plants were being rearranged, and that during this period shehad repeatedly asked Knapp and others for cooperation in getting the workin the gown department organized but had received none from them.While-this state of disorganization existed, and while Drew was still asking for as-sistance,Knapp came to her on Saturday, June 3, 1939, with a sharp criticismconcerning the way the gowns of one of the customers were being packed andtold her that the customer was threatening to take his business elsewhere.Later in the afternoon of the same clay, Knapp again came to, her with acriticism about the bundles going out to another customer, with which Drewhad-had nothing to do, and advised Drew that she should give up her job It is-unclenied that these were the' first criticisms ever directed to Drew during heremployment at that plant. Still later in the day, Knapp again went to Drew,told her that she was highly nervous and almost hysterical, and suggested'that she take 'her vacation at that time.Drew replied that she had made hervacation plans for August and that she had no desire to take an immediate vaca-tion.On the following Monday, June 5, 1939, Knapp and Drew appear to havehad no further conversation until just before closing time, when Knapp approachedDrew, handed her a check for her pay in full, and stated, "Lee, this is the way itis "He also told her that the matter was entirely out of his handsThat evening Drew and her husband had dinner downtown ' after which theydrove to their home' and found Knapp waiting for them. They invited Knappinto the house, where he told them that "they" had reconsidered and becauseof Drew's' long service, wanted her to go back to work, but at the Hollywood"Prior to-1939 and for a long time thereafter, the South San Pedro Street branch wasoperated as "City Towel Supply Co "The name was later changed to "City Linen Service-Company"'under which it now operates.The older employees still refer to it as"CityTowel "5 2 12 4 7-4 3 vol 45=14 196DECISIONS OF NATIONAL LABOR RELATIONS BOARD-plant' as a file clerk, at the same rate of pay she had been receiving at theSouth San Pedro Street plant.Drew had made an application for employ-went as a file clerk- at the South San Pedro Street plant- some years beforebut had been refused the job and at the time of this offer, had no experienceas such a -clerk ' She called Knapp's attention to this and also to A he factthat file clerks were paid $16 a week whereas she was earning approximately$22She also objected to going to Hollywood because of the distance she wouldhave to travel, since the Hollywood plant was some 7 or 8 miles further away'from her house than the South San Pedro Street plant. This would have puther place of employment 15-or 16 miles from her place of residence.Duringthe general conversation that followed, Knapp admitted he had been "riding"Drew on the previous Saturday and stated that he would rather have dis-charged her than to have been compelled to do as he did.He also gave her acard addressed 'to Gordon at the Hollywood plant, which he told her she coulduse if she decided to take the job. She did not change her mind and has not atany time since been offered any employment by UnitedGordon confirmed thatabout that time, Knapp telephoned him and asked him if he could use Drewas a file clerk 'He told-Knapp, that he could do so and would put her to woikat the same rate of pay she had been drawing at the South San Pedro Streetplant.United made no offer of proof with reference to the discharge of Drew'It is found that Drew was discharged on June 5, 1039, because of her member-ship in and affiliation with Laundry Workers and to discourage membership inLaundry Workers,. and that notwithstanding the offer of employment as a fileclerk at the Hollywood branch, Drew has at no time-been offered reinstatementto her previous or equivalent position with United, for the same reasons thatmotivated her discharge in the first instance.25-C.The unfair labor'practices of 1941Following the last meeting of representatives of the Laundry Woikers withWeinberg in 1039, further efforts by Laundry Workers to effect an organizationof the employees at the South San Pedro Street plant appear to have beenabandoned. 't'here is no evidence that the employees who made application' formembership in the Laundry Workers at that time have continued their affiliationwith that organization.-On January 2, 1941, a group of about six of the drivers or routemen, as theyare called, employed at the South San Pedro Street branch, called on A. LBradley, secretary-treasurer and business representative of Local 928, in regard2%None of the facts surrounding the Drew discharge were controverted but it will benoted that Knapp was not available to testify.Drewwas an'impressivewitness whose-testimony is fully credited-25During the courseof thehearing,attention was called to the fact that although Drewwas discharged in June 1939,the chargeupon which this'action originated was not filedwith the BoarduntilMarch 1941,whereupon it'was stated for the record.with the con-sent of all parties, that on July 5, 1939, a charge was filed by Laundry Workeis against"City TowelSupply Co.," charging that "company"with the commission of certain unfairlabor practices within the meaning of Section 8(1)and(3) of the Act,including thedischarge of Drew and four other employees. ,Upon examination by the Regional OfficeinLos Angeles,itwas determined that the_jurisdiction of the Board in that case wasquestionable,and accordingly,on September11, 1939,the charge was withdrawn by Laun-dryWorkersat the suggestion of the Regional Office.-When the chargein the.currentmatter was filed by Local 928 inMarch-1941 and piobable jurisdiction of the Board wasindicated,LaundryWorkers revived the original charge as to 'the,dischai'ge; ofnrewbut abandoned it as to the other four,and upon such revival —Drew's,dicharge w%as' includedin the amended charge upon which the complaint herein as originally issued and as subse-quently amended,is based.I-, - NATIONAL LINEN SERVICE CORP.197to effecting an organization of the drivers and helpers at their place of employ-ment.At this conference, a meeting of drivers and helpers was arranged tobe held at the Union Hall the following evening, January 3.About 20 drivers.attended and of these 17 signed applications for membership in Local 923 andwere initiated immediately.On January 8 another meeting was held, at which15 additional applications were received.These meetings and applications wereconfined to the drivers and helpers of United, employed at the South San PedroStreet branch, of whom there were from 40 to 42 in all. On January 9, Bradleyand R J Onstott, also one of the representatives of Local 928, called at the officein South San Pedro Street, handed the information clerk-telephone operator theirbusiness cards and made a request to see WeinbergThey were advised by herthat neitherWeinberg nor any other official of United was present and thatthere was no one with ^v om they could speak, whereupon they left their cardswith the request that Weinberg communicate with them so that a meetingcould, be arranged.Nothing further was ever heard from Welnberg,26 nor didany other officer of United communicate with Bradley or Onstott.By this timepractically all the drivers and helpers at the South San Pedro Street branchhad become members of Local 928 Some of them had started wearing -theirmembership buttons while at work and practically all of them did so afterJanuary 9.On January 7 or 8, Wedler, at the request of Weinberg, made some inquiriesamong the drivers concerning their union activities and reported to Weinbergthat such activity existed and that the men were insisting that' Weinberg bedisplaced as branch manager.On January 9, Weinberg app .rently communi-cated with Weinstein and was instructed to go home and not return to the plant.There is some notveryconvincing evidence that Gordon, Weinberg and Wedlerfeared the men would strike the following Monday, January 13. In any_ event,Weinberg left the 'plant as directedMeanwhile Wedler directed Taylor to haveeach of the drivers see him (Wedler) after coming off his route that day andmost of them did so. The conferences of the various men with Wedler followedmuch the same pattern in each instance.Wedler first inquired whether theyhad joined the unionHe then asked what grievances they had'and attemptedto persuade them to abandon the unionThis -was confirmed by Wedler who testi-fied that he had talked with each of the inen on January 9 and had discussedtheir union affiliations and the grievances which led them to join the union, andthat his purpose in so doing was to try_to avoid the strike he had been told wasto take place the following Monday.Actually, so far as the record reveals, noone connected with the union or the employees had mentioned or suggested thepossibility of a strike of any kindThe sole testimony on this subject was thatof Nearhoff that the manager of another laundry plant had telephoned him thathe understood the men were going on strike on the 13thAccording to Gordon, Weinberg called him from his home on January 9, hismessage being substantially as follows : "Nat, I am having an awful lot of troublein the plant. I am calling you from home now, because I was advised to staythere, and not show up." Gordon further stated that, in addition, Weinbergtold him the men were going to strike on the following Monday and requestedGordon to go to the plant and see what he could do to satisfv them, and thatpursuant to this request he did, in fact, go to the plant on the 9th and talk toWedler, who told him that the men were dissatisfied with Weinberg as manager,49As is later found herein,Weinberg left the branch office on January 9, 1941,.and neveragain returned to it.However,at that time Wedler was present and in charge. 198DECISIONS.OF.NATIONAL--LABOR--RELATIONS BOARD ,and that they were insisting he be replaced.' In addition to interviewing Wedlerupon his arrival at the South San Pedro Street plant on January 9, Gordon alsodirected Martin, the sales manager, to put his men on the street the following day.with instructions to interview. as many of the drivers as possible and, accordingto Gordon's testimony, "find out definitely what was wrong, and what they wanted."Pursuant to these instructions, the salesmen did, in fact, talk to a number of thedrivers the following day and attempt to persuade them to discontinue theiraffiliations with-the union.On January 10 Gordon received the following tele-gram from Weinstein : "WILL ARRIVE MONDAY MORNING AND ADJUSTALL DIFFICULTIES AND IN MEANTIME WILL BACK YOU UP AND PUTYOU IN CHARGE OF BOTII PLANTS." Gordon testified that this telegramwas unsolicited and was the first intimation he had that Weinstein knew of thesituation.Whether or not this is a fact is not material although it appears almostincredible under the circumstances.Having received the above telegram from Weinstein, Gordon instructed Taylorto post a notice on the bulletin board at the South San Pedro Street Branch,calling a meeting of all the drivers and helpers of the branch for that evening.In the past it had been customary to hold monthly meetings of the drivers andhelpers at each branch for the purpose of discussing the various problems ontheir routes and to canvass the media availablefor increasingsales.Althoughthiswas not such a meeting, in accordance with customary procedure at thedrivers, which were consumed before proceeding with businessGordon's testi-mony and that of the various drivers concerhing what transpired, differs only indetail.Gordon first announced that Weinstein had placed him in charge of bothplants and read the telegram above set out.He then told them that he under-stood there was some dissatisfaction among them and wanted to get the storyfirst hand. ' He also stated lie felt that if their objections or criticisms wereseasonable, he could straighten them out.Gordon testified that he mentionedthe fact he had been advised a'strike for the following Monday was in contempla-,tion and asked the men not to go out, but denied that he said anything about theunion.The drivers who testified were unanimous in their statements thatGordon's only topic was an appeal-to the men to forget the union and give him achance to work out the problem 'with them directly.Neither on direct nor crossexamination did any of the drivers refer to any mention of a strike at this or anyother meeting with the company officials. In view of the undenied incident whichlater occurred, it is found that the discussion by Gordon pertained, not to anycontemplated strike, but entirely to the membership of the men in the union.According to Gordon's testimony, after some discussion among the nien, one ofthe drivers said, "Let's have a vote and see whether or not we want the union tozepresent us or not."Gordon further stated that he replied, "Well, if that seemsto be your desire, let's hold a vote and if you want Mr. Bradley of the A. F. L. tozepresent you state so by writing on this piece of paper `yes.' If you do not want27Neither Weinberg nor Weinstein appeared as witnessesThe record contains no defini-tive explanation as to who advised Weinberg to go home and not show up at the plant.Obviously Gordon did not.Neither did Wedler, the assistant manager.Weinstein is theonly other person in direct authority.Gordon testified that Weinstein learned of the dif-ficulty by long distance from some triend or business associate in Los Angeles and that he,(Gordon)did not communicate with Weinstein about it.On this basis it is founds thatWeinberg communicated.direct with Weinstein as soon as the dissatisfaction of the driverscame to the surface as'the result'of'Wedler's preliminary inquiries and received-his'-ordersfrom Weinstein as,above set out.'`." NATIONAL LINENSERVICE CORP.-199Slim to representyou, write 'no."'Following this, a vote was taken whichresulted in 32 for the union to 8 against it.Upon the announcement of this resultGordon left and the meetingdispersed.On the following Monday, January 13, Weinstein had arrived in Los Angelesas per his telegram to Gordon, and went into conference with Gordon, Taylor andothers concerning the demands of the drivers at the South San Pedro StreetbranchHe was told by Gordon of, the general character of the grievances ofthe men and particularly that some had stated that if the company would dispensewith ,the services of. Weinberg as manager, and would install Wedler in thatposition, they would drop the union.On receiving this information,Weinsteinsaid he would let Weinberg out and and put Wedler in as manager.That evening, United gave a dinner at Mike Lyman's Cafe, one of the wellknown downtown restaurants in Los Angeles, to which all the drivers andhelpers of the South San Pedro Street branch were invited!Weinstein, Gordon,Wedler, Taylor and some of the other supervisory officials attended.Weinbergwas not present nor were the drivers or supervisors of the Hollywood branch.-As the principal speaker, Weinstein told the men something of the history of thebusiness and how he had started it from a small beginning in Atlanta, -and builtit up to its present proportions.He dwelt on the fair treatment he had alwaysaccorded his employees, regretted that conditions were bad in Los Angeles andthat he had not been able to get there sooner so that he might have been in a-position to avoid the difficulties' which had arisen.He assured the men that allreasonable steps would be taken to smooth out their complaints and finally closedhis remarks by announcing that Weinberg was being relieved and that he wasdesignating Wedler to be the new manager of the South San Pedro Street branch.AVedler then arose, thanked Weinstein for the appointment and asked the menif they would stick by himPractically every driver and helper in the room,if not all, raised their hands.At this meeting no direct mention was made ofthe union or the affiliation of the men wifh it. It is found, however, that theoccasionfor the dinner and Weinstein's remarks grew out of the recent affiliationof the drivers and helpers of the South San Pedro Street plant with Local 928,and that the purpose was to impress the drivers and helpers with the thought thatunion affiliations were not necessary to obtain redress on their grievances and todiscourage them from continuing their affiliation with the unionWhen the dinner and speeches at Lyman's were over and while the men werestill standing in groups on the sidewalk in front of the cafe, Taylor, on instruc-tions from Gordon, circulated among the men and told them if they wanted toturn in their union books and get back the $5 they had paid as initiation fees, thecompany would pay them $5 for the books. They were told to present the bookstoZipperman, the office manager. In response to this, several men surrenderedtheir books shortly thereafter and were paid $5 in each instance.Taylor testifiedto taking up Henry Varela's book on this basisZipperman testified to three-other similar transactions and at least one additional book sale was revealed bythe evidence.There was no denial of these incidents by United, all of which-were consummated by officers or senior supervisors.Gordon denied that he hadever authorized Taylor to make such an offer of refund or that he had authorizedsuch refunds to be made, and,stated that he did not learn of them until after thelast transaction had taken place.Gordon's denial is not creditedThe policywas too well known to and followed by the subordinate supervisors and executives23This statement by Gordon is particularly pertinent in its reference to Bradley whohad visited the plant the day before and requested Weinberg to communicate with humto arrange a meeting.The inference that the message was passed on to Gordon is obvious,but as has been noted, Goidon made no effort to communicate with Bradley, either then 200DECISIONS. OF NATIONAL~, LABOR RELATIONS BOARDfor it to have been unauthorized.It is foundthat the refundswere made oni-Gordon's instructions.On January 14, an unsolicited pay increase of $2.50 per week to diivers and'_$1.50 per week to helpers in the SouthSan PedroStreet branch was announced,effective beginningJanuary15The same pay increase was made applicable to.the drivers and helpers of theHollywoodbranch althoughthey had atno time-or in any manner been involved in the union activities or in the matters which havebeen/discussed herein.On January16,Gordon called another general meeting of the drivers andhelpers of the South San Pedro Street branch which was also-attended by mostof the supervisory staff of that branch.He told themen-he felt some of themhad been forced into the union,that conditions had already been improved, thatsteps had been taken to purchase additional linen to provide enough supplies so-that the men,would not be delayed in getting on their routes at the beginningof the day,-9and that he wanted the men to reconsider the action they hadtaken, previously with reference to the union and to vote again on the question.,For thispurpose,Gordon had had prepared and had withhim at the time, some-slips of paper upon which had been typed :DO YOU AT THIS TIME WANT MR BRADLEY OF THE A F. L.TO REPRESENT YOU IN REGARD TO YOUR EMPLOYMENT?NO----------YES----------On this occasion the vote was 23 in favor of the union and 20 against.Taylor testified that on the chiytfollowing the dinner at Lyman's Cafe, he wasadvised by Gordon that although' Wedler had been-designated as manager of theSouth San'Pedro Street branch, he was in charge in name only and that Taylor"was actually to take his orders from Gordon and not attempt to carry out Wed-ler's orders until he had confirmed them with Gordon. Gordon denied havinghad such a conversation with Taylor but the facts set out in such statements areto a large degree confirmed by Wedler 30 Although Taylor was an interestedwitness,"' his sincerity and frankness were impressive.He made no, pretenceas to remembering details as to dates or exact conversations used at variouspoints in the course of related incidents to which he testified, but he was possessedof a large fund of knowledge relating to the entire controversy and his testimony,on the whole, was far more consistent with the facts disclosed by other witnessesthan are Gordon's categorical denials on the same subjects.The substance ofTaylor's testimony is credited and it is found that, in substance, Taylor wasadvised by Gordon to check with him before carrying out any of Wedler's orders29 In addition to the criticisms of Weinberg,one of the greatest complaints had been thatbecause there were not enough linens to keep customers supplied while soiled linens werebeing laundered,the men were habitually delayed in getting started until enough of thesoiled linens of the previous day could be laundered and made available to them.Thisfrequently delayed their,departure on their routes for several hoursY0The following 'appears in Wedler's testimony on cross-examination :Q. (By Mr. Ryan)Do you know anything about what he(Weinstein)does out here,-while he is out here?Do you have occasion to know that?A. No, I do not I see Mr..Weinstein most every time he comes out,and we have a few'words,and he goes through the plantQ. But he doesn't consult with you much' That is the idea;isn't that right?A. NoQ As far as that goes,Mr. Wedler, the actual making,of decisions and going ahead withthe management of these plants since 1939 has been pretty much in the hands of Mr.Gordon,and Mr Weinstein,and others connected, with the company, other than yourself ;isn't that right?A Yesis Taylor is named in the amended complaint as having been discriminatorily dischargedon February 21, 1941.',- NATIONAL LINEN, SERVICE CORP.201which might not appear to be in line with policy with which Taylor, as a Nationalemployee of long standing, was familiar and also, to generally look to Gordonrather than to Wedler for his orders and instructions.Among other things,Taylor also testified that within a week after the dinner of January 13, he andGordon were. discussing the situation-with reference to the union'al liationsof the men and agreed with Nels Sorensen and Herbert Lee were probably theleaders who were holding the men together in the union ; and that in line withthis,Gordon instructed Taylor to make a list of the men who, in his opinion,probably could not be dissuaded from abandoning their union affiliationsThefollowing were the men who fell into this category and were on Taylor's list :Matt LynchPaul Belcher,Ernie FreyGeorge ElkinsDelmer ThorneCarl GeisenHarry Steiner_Charles FlanaganClaude DeBaroff -William AndersonWade CampbellLee NalleyWalter LyonsHerbert LeeWilliam DietzArchie CrossNels C. SorensenCharles KramerElbert M 'AdamsonAfter Taylor discussed the list with Gordon,he was instructed to get rid ofthe men on some pretext unless they could be induced to abandon their-unionaffiliations.Gordon vehemently denied having given such instructions to Taylorand of ever having heard of such a listas Taylordescribed.However; sincethe list includes all the- men alleged to have been discr.minatorily dischargedbecause of'membership in Local 928 and since those listed but not dischargeddid in factabandontheir affiliation with Local 928 on the insistence of variousof the officers or supervisors of United,it is found that such a list did in factvx.st or at ]east that the men listedwere markedfor discharge if they did notabandon Local 928,and that theselection was made either under the directionof or w'th the approval of Gordon."T',e record does not disclose that Wedler had any part in malting these selections.Hede^ird that be had ever heard of such a list, but the following, taken from his testimonywhile being unestioned by the Trial Examiner, is at least revealing as to the attitude of themaua,^_or eiit toward those who persisted in their union affiliationsQ Jiist one other thing, and this I think was perhaps a matter of a personal philosophysome time that you wanted to talk to the boys, and wanted to put to them and find outwhether they wanted the union, or whether they were going to give you a chance to carryon further and clean the thing up. Is that a substantially accurate statement?A February 1-ttli, yesQ Is that a substantially accurate statementsA. Yes.Q Mr. Wedler, did you consider or do you now consider that the membership by theemployees of the plant in a union would hamper you in improving the condition which hadbeen made a subject of criticism?.A I think they would.Q You think they would?A Yes, I think their demands would be unreasonable if they were all in the 'union, anditwould make it hard to work outQ I am sorry to hear you say that, sir, because, after all, you can get along withpeople I think.A. I have been getting along with them.Q But I ain very much interested in that particular statement.A I would say that applies to certain ones which would take advantage of that occasion.In fact, some of them v,ould have taken it before they even got that farQ Now, do you want to enlarge on that?A. It Ndould be all'hearsay.Q. That was what you based your opinion upon, that same hearsay ; isn't that it?A. No, not exactly. I had my own opinion formed,knowing someof these fellows, asI did. 202 ,DECISIONS -0F'-NATIONAL LABOR RELATIONS BOARDAbout ten days after the meeting of January 16 when a declining majority of--the drivers and helpers had voted to be represented by Local 928, Bradley wrote-toWedler announcing that Local 928 represented the majority of the .drivers.at the South San Pedro Street branch and requesting an appointment for a'-meeting with him.The letter was referred by Wedler to Gordon who replied'-and suggested a meeting on February 1, 1941, at the main office in the Hollywood-plant.This was,the first of two meetings with Gordon and one with Larson,which resulted in a proposed agreement being submitted by Local 928 on Febru-ary 15.During the interval between January,16 and the end of the negotiationsbetween Bradley and Gordon on February 15, the officials at the South San PedroStreet branch, including Wedler, Zipperman and' others, were actively soliciting-the employees to give up their' union activities.Wade Campbell was asked byWedler not to attend' union meetings and to drop his union activities.He didso after remaining a member only some 2 or 3 ReeksDonald Olson and Ralph-Beckman were importuned by Zipperman to drop their affiliations and turn intheir dues books for which be. offered to pay them $5 each. About the endof January they did so and received their money.De Baroff joined Local 928on January 3, 1941, and dropped his membership within the next 2 months uponthe insistence of Wedler and Neaihoff.-rOn'February 14, Wedler called a special meeting of,all the drivers and helpers,,atwhich he called attention to improvements in conditions during the past month-=and asked the men to vote again on the question of whether they wanted theA. F. of L. to be their bargaining agent. Special ballots similar to those previ--,ously used had been prepared in advance by Wedler. Several newly hired men;participated.The result'was 13 for the A. F. of L. and 30 against. It was the,following day that Bradley and his associate representative of Local 928 had their,lastmeeting with Gordon.By this time the union meetings which had at firstbeen held each week, became more infrequent and eventually were discontinuedentirely as meetings of this particular group.From the foregoing it is found that by inquiring of the drivers and helpers of,the South San Pedro-Street branch concerning their union affiliations in confer-ences at,which each man was individually questioned ; by repeatedly assembling,the same employees and, after requesting them to abandon the union, holdingsuccessive elections among them at short intervals to determine how many desiredto be represented by the union, until the votes, as a result of the activities ofWedler, Taylor,Weinstein and others, reflected a substantial loss ofthe majority first enrolled in Local 928; and by offering to refund to the employeesthe initiation fees originally paid by them on becoming members of Local 928'ifthey would surrender their dues books, and by actually so refunding such initia-tion fees to a number of their employees and actually taking up the dues books ofsuch employees ; and by soliciting the various members of Local 928 to abandontheir affiliations with it, either directly or th^ough the solicitations of the members,of the sales force, United has interfered with, restrained and coerced the drivers.and helpers of the South San Pedro Street branch in the exercise of the rightsguaranteed them by Section 7 of the Act. It is further found that on the occasionof the dinner given at Mike Lyman's Cafe on January 13, 1941, Weinstein, beingwell aware that the controversy which prompted the assembling of the driversand helpers at the dinner arose out of their collective action as members of Local928, 'and in order to discourage the employees from so acting collectively andfrom remaining members' of Local 928 for purposes of collective bargaining, ad-dressed his remarks to them primarily for the purpose of discouraging theassembled employees from maintaining their affiliations with Local 928 for col-lective' bargaininng purposes and that the employees so understood at the time. NATIONAL LINEN SERVICE CORP.,20T,It is also further found that-while Weinstein was president of United when he soaddressed the employees, this official capacity was no more than an incident tohis presidency and leadership of National and the National System, and that in.his remarks; which were system-wide in their references, he addressed the em-ployees as the head of the National system and the president of National, as wellas president of United, and that by the said acts of Weinstein as the presidentof National and of Linen Service and the head of the National system, -National"and Linen Service did thereby interfere with, restrain and coerce their subsidiaryemployees, i. e., the drivers and helpers of the South San Pedro Street branchof United, in the exercise of the rights guaranteed them in Section 7 of the Act.1.The discharges of 1941-As previously related, Taylor, either on instructions from or with the approval'of Gordon, had set up a list of the drivers and helpers of the South San PedroStreet branch who were regarded as most irreconcilably committed to Local 928and were to be eliminated from the employment rolls of United on the firstavailable pretext unless in the meantime they should give up their union affilia-tions and activities.The discharges from this list began to take place within 2'or 3 weeks after the vote of February 14 had reflected a considerable change inthe sentiment of the drivers and helpers.Delmer Thornewas the first on the Taylor list to be discharged.He was a--comparatively new employee, having been first hired in November 1940 to act as-a driver's helper on the truck operated by William Anderson, over what is knownas Route 5.As a witness, Thorne was not impressive.Many of his recitals arecontrary to other credible testimony and stipulated facts. In the main, however,there appears to be little controversy concerning the fundamental facts surround-ing his employment and discharge.Thorne joined Local 928 at the meeting ofJanuary 8, 1941, and on January 9 was one of those who went to Wedler's office-on instructions from Taylor, where he was asked whether he had joined the-union andwhy,and whether he would consider giving up his union affiliation,which he refused to do.Like the other, drivers and helpers, he wore his button-openly most of the time, attended the meetings in January and February wherethe various voting was carried on under the supervision of.Gordon and Wedler,and also attended the union meetings when and as they were held.In February 1941, Anderson was transferred at his own request from Route 5-to Route 16. on which he had no helper. Previous to this, Thorne had requestedTaylor to give him a route as a driver at the first opportunity.Taylor made nocommitment to Thorne but told Robert Millan, his assistant, of the request andstated at the time that he did not think Thorne had sufficient experience to beput on a route alone.At the time of the Anderson transfer, Ray Miller, a youngman of about 23, had been employed as a helper on Route 21 since the summerof 1940.He was senior in employment to Thorne and he, too, had previouslyrequested a route as a driver.When Route 5 was vacated, Miller was designatedto take it with Thorne as helper. - Thorne, feeling he should have had the route,resented Miller's promotion and directed his resentment to Miller in personTheyhad frequent clashes while on the route, during which Thorne used abusive andprofane language toward Miller -and applied opprobrious epithets to him, basednot only on Miller's appointment, to which Thorne thought lie was entitled, butalso on Miller's refusal to become a member of the union.After a week or tendays of this, Miller complained to Milian about Thorne's conduct and his lack ofcooperation on the route.Milian in turn reported the incident to Taylor.Theevidence is in conflict as to whether Taylor cautioned Thorne about his conduct, a204DECISIONSOF NATIONALLABOR RELATIONS BOARDThorne having denied that anyone ever mentioned it to him. The matter wasnot' touched upon in' Taylor's testimony. , Milian,' however, testified that itwas his recollection that Taylor had cautioned Thorne.With the exception 'ofthis single conflict; there is no controversy concerning Thorne's conduct asMiller's helper.Taylor's testimony as to the reason which prompted Thorne'sdischarge is hazy and sketchy, although he is positive Thorne's name was on thelist of men to be discharged for their union activities. ' The necessity for reason-ably peaceful relations between a helper and his principal in circumstances suchas those under which these drivers work is obvious, and the impossibility ofretaining a helper who refuses to' cooperate and who is abusive to his principalduring the conduct of their work together, is equally obvious.While it mightbe said that Taylor very well could, have 'transferred Thorne to,another routeas helper, it does not follow that he was obligated to do so, especially with Thorneharboring a general resentment and a feeling that he had been mistreated.Instead, on March 7, 1941, Taylor told Thorne'he would have to let him go becauseof the complaints that had been made against him. On that day Thorne waspaid off and has not again been employed by United at any of its branches or byany, of the other branches of Natiohal.From the foregoing it is found thatalthough Thorne's name was on the list of -employees to be dispensed withbecause of their union activities, when and as a suitable 'pretext could be found,the circumstances surrounding Thorne'.s discharge did not, constitute- a -pretextbut a normal and legitimate reason for refusing to continue him in the employof United: In discharging Thorne, United did not engage in' any unfair laborpractice.'Walter R. Lyonswas first employed by -United in October 1937 and, afterserving four or five months as a counter in the laundry plant, was establishedas a'routeman, in which capacity he continued to serve until his discharge onMarch 14, 1941.On January 8, 1941; Lyons joined Local 928.He was not oneof the men who went to Wedler's office on January 9 but, at about that time,Wedler approached him while he was unloading his truck and discussed thedissatisfaction among the men, indicating that he desired to have Lyons termi-nate his interest in the union.Lyons told Wedler that he had no intention ofdoing so.'* A day or so later Edward Martin, sales manager for United, metLyons while he was- working his route and in the course of a conversationasked him to give up the union. Lyons again refused. Lyons attended all themeetings called by Gordon and Wedler' at which the men voted on their de-sires concerning representation.He -also attended the January 13 dinner atMike Lyman's cafe.Lyons admitted that he entertains anti-Semitic prejudices and that on oc-casions lie has expressed his dislike for Jews in conversation in and aboutthe plant..Several such conversations were testified to by other witnesses, inall of which Lyons vigorously expressed his disapproval of the Jewish peopleas a whole. These conversations were reported to Gordon, and on March 14,1941, as Lyons came in from the completion of his day's work, Gordon assembledall the other drivers who were present; together with Wedler and Taylor, inTaylor's office, called Lyons in and told- him he- had assembled, the other em-ployees because he, Gordon, had 'something to say to Lyons which he wantedthe others to hear.Gordon then proceeded to comment on Lyons' dislike ofthe Jewish people, stating that' he, Gordon,was Jewish and proud of it, and thatunder the circumstances he regarded it as a privilege personally to dischargeLyons from the service of United.He then instructed Taylor to give Lyonshis check, which Taylor did, after which Gordon explained to the other drivers'present that he had' called them in so they could' be in a position to tell NATIONAL LINEN -SERVICE CORP.205Bradley, the exact reason for Lyons' ,discharge. Since then Lyons has notbeen employed by either of the branches of United nor by any other branch,ofNational.Lyons testified that his anti-Semitism first came to the surface in aboutSeptember 1940 and that it continued to increase from then until the UnitedStates entered the war.There is no evidence'as to when this first came toGordon's attention.With few exceptions, the management of National appearsto be essentially Jewish.Bearing in mind that notorious anti-Semitism openlyexpressed among his fellow employees by one in the position occupied byLyons may well -be highly obnoxious to a Jewish employer, it is found that, al-though Lyons was on the list of employees to be dispensed with at the first pre-text because of their union activities, nevertheless, his conduct, independentof his union activities, was obnoxious to the management of United and was of acharacter which justified his discharge regardless of his union affiliation, and thathis union affiliations were not the motivating cause of his discharge. In dis-charging Lyons, United did not engage in any unfair labor practices.'Nels C. Sorensenwas first employed by United as a bundle tier at, the SouthSan Pedro Street plant in June 1939.After 2 or 3 months he was assigned toa route as a driver.Although one of the younger drivers in point of service,Sorensen was a satisfactory employee concerning whom there is no evidenceof criticism until the occasion of his discharge arose. In the latter part ofDecember 1940 he received an individual merit wage increase of $1 50 per week.Sorensen is one of the group who initiated the organizational activities ofLocal 928 by calling on the organizer at the Labor Temple. -He was an activeleader in the movement at all times.As heretofore noted, he was 'regarded byGordon and Taylor as one of the two men most responsible for the drivers retain-ing their union affiliationsSorensen was one of those called to Wedler's officeon January 9, and at the meeting held by Gordon on January 10 It was Sorensenwho replied to Gordon's inquiry as to what he could do to make things moresatisfactory, that the thing to do would be to recognize the union.Gordon testi-fied that at this meeting Sorensen remained silent even when addressed byGordonIt is found. however, that Sorensen did, in fact, comment as abovestated.Sorensen attended all the other meetings heretofore referred to andhelpers who had affiliated with the Union.Like the other drivers, Sorensen was frequently delayed in getting startedon his route because of the shortages of linenThis was the subject of frequentcomplaints, not only by Sorensen but by the others as well. On his route,Sorensen also had at least one customer who refused to conform to the evenexchange system, with the result that his accounts were frequently out of balance.Although Wedler and Gordon both testified that the even exchange system wasentirely practicable and that there was no substantial reason why any drivershould not'be able to balance off the soiled linens returned at the end of theroute against the clean linens he had started off with, the drivers themselvestestified, and the testimony is credited, that they frequently were required tomake adjustments to fit the immediate requirements of their customers and alsoto cater to their customers in order to retain their good will, and thatobecauseof this it, vas not always feasible to effect an even exchange, although the over-ages and shortages of one week would usually balance off against the shortagesand overages of the succeeding week, and that in the long run the linen accountswere fairly in balance. It should be noted, however, that in March 1942 theeven exchange was abandoned in Los Angeles because of the difficulty experiencedin administering it.' 206DECISIONSOF- NATIONAL -LABOR,-RELATIONS BOARD-Under the even exchange system the branches of United kept a daily record_of clean linens taken out by the drivers and clean linens returned but made noeffort to keep a running account of the soiled linens brought inby thedrivers,except that on occasions and without the knowledge of the driver, they wouldattempt to make a check of single days operations by segregating a certaindriver's returned linens at the Close of the day and counting them in the plant,in the.driver'sabsenceThe evidence discloses,and it is found,that such-checks were frequently inaccurate due to eomingling of the returned soiled linensas the drivers unloaded their trucks.At.Gordon's suggestion,Taylor instituteda series of daily checks on Sorensen's,linens covering 5 or G days immediatelyprevious to his discharge.Taylor testified,and his testimony is credited, thatGordon directed him Ito do this and further instructed him to falsify the checksheets, if necessary,to reflect substantial irregularities by Sorensen in the con-duct of his route.The check sheets for these days were introduced in evidenceand identified by Taylor as sheets upon which he had made changes. Taylorwas unable to point'to any specific entries he had falsified and the sheets them-selves do not reflect erasures or obvious changesin the originalentries which,admittedly,were made by plant and office employees,although Taylor pointedto several figures which lie believed he had changed by distorting the originalentries, such as adding a digit or changing a zero into a six or a nine, or bymaking similar changes.The proof concerning the accuracy or falsificationof these check sheets was inadequate to show either that they were accurate asoriginally prepared or that the entries were subsequently falsified.No findingismade on this score since it is believed that such asubsidiaryfinding is notessentialto an ultimatefinding on the Sorensen dischargeIn the latter part of February 1941, Sorensen had been complaining about thelength of time it took to complete his route.Some changes were made and Millan,Taylor's assistant,drove the route with Sorensen for two consecutive days tocheck it.On each of these days there were no non-essential delays and Sorensencompleted his route from an hour to an hour and one half earlier than usual.Sorensen's home was on his route and for some considerable time it had been hispractice,on certain days, to get his truck loaded as early as possible and, onreaching his home on the route, to stop there for his breakfastHe habituallyate Saturday lunch at home.No secret was made of this practice,nor was heever cautioned not to do it.He did not make his breakfast stop on the days whenMilian rode with him, but on the following day came in somewhat later thanthe two previous days, which fact was reported to Taylor by Millan.Taylor in-structedMilian to",trail" Sorensen.Following these instructions,Millan gaveTaylor a written report that on each Friday and Saturday for three successiveweeks, Sorensen had stopped at his home and at another address where he madedeliveries,and was off his truck from 30 to 45 minutes on each day,the last obser-vation date being March 22, 1941.Taylor then wrong a longhand memorandumtoWedler concerning Sorensen,complaining that Sorensen was taking care ofpersonal business on company time and in doing so was leaving his truck unpro-tected in the street.He also reported that Sorensen was not observing the evenexchange,and attached the check sheets above referred to, together with Millan'swritten report.On March 28,Taylor sentSorensen to Wedler's office, at thelatter's request,where Wedler told him he was discharging him because they hadfound out through "spotters"who had trailed him, that he was spending muchtime at home,and that his records indicated he was not maintaining an even ex-change, and that he was generally "slipping"This was the first time anyone hadmentioned any of these matters to Sorensen.Neither Millan nor Taylor, whowere his immediate superiors,'ever cautioned him nor criticized him for any of NATIONALLINEN SERVICE CORP.207the things Wedler mentioned or otherwise indicated that his workwas unsatis=factory.Sorensen's case was the first of those listed for discharge in which'Taylorattempted to' builda record upon whicha dischargemight appear to befounded.Falsificationof the check sheets wastestified'to by Taylor.WhileSorensenadmits his practice of stopping athome for breakfast, Millan's writtenreport and his testimony concerning the times when he trailed Sorensen do notcoincide, nor does Millan's report conform to the calendar, since it purports torefer to observations made on February 28 and 29, 1941.There was no February29 in 1941.Without attempting to resolve the credibility of Millan's report, andbearing in mind that all the officials of United who testified stressed the factthat the training of a driveris a long andexpensive process which does not justifythe discharge of a trained driven except for' substantial cause, and particularlynoting that the conduct of Sorensen which was the stated reason for his dischargewas of a readily remedied character that normally would call, at most, for anadmonition from the employer before more drastic action was taken, it is foundthat Sorensen was discharged on March 28, 1941, not for the reasons, stated byWedler but for the sole reason that he had joined and assisted Local 928, therebydiscouragingmembership in Local 928 and interfering with, restraining, andcoercing the employees of United in the exercise of the tightsguaranteed in Sec-tion7 of the Act.,Charles Flanaganwas first employed by United's predecessor, Union Toweland Case Company, in November 1926: After about 3 weeks in the countingroom he worked as a driver's helper for about a year and a half, when he becamea routeman, working out of the Union Towel & Case Company branch at 125Mission Road until May 1939, when he was transferred to the South San PedroStreet branch. , He was discharged on April 4, 1941.On January 8, 1941, Flanagan joined Local 928 and thereafter attended sub-stantially all the meetings that were held at the union hall, as well as the meet-ings calledby Gordon and Wedler, and the dinner of January 13On January9 Wedler approached Flanagan on the parking lot adjoining the South San PedroStreet plant and asked him whether lie had joined the union.When Flanagantold him that he had, Wedler called his attention to the long period of service hehad had with the company, told him that the company had always treated himwell, and emphasized the fact that he was a pretty old man and that it would behard for him to find another jobNotwithstanding this, Flanagan told Wedlerhe intended to stay with the union. In the pdst Flanagan had been addicted tothe use of liquor and had lost some time from his job because of intoxication.In September 1940, Flanagan was warned by Weinberg that he would have eitherto quit his drinking on the job or quit the job. Flanagan elected to quit thedrinking and, according to his testimony, which is credited, did not thereafterdrink on the job on any occasion nor did he lose any time from his work becauseof intoxication.Flanagan makes no denial that on occasion he took intoxicatingliquor when not at work, but it is admitted by all supervisory officials who ap-peared as witnesses, that since September 1940 they have never seen Flanaganintoxicated or even apparently under the influence of intoxicating liquors andthat at no time had he been incapacitated from performing his work because ofintoxicationAll testified that at one time or another they had smelled liquoron Flanagan's breath and Milian testified that on one occasion he found a partlyfilledwhiskey bottle in Flanagan's truck while it was standing in the garage,while on another occasion he had found an empty whiskey bottle in the truck.Flanagan denied having put any whiskey or whiskey bottles in his truck, whileother drivers testified that frequently the drivers would assemble in'the garagewhen not on duty, either before or after working their routes, and that,on such 208 aDECISIONS OF'-NATIONAL LABOR RELATIONS BOARDoccasions they would shoot crap and generally have a bottle of whiskey `whichwas passed around, and for convenience was-usually kept in a conveniently placedtruck between drinks.Flanagan's denial and this testimony with reference. to thepresence of whiskey bottles.is credited and it is found that, although Flanaganmay have indulged in intoxicating liquor since September 1940, this was doneentirely.upon his on time and when,he was not engaged in his work, and thatduring the same period, Flanagan at no time indulged himself with intoxicatingliquors during working hours or attempted to go about his work in an intoxicatedcondition and that he was at no time hampered in the performance of his workby the use of intoxicants..Flanagan's route, which he had held for a number of, years, was what isknown as a hotel route, serving hotels almost exclusively.At about the first of'January 1941,, United - purchased the Wardrobe Linen Service and added itsbusiness, to that of the two branches already, being operated: This was thesignal for a general readjustment of many of the routes and a sharper delineationof the dividing line segregating the territory respectively served by the Hollywoodand South-San Pedro Street branches. -These changes got well under way inithelatter part of March,or the early part of AprilOn April 1, 1941, a substantialnumber of Flanagan's stops were transferred -to another route, leaving himwith only a small portion of his original stops to serve.This was done withoutnotice to Flanagan.The-next day Flanagan's remaining stops were placed onstill, another route, leaving him with no customers to serve.No explanation ofthese changes was made to Flanagan nor was he told that his employment hadended.On the 3i d he reported at the plant and made himself as useful aspossible by helping out wherever he could be of'assistance, making some specialdeliveries at Taylor's request.On the 4th he repeated his performance of theprevious day and assisted one of the drivers in making some special deliveries.On his return at about 2 p in , Taylor sent him to see Wedler, who told himthat he was discharged because it had been reported he had resumed his drinking -No one had mentioned the subject to him before.Flanagan has not at any time,since then been offered employment of any character with either of the branchesof United or any other branch of National.Considerable testimony was offered by United to the effect that Dir. and Mrs.Flanagan conduct a small hotel in Pasadena which supplies their living quartersand, in addition, accommodates about 15 persons ; that some complaints hadbeen received from United customers served by Flanagan that some of their,linen had not been returned after Flanagan had-taken it out; that shortly priorto Flanagan's discharge Gordon had sent one of his salesmen to the hotel to.seeif he could find any of the missing linen; that the salesman, without the knowl-edge of-Mrs. Flanagan, had entered one of the rooms in which soiled linen waskept and there found several sheets and pillow slips bearing the insci ibed name,of one of the complaining hotels and seven towels with either the interwovenname of Union Towel and Case Company or the mark of one of the hotel cus-tomers.Wedler testified that two or three days before Flanagan was discharged,'Gordon brought two towels bearing the Union' Towel and Case Company nameinto his office and told him that these had been obtained from Flanagan's hotel.,No offer was made to produce any of the hotel attaches concerning losses of theirlinen nor was any offer made to show what disposition was made of the NorthernHotel sheets which were said to have been found in Flanagan's hotel. Both'Flanagan and Mrs. Flanagan denied they had any linen in their hotel other than.such as they had purchased in regular course at various stores.The, testimonyis not convincing that the Flanagans'had any linens improperly in their posses-sion.The fact was never mentioned to Flanagan at the time of his discharge- -NAT'I'ONAL LINENSERVICE CORP.209or at any time until the circumstances were testified to by United's'witnesses atthe hearing.The only reason given Flanagan for his discharge was that he hadresumed his drinking and that for that reason his services were being terminatedWedler stated he had nothing to do with Flanagan's discharge other than to givedid not discharge Flanagan but sent him to Wedler on the latter's instruction.Flanagan states he was dischaiged by Wedler and that the circumstances of thedischarge were substantially as above recitedIt is found that the Flanagan-Taylor version is correct and that Flanagan was in fact discharged by Wedlerin the manner described. It is further found -that Flanagan had not violatedthe injunction given him by Weinberg in September 1940 and had not either beendrinking during working horns nor appeaied on the job or, attempted to, fulfillany duties while in an intoxicated condition, or in a condition which indicatedintoxication.It is also further found that Flanagan was on the list prepared -by Taylor, that the alleged drinking was a pretext for discharging him, and thatin fact Flanagan was discharged because of his membership in and activity onbehalf of Local No 928, thereby discouraging membership in Local 928 and inter-fering with, restraining, and coercing the employees of United in the exercise ofthe rights guaranteed them by Section 7 of the Act.CarlW. Geiseu,has been employ eel by United and its predecessors since 1925,when he went to work for Union Towel & Case Company at the plant at 12.5Mission Road.His first employment covered about a year in) the plant as achecker, after which he was given a route and since 1926 has continuously workedas a routeman until his discharge on April 22, 1941. In 1939 when United dis-continued the operation of the Mission Road branch, Geisen was transferred tothe South San Pedro Street branch and operated a route in one of the outlyingsectionsSome months before his discharge, Geiser attempted to accommodateone of his customers who operated a small ies+aurant, by picking up an order offlour and canned goods which the customer had purchased at a nearby wholesalegrocery house, also'on Geisen's route, and delivering it to the customer's placeof business. In time this came to be a customary procedure on Geisen's partand involved such deliveries at intervals of 2 weeks or so.There is some evi-\dence to indicate that in return for this accommodation, the customer wouldsupply Geiseu with hot cakes and coffee or some other meal if he, happened to bemaking his delivery at the customer's place of business at about mealtime.Ac-cording to Geisen, this was an incidental accommodation of a customer whichconsumed no time, involved no undue use of the employer's property, and was asample of the many small favors routeman are frequently called upon to do forcustomers of very long standingThis situation did, not come to the attentionof any supervisory employee or executive of the United until after Geisen hadbeen transferred to another route, when Geisen's successor on the old route re-ported the customer had asked him to do the same thing Geiseu had done. Onreceiving this report, no representative of management mentioned it.to Geisen,nor was it mentioned-to him at the time of-his discharge.When the route readjustments of early 1941 took place, the major portion ofGeisen's stops fell into the Hollywood branch's area.As a result, Geisen wastaken off the outlying route and given a downtown territory to serve.By Aprilhis route had reached the size where he was habitually required to return to theplant in the middle of the day for additional supplies.On one occasion whilehe was so returning to the plant, he stopped en route and spent his lunch hourwith another of the drivers, both of whom parked their trucks and remained inthe immediate vicinity.This took place on the,other driver's route, which laybetween Geisen's route and the plant.Milian happened to pass and, unobserved -210DECISIONS ' OF' NATIONAL 'LABOR- RELATIONS BOARDby them, watched them for the full time they 'were together-.He made a written-report to Taylor that he'had observed Geisen off his regular route and that Geisenand the other driver had' spent an hour talking.Neither Taylor nor Millan ever-mentioned the incident to Geisen._'The route adjustments of 1941 and the additional business acquired by the-purchase ofWardrobe "Linen Supply Company created numerous new routes.United staffed such new routes and filled vacancies resulting from discharges withdrivers it imported from National branches in other parts of the country.These-new men were not quickly or readily admitted into the fellowship of the olderdrivers."They were not mistreated by the older men but, at most, were merelyignored, although one of the new meii " became so obnoxious that later the other;drivers'were almost"unanimous in'a demand that he be removed. --This failure bythe older drivers to accept the new men into their circle became an outstanding,excuse for which to discharge many of them.On April 17, Gordon wrote to Wedler as follows :To save you the probable embarrassment of discharging a man who hasbeen in your employ for a long time,-I am today advising George Taylor tonotify Carl Geisen that his services are no longer required.This 'action is being taken after a number of postponements, hoping thatGeisen would improve in his work and attitude toward his particular duties,and to the company.Gordon testified that the above letter was prompted by reports from Taylorthat Geisen had carried merchandise in his'truck for 'one of the customers on his,old route, that Millan had reported him off his route, and that he had made noeffort to get along with the new men.On April 22, 1941, Taylor discharged Geisen,giving as' his reason that Geisen's attitude toward the new men who had been.brought in "from the South" had not been satisfactory.Up-to that time, Geisen'sattitude toward the new men had never been a subject of comment in any con--versation he had with Taylor or anyone else in authority.Taylor confirmed thisconversation, but stated that it had been used 'solely as a pretext and that th'ereal reason for Geisen's discharge was his union activities.There is no evidence.concerning Geisen's attitude toward the new men other than his own statementthat he neither had nor evidenced' antagonism toward them, but at the sametime made no special effort to become friendly with them.Geisen joined Local928 on January 3, 1941, and engaged in about the same degree of activity as theother men who have heretofore been describedHe attended all the meetings thathave been referred to, except the meeting, of February 14, and refused to giveup his union affiliation when called to Wedler's office on January 9.He alsorefused Nearhoff's request that he abandon the union and let Gordon handle the,situation alone.Geisen was on the Taylor list for elimination.-Geisen's discharge, in the face of his 17 year record as a driver for Unitedand its predecessors, cannot be reconciled with the proposition that good route-men are rare and one is not discharged except as an extreme measure. Thecriticisms advanced by Gordon as the basis for 'the discharge do not appear to,cover matters that are fundamental or that normally could not be corrected bya reprimand.However, no effort was made to have them corrected and no men-tionwas ever made to Geisen about them. This. discharge emphasizes thecredibility of Taylor's' testimony that certain men, with Gordon's approval oron his direction, were marked for discharge because of their union, af8liations"Homer Feinstein : Transferred from'Miami, Florida, February 1941'; made ^route'super-'visor laterin sameyear ;removal demanded by drivers in January 1942." NATIONAL LIVEN 'SERVICE CORP.211and activities.It is found that the reason given Geisen for his discharge onApril 22, 1941, was a pretext only and that he was in fact discharged because ofhis membership in and affiliation with Local 928, thereby discouraging member-ship in Local 928 and interfering -,bith, restraining, and coercing the employeesof the United in the exercise of their rights guaranteed under Section 7 of theAct.Harry Steiner,was first employed by United or its predecessors in 1924After5 or 6 months in the plant, he began as fill-in driver or helper as,the occasionmight require, and also made special deliveries. In time, he became a regularhelper to one:of the older employees who was, to some extent, hampered by,hisage.In 1939, Steiner's driver was forced.to give up his route because of. illnessand Steiner took it over.On January 8, 1941,rSteiner joined Local 928He was one of those who wascalled into Wedler's office on January,9 and also attended all the meetings of thedriverswhich have been heretofore described. Just previous to the meetingof February 14, he was solicited.by his route supervisor, Bass Webb, to attendthe February 14 meeting and vote against the unionSteiner informed ,Webbthat he intended to support the union, regardless.Taylor approached him on atleast two occasions, in April and attempted to induce him .to abandon the union.Each time Steiner told Taylor that he would not do so.On May 23, Taylor discharged Steiner.His explanation was that Steinerdid not treat the, new men who had been brought in to replace those dischargedor to take new routes properly, in that he did not associate with them or talkto them 'and was otherwise disagreeable to them. Steiner was on the Taylorlist and, according to,Ta3'lor, was discharged, solely because of his refusal toabandon the union.No complaint had been made to him concerning his conducttoward the new men, nor had he, in fact, done anything.to warrant criticismunless it was his failure to associate with them on a friendly basis. There is,no evidence of any criticism of the manner in which Steiner performed,his duties.In the light of comments heretofore made, concerning the Geisen discharge, itis found that Steiner-was discharged on May 23, 1941, because of his membershipin and ,activity on behalf of Local 928, thereby. discouraging membership inLocal 928 and interfering with, restraining, and coercing the employees of theUnited in the exercise of the rights guaranteed to them in Section 7 of the Act.Elbert M. Adamsonwas first employed by United in February, 1933.He servedas a distributing clerk for about two years and then,became a driver, at whichjob lie continued until the termination of his employment on or about April 18,1941He joined Local 928 on January 3, 1941, and was one of those who werecalled into Wedler's office on January 9thOn that occasion Taylor was presentwhen Wedler asked Adamson if he would, not attempt to talk the men out ofgoing into or staving-in the union.Adamson's reply was that it was too lateto do anything at that time. About 2 weeks later, Adamson was_ sent for byGordon who asked him to abandon the union. In the course of this, conversationAdamson expressed the opinion that his pay was inadequate for the work lie wasdoingGordon promised to "take care" of this but did not obtain Adamson'sagreement to give up his union activities. ' About a week later and on the dayof one of the union meetings, Wedler asked Adamson to stay away from themeeting that night and told him that they were going to try to break "this thing"upWedler confirmed this conversation!Two or three days before the termi-nation of Adamson's employment, Millan advised him to quit his job because"they" were going to discharge him in any event.Adamson replied that he wouldthink it over and immediatelyimade inquiries about other employment at one ofthe local dairy companies where he received assurances of a job.He did not,521247-43-vol 48--15 ,212DECISIONS 'OF N.ATIONAVLABOR RELATIONS BOARDhowe.-er,'-agaiii discuss' the-matter withMillan.On the morning of April 1SAdamson was 'rep'rimanded by Taylor for not being present ata meeting of theSocial Club'-held - the..night, before. ' Adamson, said ,he had forgotten about theyour check some of'these days."Adamson's reply was in effect, "All right, giveittome."This conversation took place in the earlymorning asAdamson wassupplies and was handed his pay checks in full by Millan.- 'It was Taylors testi-mony that-Adamson quit' although he-was on the list for discharge. It was Adam-<'son's testimony that` he replied'to- Taylor's comment-as he, did because ',he thoughtthat eventually he was going to be' discharged, that he had-made otherarrange-ments for other employment and that it made no difference to him anyway. It is'found,that',Adamson voluntarily quit - his job'on Apiil 18,11941, and that thetermination'tof `hiss employment on that date- did. not constitutean unfair,labor-i-'TVilliam,-Andeisonwasp first employed by United in'1937.He'-became a driver!,within; two -weeks, and except for a, short period when illness compelled inside"joined Local'928 on. January- 8,'.1941,' and'was one.of the men called into Wedler'sofficeshould either have'a""day light'iAroute: orbe paid more money. ' Wedler promisedto 'change his 'route 'and' early in February did so, whereby instead of workingfroin 3 a. m to 2 p m.;'Anderson' was given a new, route which began at 6 a in. andvas finished, at about 4 p' m . ,He attended all -the meetings heretofore described'''and'during'January'and February;'while':these meetnigs were taking place, wasapproached by Wedler, Webb' and'Millan:with the request'from each of them that'he abandon; his affiliations with the' unionIn each instance he announced hisHe was on the Taylor list,ashad'joined the Social' Club when"it was organized by Weinberg in 1939 and had:'signed an'order'authorizing the iveekly check-off of 25¢ from his salary.The club"on ^so'doing, would' be entitled to receiiTe his-proportionate share of any funds thenon handAnderson withdrew from the club, when he joined the union and re-quested his' share of the club funds,, but never received it.Subsequently Taylorrequested him' to rejoin 'the club but he refused to do soSo for as the record reveals. Anderson's work has never-been criticized, butnevertheless'on June 20, Taylor discharged-him with the statement' that his workwas' unsatisfactory because of his failure to treat the new employees with the'pioper''degree of courtesy, and also because of his refusal to rejoin the Social Clubsince becoming a union memberGordon testified that he first learned of Ander-son's discharge when Taylor reported that he had heard' Anderson was'taking anoticeAnderson had never taken a welding, courseTaylor testified he couldnot recall exactly what reason he had given Anderson for his discharge since heusecl-any one of several when discharging the men on his list. It is found that thereasons given for Anderson's discharge were pretexts only and that in fact he was"discharged' because 'of his membership and 'affiliation with Local 928, thereby-discouraging membeiship in and affiliation with Local 923, and restraining andcoercing the employees of United in the'exeicise of the rights guaranteed them bySection 7 of the Act.-Lee Nalleywas first einployed'by the Uinion Towel &Case Company in 1926 as a -NATIONAL LINEN SERVICE CORP.-213South San Pedro Street branch where he continued as a driver until the middle ofApril 1941, at which time he, with his route, was transferred to the Hollywoodplant.He then worked out of the Hollywood plant until his discharge on August-12, 1941.Nalley was admittedly one of the best drivers in the employ of theUnited and at no time was there any criticism of any phase of his work.Accord-ing to Milian, Nalley's check sheets on the even exchange were used by Taylor asmodels to demonstrate to the other drivers how the system worked out.He joinedLocal 928 January 3, 1941, attended all the union meetings as well as the variousmeetings in January and February sponsored by Gordon-and Wedler.On January9 he was one of those called to Wedler's office.Wedle'r called his attention to thefact that he was one of the oldest employees and asked him to help him (Wedlei)out of "a tough spot."Nalley told him that he could not do anything about it andreferred to some previous occasion when he had agreed to let the company have achance to straighten out things, that nothing had happened then and that'now heintended to let the matters remain in the union's hands, and if they could not becured that way, he might as well sever his connection with the company.Nalley'sroute covered the City of Pasadena which is adjacent to Los Angeles and about 12miles from the South San Pedro Street branch, through reasonably clear traffic.In the route' adjustments of early 1941; Taylor and Nalley collaborated on cuttingout those of Nalley's stops which could be handled by another driver working out.of the Hollywood branch.About April 15, 1941, Nearhoff, who by that time lhadbeen made superintendent of both plants, told Nalley that they were contemplatingmoving his route to the Hollywood branchNalley protested that it would makelonger driving and put him in heavier traffic and would add time to his work day,but Nearhoff insisted that the transfer should be made, whereupon Nalley, stillprotesting, stated in effect, "If Igo out there you had better take care of me.If you are going to transfer me, of course I will have to go, but I won't like it."Shortly thereafter the transfer took place.No change was made in the territory covered by Nalley except that a few stopswere taken from the other driver and given to himWith the route as adjusted,Nalley was working about nine hours a day. Several weeks prior to August 12,1941, one Lovejoy, a supervisor of the Hollywood branch, showed Nalley a list ofabout 70 additional stops which he said he proposed to add to Nalley's route.Nalley protested that these additional stops would put about three extra hours onhis working day and told the route supervisor that whenever those new stopswent on his route the company would have to get a new man.He then went intothe plant where he met Jack Gevanthor, a route supervisor, and angrily protestedagainst the added stops.Gevanthor asked Nalley to stick with the job and givehim a chance to get it straightened out, telling him that in any event the newstops were not going to be added right away.Nalley promised to stay until theyput the new- stops on, at the same time explaining that he was then working ninehours'a day to cover his route and that these additions would put at least threehours more on his working time. The incident had aroused him and that liewas angry over the proposal was obvious to those who talked to him.Nothingwas done about the additional stops for two or three weeks.On the evening ofAugust 11, 1941, Nalley started to load his truck with the next day's supply andasked Gevanthor if he should complete his loading because he did not want toload the truck for somebody else to take out.Gevanthor's reply was, "Don't befoolish ; sure, load it up."Up to this time Nalley had received no notice thatany stops were actually being added to his route, although Gevanthor knew at thetime that some additional stops would go into effect the next morning.WhenNalley appeared on the morning of August 12, Gevanthor stopped him and toldhim that, on instructions from the route manager, he, Gevanthor, was taking 214DECISIONSOF NATIONALLABOR-RELATIONS BOARDthe truck out because of Nalley's previous statement that when they added stopsto his route he would quit.Nalley remonstrated that that was a "Hell of a wayto tell a'fellow" and asked Gevanthor why he had not told him the night before.Gevanthor said he had not known about it, but it is found from Gevanthor's testi-mony that he did, in fact, have full knowledge of the added stops when he talkedtoNalley the previous evening'Nalley then went home and has not beenoffered any other employment by either branches of United or any of the branchesof National.While it is recognized that normally the amount of work assigned and thetime and place of performance is a matter falling within the 'discretion of'theeinployer, an abuse of that discretion, evidenced by adding an unreasonable amountofwork to that normally being done by an' employee, is a proper subject ofinquiry.There is some contention -by Board's counsel that the transfer ofNalley from the South San Pedro.Street branch to the Hollywood branch was' a,discriminatory one.This contention is not supported by the record.WhenUnited acquired the Wardrobe Linen Service in the early part of 1941 and inabsorbing it, readjusted the territories-to be served by its branches, it was'foundthat the two routes servicing the Pasadena territory were more or' less inter-mingled.As a matter of sound business administration, it was determined byUnited that this territory could be more advantageously handled by readjustingthe routes and handling both from the Hollywood branch. It was during thisperiod of readjustment that practically every route underwent some change. In'the readjustment,-two-,other- men, Paul Belsher and Archie Cross, were trans-ferred to the Hollywood branchbecause their routes -fell,into, the ,territory that—,,had been allocated to the Hollywood branch operations.The transfer of. Nalleywas not a discrimination.Nalley's attitude toward the union was well known.Nearhoff'had made aspecial plea to him shortly after the January 10 meeting, to intercede with theother men and have them abandon their union activities so as to give Gordon afree hand at straightening out the difficulties by himself.Nalley was admittedlynot satisfied with his' Hollywood assignment and made his dissatisfaction knownfrequently, primarily because he felt this route was overloaded as it stood, sinceby the mere;cliange,from,the,,South:San Pedro Street branch,'o"ne'to'two hourshad been added to his work clay by increased travel and traffic congestion.Hefrequently complained to both Nearhoff and Gevanthor about the overloadedcondition of his-route and was admittedly angry when it was proposed to furtherburden it with the 70 additional stops.How many of the originally* proposedadditional stops were actually added on August '11 was never revealed, andNalley was not advised nor given an opportunity to inquire when Gevanthor tookover his truck.All who were familiar with Nalley's work agree that he was anexcellent routeman, and the alacrity with which those in authority assi}med hewould,giveiup his job as he had threatened, rather. than accept,.,any additions tohis route, without making any mention of it to him when the time came to put onthe new stops, does not square with the often repeated proposition that goodroutemen were not dispensed with unless their "retention became impossible tothe orderly conduct of the business.On the other hand, Nalley's complaints aboutthe overcrowded condition of his route and his dissatisfaction with the transfertoHollywood in any event, provided a timely opportunity to impose upon himthe addition or threatened addition of an unreasonable amount of work andthereby force him into.quitting 'In the absence of any showing to the contrary;3;Gevanthor denied having a conversation with Nalley the, night before 'his dischargeNalley's version is accepted as correct 'NATIONAL LINENSERVICE CORP.215 --Nalley's testimony that the proposed. addition represented an added burden ofthree hours to his'work day and that such is an unreasonable addition to a thenstops to Nalley's route was not made in good faith and as a reasonable distribu-tion of the work to be done, but was for the purpose of so burdening Nalley'swork day as to force him to resign and was motivated by his continued adherenceto the union. It is further found that the failure of United to give Nalley anopportunity to accept or reject the augmented route was an intentional omissionand a further act of bad faith and that all of said acts constituted, in effect, adischarge of Nalley on the morning of August 12, 1941, because of his membershipin and affiliation with the union, thereby discouraging membership in Local 928and interfering with,'restraining, and coercing employees of United in the exerciseof the rights guaranteed to them by Section 7 of the Act.Paul C. Belsherhas been employed by United or its predecessors as a driversince-1921, and was one of the first men transferred from the Mission.Road branchof the Union, Towel and Case Company to the South San Pedro Street branchafter the control of United passed to National in early 1939.He and Nalley areclose friends and shared automobiles driving to and from work. In the 1,941readjustment of routes, it was found that Beisher's route fell into the new Holly-wood territory, with the result that shortly after Nalley was transferred to Holly-wood Belsher likewise went to the Hollywood branchAt Hollywood, Nalleyand Belsher continued to share automobiles.Their friendship was well knownand somewhat exclusive, since both were supporters of Local 928, while none of theHollywood group of drivers had interested themselves in union affairs.Belsherjoined the union on January 3, 1941, and attended the union meetings as theywere heldHe was one of those called to Wedler's office on January 9 and alsoattended the other meetings that have been referred to.During the periodcovered by the Gordon and Wedler-called meetings, Wedler approached Belsheron at least two occasions and requested him to change his mind about his unionaffiliation 'Just prior to the meeting of February 14 Nearhoff called on Belsherat his'r'oom and' impoktuiied' him to"forego this 'union activities, which Belsherrefused to doAs in the case of Nalley, every officer or supervisor of United whowas called upon to express an opinion stated that Belsher was one of the best oftheir routemenThere was no criticism of lens work.During the summer of 1941, Gordon called Belsher into his office and askedhim whether he was taking a course in weldingBelsher told hum that wascorrect, and that he expected to complete the course in several months ac Gordonasked him if he intended to leave when he had finished the course and Belsher'sanswer was that he had no present intention of doing soGordon asked himnot to leave without giving him some notice, to which Belsher agreed.The onlytestimony having to do with Belsher's discharge is that, of Belsher himself,'United offering no explanation or denial of the circumstances as he recited them.Belsher states that on the morning of August 13, the day following Nalley's dis-charge, he was about to leave the plant in his truck when Lovejoy, who appearsto be assistant toi the route manager, came to him and handed hnn a check,saying that Gordon had instructed hinl,to give Belsher his check, and added,"You know, birds of,a feather flock together" That incident ended Belsher'semployment -with UnitedGordon -testified that he knew nothing dbout the35At the time of their discharge. both Nalleyand Bclsheiwere nearing the completionof a course of instruction in weldingNalley was discharged August 12 1941, completedhis course August 28 and, after spending a month on tests and in qualifying, went to workas a welder on September 30, at which he is now employedBelsher began uuork in hispresent employment as a welder on September 26, 1941. 216DECISIONS, OF NATIONAL LABOR RELATIONS BOARDBelsher incident' until' the route manager told him that Belsher had quit.Gevanthor was not a witness to the Belsher discharge, and hone of the otherssvho were then in charge appeared as-witnesses, nor was their absence explained,as was done in the case of Knapp. In the absence of any explanation whatsoeverconcerning the Belsher discharge, and in view of his known union activities andhis friendship for Nalley, and of the attitude of United toward the Union, itis found that Belsher was discharged on August 13, 1941, because of his member-ship in an affiliation with Local 928, thereby discouraging membership in Local928 and interfering with, restraining, and coercing employees of United 'in theexercise of the rights guaranteed to them in Section 7 of the Act.George W Elkinswas first employed by United in August 1930 as a routemanfor what was known in the original United system as White Star Linen SupplyCompany. In about 1933 he was traiisferred to the South San Pedro Streetbranch, then doing business as the City Towel Supply Company. Shortly afterhis transfer-to the City Towel Supply Company at South San Pedro Street, hewas made a route supervisor in downtown Los Angeles and continued on thatjob until the middle of, 1939, when, at his own request, Taylor put him back onitroute as a driver.On January 8, 1941, Elkins joined Local 928.He was one'of those called into Wedler's office, where Wedler called his attention to the factthat he had 'been with the company for a nuulber of years, and had some troublewith a union on a previous occasion and that he thought he (Elkins) would havelearned his lesson and think of his family.-'Wedler then asked Elkins to quit the union, which Elkins refused to' do, atthe same time commenting on the long hours, shortages of linen and the othergrievances the men had.' Elkins attended all the meetings held by Gordon andWedler in their effort to persuade the men to abandon the union, and was listedby Taylor as one who could not be induced to give up his union affiliations.Heappears to have been outspoken in his'opinion on matters pertaining to hisworkWhen the even' exchange was first installed, Elkins approved the idea, butafter about six months felt that it was not working, became dissatisfied withits operation, and frequently complained about it to Millan, Taylor and others.He also complained about the-volume of work on his route and frequently'criticised the sales force and others who had to do with the corrections ofcomplaints, for the lack of attention to the complaints of his customers after`theyhad'been turned in.On some occasions he was requested, after having completedhis route, to make special deliveries to customers who had telephoned in forthem after he had covered their places of business.This likewise was a sourceof complaint by Elkins.The testimony concerning the facts immediately surrounding Elkins' dischargeand the circumstances that led up to it are in distinct conflict. It is Elkins'version that on the morning of September 27, 1941, before he had started hisroute, he was called to the order desk in connection with some camplaints ofcustomers lie 'had turned in.He found Taylor, Milan and Sales ManagerMartin together, and told them that his customers were complaining because theycould not get settlement on the complaints they had made from tuiie to time, andthat unless something was done about it he was going to lose themElkinssaid that lie illustrated this by commenting on a complaints lie turned in thatclay whichi was a repetition of similar complaints that had been repeatedly madeduring recent -weeks by Sam's Barber 'Shop. It had to do'with a peeuliar anddisagreeable, odor of the, towels when wet, which Elkins had personally investi-,gated and found to be a well-founded complaint which he had- reported severaltines.On this occasion someone in, the Taylor-Millian-Martin group askedElkins why he had not done something about it. Elkins replied that' it was NATIONAL LINEN SERVICE CORP..1217beyond him, whereupon one of the group said, in substance, "Well, what am Isupposed to do?" and indicated that they did not intend to make any effort toremedy it,, whereupon Elkins heatedly exclaimed, in substance,, ."Well, if thatis the way you are going to treat them-", crumpled up the sheets containingthe reports of the complaint he had in his hands, threw them in the wastebasketnearby, and went out on his route.When he returned Taylor discharged himbecause of what he termed "his attitude."On this subject Martin testified thathe had received Elkins' complaint with reference to the barber shop, that hehad called on the proprietor of the shop and adjusted the entire complaint withreference to "price and quality".Martin denies he was present in the groupabove described by Elkins on September 27.Martin was not an impressive witness either in his demeanor or attitude onthe stand or in the quality of the testimony given by him, which seemed to evadea full disclosure of the factsWhere not corroboi ated, very little weight is,given to itTaylor did not testify concerning the incidents immediately pre-ceding Elkins' discharge, but Milian stated that immediately preceding the dis-charge, when Elkins checked in after -finishing his work, he was asked to makea special delivery of extra towels to the barber shop referred to, that Elkinsbecame abusive over the request, stated that lie had finished his day's work andthat he did not intend to do anything more, took the sheet of paper upon whichthe memorandum was made, crumpled it tip and threw it in the wastebasket, andthat Milian was required to make the delivery himself that eveningOn theother hand, Milian also recalls an incident where Taylor, Martin and he werepresent in a conversation with Elkins having to do with some complaints of oneof the customers on Elkins' route, but denies that the matter of complaintsfrom the barber shop were discussed at that timeGordon testified that Taylorhad wanted to discharge Elkins earlier in the year because of his unwillingnessto cooperate on the even exchange and his general inability to get along withother people, but that Gordon would not permit it.He further testified thatElkins was discharged by Taylor without his knowledge or consent, and thathe severely reprimanded Taylor for letting Elkins go and directed Milian to gethim back on the job, but that he does not know what, if anything, Millan didin this regard beyond the fact that he asked Millan and was told he had triedto telephone Elkins once but did not reach him.Millan did not testify con-cerning it, and Elkins stated that since his discharge he has not been requestedto come back to work by anyone connected with United. It is apparent fromElkins' attitude and his general outspokenness, as well as his familiarity withTaylor, Millan and Martin growing out of his previous employment as a super-visor, that outbursts such as have been described were' not uncommonWhenTaylor was questioned about Elkins' discharge he stated that he frequently askedElkins to give up the union and had told him he would be discharged if lie didnot, and even went so far as to show him the list of men who, had been dischargedbecause of their union activities or who were slated for discharges.He was notclear as to the reason given Elkins for his discharge, but was positive that itwas only a pretext and that the real reason for his discharge was his unionactivity and his insistance in remaining a member of the union. The recordreflects no reason assigned to Elkins for his discharge except-as testified to byhimself.t,Elkins appears to have been the only employee left at that time who had beenactive in Local 928 and who refused to abandon itAll the others had eitherquit, been discharged, or had renounced the union.However, as will be notedtional activity had started and some men had been warned in connection with 218DECISIONSRELATIONS BOARDGordon now states he neverwanted him discharged and that he directed Milian to get.him back but did notfollow through on these instructions. In view of all the circumstances, Taylor'stestimony, United's official antipathy to unions and the appearance of anotherone at , this' time which United was seeking to keep out, it is found that Elkinswas discharged on September 27, 1941, because of his membership in Local 028,thereby discouraging membership in Local 928, and interfering with, restraining,and coercing employees of United in the exercise of the rights guaranteed themby Section 7 of the Act.In the early part of September 1941, Malcolm S Bixby ahd Richard Whittaker,both drivers at the South San Pedro Street branch, called at the office of the C. I O.Council in Los Angeles, where they met Richard B Gatewood, business managerof Local 357, and explained that they wanted to affiliate with the C. I O. but thatthey did not want it to be known that they had done so because other men amongthe drivers had been discharged earlier in the year on account of their affiliationswith the A F of L Gatewood gave these men some application blanks and metthem two days later at Whittaker's home, where they del 1%eied several signed-applications to him.Leslie Rogerswas first hired as a driver at the South San Pedro Street branchin January 1941.At the time he applied'for the job Taylor asked whether,hebelieved in unionsRogers stated he did not, and agreed that, if necessary, hewould take a truck through a picket lineOn September 14, 1941, Rogers signed his application card for admission toLocal 357.The next day, while he and his helper were loading their truck,Taylor approached Rogers and remarked that union activity had started up inthe plant, called his attentiowto what had happened to these men who had joinedthe A. P. of L, and stated that it would happen again , Notwithstanding thiswarning, Rogers discussed the union with some of the other men and solicitedmemberships from themNo rule had even been announced in the South San PedroStreet branch prohibiting the discussion of union matters among the employees,either on company time or property or otherwiseGordon testified that early in1941 he lied given the supervising employees instructions not to permit solicita-tion of union membership on company time or property, but lie did not knowwhether they had passed word on to any of the men,' or whether any notice tothat effect had been postedThere is no evidence that such notices ever wereposted or that any of the men ever were warned or forbidden to discuss unionmatters on company time or company propertyOn about October 20, 1941, Rogers was called to Gordon's office. 'Gordon askedhim if lie would like to make a little extra money. 'Rogers said he would, where-upon Gordon stated' in effect, "I have an application here I would like to haveyou pass around and get the boys signed up" Rogers exclaimed, in substance;"I thought you were opposed to unions " Gordon's reply was, "Well, isn't thatwhat you have been doing?"When Rogers denied this, Gordon then stated thathe would not tolerate a'union in the place, and if necessary he would close theplant for two weeks in order to keep it out.The next day, Taylor handed Rogershis check without any explanation and told him he would have to let him go.When Rogers asked whether his work was all right, or whether it was on accountof his union activities, he received no reply.'Gordon testified that, Taylor had reported to him he had discharged Rogersbecause he had been soliciting union memberships on company time and propertyand that he (Gordon) had approved. In the absence of any evidence of warningor notice prohibiting the men discussing union affairs on the-premises of the com-pany 'or during working hours, or that it had been done in a way to ,seriouslyJ NATIONAL LINEN SERVICE CORP.219interfere with the work, it is found that Rogers was discharged on October 21,1941, because of his membership in, affiliation with, and activities on behalf of'Local 357, thereby discouraging membership in Local 357, and interfering with,restraining, and coercing the employees of United in the exercise of the rightsguaranteed in Section 7 of the Act.Em it ,Pertwas -first employed by United at the South San Pedro plant inAugust 1646"' He worked for one week and was then discharged because of hisinability to perform the duties assigned to him, which were entirely within thelaundry plantAt the time he was discharged, Weinberg promised to give himanother chance when a suitable job should be opened up. In October 1940, Pertwas again employed, this time as a bundle tier in the plant.He joined Local 357on October 17, 1941 and agreed to circulate application cards in the departmentwhere he was employed.On the following day, after he had handed about fourcards to his fellow employees, Nearhoff reported him to Gordon by telephone.Gordon instructed Nearhoff to bring Perl to the telephone.When this was done,Gordon asked Perl whether he had been passing out union application cards,whereupon Perl replied by asking him how he had found out about the cards.Neither of them would answer the other's question although each was repeated anumber of timesFinally Gordon told Perl if he did not answer the question hewould be discharged, whereupon Pert admitted that he had been passing out cards.Gordon then asked to talk to KnippAfter Knapp had concluded his conversa-tionwith Gordon, he took Perl into the office, gave him a check and dischargedhimGordon's testimony did not entirely coincide with that of Perl.,Nearhoff,however, confirmed Perl's testimony concerning the conversation, and Gordonstated that he had directed Perl's discharge because he had been passing outunion literature in the shopAs in the case of Rogers, Perl received no warningbut was peremptorily discharged. It is found that Pert was discharged because ofhis membership in, affiliation with and activity on behalf of Local 357, therebydiscouraging membership in Local 357 and interfering with, restraining, andcoercing the employees of United in the exercise of the rights guaranteed themby Section 7 of the Act.-2.The refusal to bargain collectivelyaThe appropriate matThe Hollywood and South San Pedro Street branches of United are locatedin extreme ends of the City of Los Angeles, about 10 or 12 miles apartThecharacter of business conducted at each of these branches is identical and eachbranch, performs.'sulistantially the same type of work under general standard-ized rules-of procedure.Normally about 28 men are employed as drivers andhelpers at the Hollywood branch, and approximately 42 men are employed insimilar capacities at the South San Pedro Street branchFrom 1939, whenNational took over the control of United, until January 10, 1941, the two brancheswere conducted as separate institutions insofar as the driver and helper per-sonnel was concerned, as well as in many other waysGordon was the managerof the Hollywood branch, and as such had his own plant superintendent androute manager whose duties were solely confined to the operation of the Holly-wood plant and the distribution of linen to the customers served by the Holly-wood driversWeinberg, as manager of the South San Pedro branch, devotedhimself exclusively to the operations of that branch.He had an assistant, aplant superintendent, and a route manager whose duties did not extend beyondthe operation and business done by the South San Pedro branch. There wasno overlapping of authority.Drivers and helpers were separately employed by ,220DECISIONS OF NATIONAL -LABOR RE'LATIOONS BOARDthe managers or route managers of the respective branches where they workedUnited maintained its office separate and apart from the offices of either Holly-wood or South San Pedro Street and kept separate books to reflect the opera-Separate -bank accounts were kept.On a fewoccasions joint picnics or other social affairs were participated in by the em-ployees of both branches, but' in the main the employees remained aloof fromeach other, niauitained their separate social clubs, and otherwise conducted them-selves as separate organizationsThere was no habitual interchange of em-.ployees except for -an- occasional skilled plant employee. In the matter ofemployer-employee relations, the record not only fails to disclosed collaborationbetween the two groups of drivers and helpers, but reflects a wide diversion ofopinion which amounted almost to antagonism.'Until January 10, 1941, when Gordon was placed in charge of both branches,there was'nb single' directing head in Los Angeles who exercised either partialor full control over any part of the operations of both branchesThe respectivemanagers reported to and took orders from' Weinstein only.The cleavage be-tween the employees in general, and the drivers and helpers in particular, atthe Hollywood branch and those at the South San Pedro Street branch wasrecognized at all times by United. In 1939 when Hart-called on Weinberg' onbehalf of the Laundry Workers, all their negotiations were with reference to the'South'-San Pedro' Street plant employees exclusively.No=question 'was raisedconeermng the inclusion of the Hollywood employeesWhen ' the drivers atSouth 'San Pedro Street decided to'attempt to effect an organization, they madeno effort to include those from the Hollywood plant in their plans. 'When Gor-'don and Wedler held their meetings iii January and February 1941, they weremeetings' exclusively for the drivers'of the South San Pedro Street branch, andwhen the Weinstein dinner of January 13 was held only the South San Pedro"Street drivers-'and helpers were invited.In the negotiations that took place'!inJanuary and February 1941, Gordon inquired whether Local 928 represented,'thedrivers at Hollywood as well as those at South San Pedro Street, and,upon being advised that it represented only the South San Pedro' Street employ-ees, raised no objection and continued his negotiations on that basisIn 1942Gordon entered into a eon'tract with an alleged committee representing the SouthSan Pedro Street branch drivers aloneZipperman testified that Hollywood wasin no way involved in this contract although they intended to extend its benefits.toHollywood after it got to working.Gordon testified that he so advised theHollywood drivers while the contract was being prepared.The complaint alleges that an appropriate unit for the purpose of collectivebargaining is composed of "all employees engaged as drivers and as drivers''helpers at the respondent's Los Angeles plant, exclusive of production workers,supervisors -and clerical workers "The complaint distinguishes between theHollywood plant and the South San Pedro plant by referring to the former asbeing located in Hollywood and the latter as being located in Los Angeles. Theforegoing language is accordingly interpreted to refer only to the drivers anddrivers' helpers at the South San Pedro Street branch to the exclusion of those atHollywood.There 'is no history of interchange of drivers. and drivers' helpersbetween the two branches, although the record reflects that on some occasionswhen changes have been made in the geographical allocation of territory to thetwo branches, a driver together with his entire route might be"transferred fromone plant.to the other.On at least one other occasion, a helper in one of theplants was promoted by being given a driver's job in another, but it may not besaid that drivers and helpers or others are freely interchanged or that they areinterchanged' at, all;- except on rare and' very special occasions.Geographically NATIONAL LINEN SERVICE, CORP. "221the City of Los Angeles is sharply divided by a designated "through" streetinto two sections. with all business- originat \ng in one section handled, by theHollywood branch while the business originating in the other section is handledexclusively by the South San Pedro Street branchWhen a customer moves fromone territory to the other, his business is transferred to the branch covering,the territory to which he has gone and'he is served by another driver workingcut of such other branchUnder such circumstances, while the duties and-gen-eral operations of the drivers of both plants are practically identical there appearsto be an almost total lack of community of interests, which has been recognizedby both the unions and management. The unions have for years recognized andtreated the South San Pedro Street branch as a separate unit for organizationaland collective bargaining purposesUnited has, by its conduct in dealing withthe drivers and helpers of the South San Pedro Street branch, separately andapart from the drivers and helpers at the Hollywood branch, and by enteringinto a separate and formal contract with a committee representing- the driversand helpers at the South San Pedro Street branch, recognized that group as con-stituting an appropriate unit for collective bargaining purposesOn the basisof the foregoing it is found that a unit for the purpose of collective bargainingcomposed of all employees engaged as drivers and drivers' helpers at the respond-ent's South San Pedro Street branch in Los Angeles, California, exclusive ofsupervisors, will insure to respondent's employees in such- unit, the full benefitof the right to self-organization, and will otherwise effectuate the policies of theAct, and is a unit appropriate for the purposes of collective bargaining. "-b.Local928'smajorityin the appropriate unitDuring the course of the hearing, no effort was made to put into evidencewritten authorizations of the employees in the appropriate unit "in January 1941,directed to Local 928 and authorizing it to ' represent them for the pui poses ofcollective bargaining, although a number of such applications were identified inconnection with the union membership of employees claimed to have been dis-criminatorily discharged.However, there is uncontroverted evidence that 32of the 42 drivers became members oh January 3 and 8, and it will, be` recalledthat, on January 10, 1941, Gordon assembled the drivers at the-South San PedroStreet branch, requested them to give up their union affiliations and activities'and conducted an election among them' to determine whether they wanted"Bradley, the business represenffitive of Local 928, to'represent them for collec-tive bargaining purposesOn this occasion the voting was 32 in favor of beingrepresented by Bradley to -8 against.It-is tiot'contended that on January 10,'1941, a very, substantial majority of the4drivers and helpers in the South San'Pedro Street branch had not designated Local 928 as its collective Bargainingrepresentative and it is accordingly found that on January 10, 1941, a substantialmajority of the employees of United within the appropriate unit above describedhad designated Laundry & Linen' Supply Drivers' Local 928, A. F. of L., as'theirrepresentative for collective 'bargaining purposes."cTherefusalto bar.ainThere is no denial that on January 9, 1941, Bradley and Onstott called dtthe South San Pedro Street branch, asked' for Weinberg, ]landed their officialbusiness cards to the telephone operator, weie advised that neither Weinbergnor any other official of the company was present and that they left their cardswith-a request that Weinberg communicate with them so that they could arrangea meeting with him. It is likewise not denied that neither Bradley nor Onstottthereafter received any telephonemessage orother comb uiiication from Wein- 222DECISIONS OF NATIONAL LABOR RELATIONS BOARD -berg or any other person representing United as a result of this request Ithas been found that on January 9 Weinberg left the office of the South San PedroStreet branch and did not again return there in any official capacityHowever,Wedler was present throughout January 9th and, on that day, spent the after-noon interviewing the drivers with, reference to their union affiliations.Inview of the fact that at the meeting of Jaiaiiry 10 Gordon dictated'the languageof the question to be voted on as being whether they desired to be representedby "Mr. Bradley of the A. F. of L ", it found that Bradley's call, card andmessage were passed on to Gordon by January 10, 1941, and that he knewof the request for a meeting at the time lie learned of the 32 to 8 vote of thedrivers.However, he made no effort to communicate with either Bradley orOnstott following the voting of either January 10 or January 16Itwas notuntil January 30, 1941, when Gordon replied to Bradley's letter of January 27,1941, addressed to Wedler, fixing February 1, 1941 as it meeting date, that therewas any contact between the representatives of Local 928 and the officials ofUnited.On February 1, 1941, according to Gordon's suggestion, Bradley andOnstott met with Gordon, Larson, and Wedler at Gordon's office in the Holly-wood plantThe meeting was opened with a long speech by Larson in which hespoke generally upon the question of labor relations and repeatedly assured theunion representatives that the company would not enter into a closed-shop agree-ment After Larson had finished his coniments,,Onstott and Bradley told Gordonthat they represented' a majority of the drivers at the South San Pedro Streetbranch and were there to discuss generally the-matter of a contract.They hadno proposed contract with them but mentioned the subjects to, be included andagreed to draft a proposed form covering their positionGordon told them hebad no authority to sign such an agreement but that it would have to be sent toWeinstein in,Atlanta, where it would be presented to the Board of Directors andthat it might take some time to get this doneThe meeting closed with anunderstanding that the union representatives would go over their proposedagreement with Larson before submitting it to Gordon for eventual disposition.A few days later, a meeting of the drivers and helpers of the South San PedroStreet branch formulated the general terms of an agreement which Onstottput into formal form and then took up with Larson at the latter's office. Larsonwent over the agreement with Onstott, made some notations on it, and instructedOnstatt to present it to GordonA meeting with Gordon was then arranged forFebruary 15, 1641. It was on February 14 that Wedler assembled the drivers andhelpers for a third balloting to determine whether they still desired to be repre-sented by Bradley of the A F of L and succeeded in reversing the previous elec-'tions by a substantial majority, against A F. of LOn February 15, Bradley andOnstott met with Gord"o`n'arid'Zipperniah.The 'proposed, ag`reeiieiit.'a's-reviewedby Larson, was handed to Gordon, who examined it generally 'and immediatelystated'that the company would not sign a contract with a closed-shop provisionin it.At about this stage, he also asked Bradley and Onstott whether theyrepresented all the drivers of United and was told that they represented onlythose at South San Pedro Street, to which Gordon made no objection and didnot again raise the subject.Gordon's examination and discussion of the termsof the agreement, which contained all the normal.elements of usual union agree-ments pertaining to hours, holidays, wages, rates of pay, grievances, etc ,,did not gointo detail.Onstott and Bradley asked Gordon for some type of reply with ref-erence to the company's execution of the agreement as proposed, whereuponGordon told them that he would like to have Weinstein look it over and wouldsend it to himHe also told them that Weinstein was expected in Los Angeles,on or about March 1st, and that on that occasion he would discuss the provisions of NATIONALLINEN SERVICE CORP.223the contract further with himAt no time during its contacts with the represent-atives of Local 9?8, have anly of the representatives of United questioned theright of Local 928 to represent the South San Pedro Street branch drivers as aseparate appropriate unit for collective bargaining purposes; on the otherhand, in such contacts as were had, they have recognized Local 92S as suchrepresentative.About 10 days after the February 15 meeting, one of the officials-of the Holly-wood branch telephoned Bradley to advise him that Weinstein would be unableto be in Los Angeles on March 1st as planned, but made no suggestion as tolater date at which the representatives of Local 928 might meet with Gordon,Weinstein, or any of the other officials of the company, nor did Bradley pursuethe subject.Since then, no further communication has been received by Local928 from any of the officials of United, Linen Service or National, nor have therepresentatives of Local 928 repeated their requests for it conference.Upon the foregoing it is found that on January 9, 1941, as a result of member-ship applications received by Local 928 between January 3, 1941, and January8,1941, it represented a majority of the drivers and drivers' helpers at theSouth San Pedro Street plant, and that, on that day, the duly authorized officialsof Local 928 called at the office of the South San Pedro Street branch to conferwith the officials of United in charge of that branch and stated the purpose oftheir call but'were advised, erroneously, that. there was no official available at ttnetime to meet with them ; that on January 10, 1941,'Gordon, having just been placedin charge of both plants, was fully advised of the visit of the representativesof Local 928 to the office on the 'previous day and the purpose of such visit,and that on that day. Gordon verified the representation by Local 928, of anoverwhelming majority of the drivers and drivers' helpers at the South SanPedro Street branch but that notwithstanding this and with full knowledge ofthe visit to the office by the representatives of Local 928, and the purpose.of suchvisit and the request then made,. Gordon and the other officials of United .wilfullyand intentionally 'refused to communicate with such union officials or to arrangeany meeting for the purpose of. collective bargaining; that thereafter,'haviiig,determined that Local 928 represented a substantial majority ofdrivers anddrivers' helpers, United put into effect on January 15,- 1941, a substantial un-solicited pay raise applicable only to the drivers and drivers' helpers.Thaton January 16, Gordon held a second meeting of the drivers and drivers' helpersin an effort to discourage them from continuing their membership in Local 928and to withdraw their authorizations given to Local .928 to' represent them incollective bargaining matters and that at'such meeting he caused the employeesto ballot on' the selection of a representative, in-which ballot a majority of thedrivers and drivers' helpers reaffirmed their, designation of Local 928 as 'theirbargaining representative, which meeting was called for the purpose of avoidingthe necessity of bargaining with Local 928.That following the January 16thmeeting, United continued to ignore the request of Local 928 for a meeting untilthe same was repeated in writing. That on February 14, 1941, while negotiationsbetween Gordon and representatives of Local 928 were being carried on, officialsof United conducted another ballot among the drivers and helpers of the,SouthSan Pedro Street branch in connection with which they importuned the employeestowithdraw their affiliation with Local 928, as a result of which a substantialmajority of the drivers and helpers indicated that they no longer desired to berepresented by Local 928That on February 15, 1941, Gordon met with representa-tives of Local 928 and went through the motions of discussing a proposed contractand requested time to submit it to Weinstein for his consideration, which delaywas agreed to by the representatives of Local 928.That since the submission 224;DECISIONS,"OAP.NATIONALI ABO'R RELATIONS BOARDof the proposal and the adjournment of February 15; 1941, neither United, Liner,Service nor National has in any manner-,whatsoever communicated with, ap-proached or suggested to Local 928, or any of its representatives, any furtheraction with respect to the- proposed contract or any other matters which mightpertain to wages, hours and working conditions of the employees represented byLocal 928. It is specifically found that, beginning January 10, 1941, United hasrefused to bargain with Local 928 as the representative of all its drivers anddrivers' helpers employed at the South San Pedro Street branch and that suchrefusal has continued through February 15, 1941, and up to the present time.D. The unfair labor practices of 1912By September 1941, the influence of Local 928 at the South San Pedro Streetbranch had practically entirely disappeared, Elkins being the only known memberof Local 928 remaining, who had not avowedly abandoned that union.The'disposition of Elkins by United has already been dealt with._The visit in early September 1941 of Bixley and Whittaker to the office of theC. I. 0. Council in Los Angeles, and their initial meeting with Gatewood havealready been described.On or about September 20, Gatewood,again met Bixleyand Whittaker, together with one Ernest Fulford at Whittaker's house, wherehe4received the first membership applications from the drivers.Although efforts-were made by the men to keep their organizational activities from coming tothe attention of the authorities of the company; they were not successful for verylongAs has already been recited with reference to the discharge of Rogers,Taylor began warning the drivers during the middle;and latter part of Septemberagainst renewing union activities, and calling their attention to what had hap-pened to those men who had been involved in the A. F. of L activities earlier inthe year.He continued this course of action during the organizational activitiesof late 1941,with apparent success, since the union does not appear to have madematerial progress during that period.Gordon's knowledge of the union, activitiesand his, reactions to them is reflected in his conduct toward Rogers and Perl,heretoforecommented on.Beginning with the meetings of January 1941 and continuing throughout theyear, Gordon had repeatedly announced his opposition to the interyention ofoutside labor organizations in the handling of any grievances the men mighthave, andhad, asrepeatedly, stated that such grievances could best be handledif the men would bring them to him in person or in groups and let him "smooth'them out in his own way. This was the propaganda he also caused to be spreadamong the men by Nearhoff, Martin, the various members of the sales crew andothers, whenever grievances made their appearance.1.The organization' of Special Employees' CommitteeBy early January 1942; a number of the grievances which appear to have been'common to practically all the drivers, had crystallized.-During the week ofJanuary 5, 1942, a meeting, attended by 25 or 30 of the South San, Pedro Streetdrivers, was held at a local cafe to discuss the grievances and the methods to beadopted for most effectively placing them before Gordon.Bixby and Fulford,were present.The relative merits of joining Local 357 and going to the manage-ment through that organization, and of following the procedure which hadpreviously been urged by Gordon of going directly to him as individuals or-asa group, were discussed at length.Because of Gordon's repeated request thatgrievances be presented to him by the- individuals affected, it was decided toproceed along the lines the men had been advised would meet with his approval. NATIONAL LINEN SERVICE CORP.225The fundamental grievances'were then outlined and a committee consisting ofLeonard StokesbaryiEi'nest Fulford,James Smith,Malcolm Bixby, and WadeCampbe1138 was appointed to formulate a statement of the grievances or de-mands,'and to present it to the management after it had been approved at alater meeting.',Following their appointment to the committee,Bixby and Fulford called onGatewood to solicit his aid and advice in carrying out the committee'smission,and to induce him to go with them to Smith's home for the6 purpose of discussingthe matter with him.Smith was a former"National"employee at Miami andhad not been present during the January 1941 activities.He objected to inject-ing the union into the situation but later agreed with Gatewood to have Local357 serve in an advisory capacity so long as it remained entirely in the back-ground.The next day, Sunday,January 11, 1942,the' committee met at Camp-bell's home and agreed on the context of a statement of the grievances, whichFulford reduced to writing.At the conclusion of this meeting,the entire coin-,mittee adjourned to Gatewood's hotel for the purpose of allowing Gatewood todiscusswith Campbell the benefits of allowing the union to cooperate in theactivities of the CommitteeCampbell told Gatewoodthatbe was opposed toany kind of union affiliation for fear the men would suffer the same fate ashad those who were discharged during the previous year because of their activitieson behalf of Local 928.-After some further discussion,however, Campbell agreedto collaboration with the union but only on condition that the union remain inthe background and allow the committeein its own way, with theunion "standing by" to render assistance when and if called upon.Gatewoodagreed to this, and thereafter took no active part in any of the committeeactivities except as is hereinafter specially noted.On or about January 14, 1942,a meeting of all the drivers was.held at theRutland Hotel in Los Angeles to pass on the statement of grievances as preparedby the committee,which statement is referred to throughout the record as the"5 points," and covered the following :1Termination of all supervision by Nearhoff of the drivers at the South SanPedro Street branch.2.Termination of, all supervision by Feinstein" of driversat South San Pedro,Street branch.-3Fixing basic wages of driversafter 1year,of service at $42 50 per week of50 hours,with time and a half for overtime, and similarly,a basic wage ofhelpers at $30 per week-I-4Holding a meeting of the Social Club for purposes of reorganization and toelect officers.5Requiring an accounting of the funds of the SocialClub by James EMartin(salesmanager for United)who, it wascharged;had arbitrarily assumedthe position of treasurer.kThe statement,as preparedby thecommittee, was approvedand signed by the26 driversand helperspresent.Duringthe meeting,the committeenotified thosepresentthat it hadconferredwith Gatewood and that Local357 had agreed to"stand by" andbe ready,to assistwhen and if its assistance was requested.soFulford and Smith were 'newcomers who had not been involved in the eaily 1941activitiesBixby, an old employee, had refused to join Local 928 in early 1941Camp-and othersStokesbary's history is not reflected in the record beyond the fact that hewas an employee during the A F of L activities of 194137Feinstein was a driver imported from National's branch in Miami, Florida, in March1941, and later'in that year made a route supervisor at the South San Pedro Street branch. 226.DECISIONSOF NATIONAL LABOR RELATIONS BOARDSince Gordon was then in Atlanta, the committee was instructed to present the"5'points" to Zipperman as promptly as possible and did so on the evening ofJanuary 19, 1942.After reading the demands, Zipperman told the committee besaw nothing in them that seemed to be unreasonable and congratulated the menon coining direct to management themselves rather than through the medium ofan outside organization, stating that such procedure was exactly what Goidonwanted them to doHe explained that he had no authority in connection withthe matter but would. communicate with Gordon at once.He also suggestedthat the form in which the "5 points" had been presented would probably not besufficient to provide the basis of an agreement and suggested'that they have,thedemands put into the form of a proposed contract.The following day Zipperman introduced Bixby to one Stein, an attorney whosewife was employed in the offices of the South San Pedro Street branch and ad-vised Bixby that Stein was qualified to draft a contract for the committee.Shortly after this, Campbell and Fulfoid also put in an appearance and went intoconference 4ith Stein, where they presented him with a copy of the "5 points"and retained him to draft a suitable contract based on those deinands, for anagreed fee of $25That evening, the drivers again met at the Rutland Hotelto receive the committee's report on its meeting with ZippermanPracticallyall drivers and helpers were presentDuring the course of the meeting, it wassuggested by some unidentified person that all present sign cards of applicationfor membership in Local 3:i7, deliver them to'the committee and authorize thecommittee to turn them over to Gatewood at such'time as it saw fitThis was,done.The meeting also authorised the committee 'to use its full discretion inexecuting any contract it felt might be appropriate or, in the event it was unableto get full satisfaction on the "5 points", to act in such other manner as it might'deem proper.A collection was taken up to pay Stein's fee and to defray theother expenses bf the committee and the signed application cards were turnedover to Bixby, who dehvcied them to Gatewood several days later - Meanwhile,'Zipperman had advised Gordon of the demands, whereupon Goidon arranged toreturn to Los Angeles the evening of January 24, but instructed Zipperman tohave' Nearhoff and Feinstein stay away from the South San Pedro Street plantuntil such time as he, Gordon, could get back and straighten things out.On Gordon's arrival, Zipperman arranged to have the committee meet with him,(Gordon) at the office of the South San Pedro Street branch on the following day,Sunday, January 25, 1942There the proposed contract as drafted by Stein washanded Gordon, as a statement of what the men were requestingGordon hadalso received from Zipperman the original copy of the "5 points "He first con-gratulated the men for coming to him with their grievances instead of doing sothrough a union, and assured them that in that way much more satisfactoryresults could be obtained, after which he went over the proposed contract anddiscussed briefly the main points covered by it but agreed to none of them except-that part which provided for vacations.He refused to take any action withreference to the complaint concerning Nearhoff and Feinstein, dismissed thegrievances with reference to the Social Club by the statement that he thought hecould get that straightened out and, with reference to the proposed wages, coun-tered with a statement that if they would let him work it out his way he couldmake them an even better proposition by fixing the basic wage of the drivers at$40 per week plus a participation in the profits the branch might make.Themeeting resulted in no substantial agreement or understanding on any of thepoints covered by the proposed contract.The committee agreed to advise'thedrivers and helpers as to what had taken place, and did informally report tosome 15 or 16 of the drivers immediately following this meetingOn the evening NATIONAL LINEN SERVICE CORP.227of the 26th, a formal meeting was held at the union hall, attended by 30 or moreof the drivers.At this time, Gatewood was in attendance. The meeting withGordon on the preceding day and the provisions of the proposed contract werediscussed. 'It was the consensus of this meeting that Gordon was "sthlliug" and,as a result, Gatewood was instructed to call on Gordon in regard to the situationas the representative of the drivers and helpers present as,The iiext day Gatewood called at Gordon's office and was asked to identifyhimself and state the nature of his business by the switchboard operator, afterwhich he was informed Gordon was not inGatewood left a memorandum of hisoffice telephone number and requested the operator to have Gordon call him, butno call was received.Thereafter Gatewood tried several other times to com-municate with Gordon by telephone but, after identifying himself to the .switch-board operator, was unable to get through to Gordon until almost a week later.During this same day (Tuesday, January 27) several of the drivers complainedto Zipperman and others of the office staff about Gordon's refusal to sign thecontract, and some evidenced a degree of anxiety that they might be penalizedfor having participated in making the demands embodied in the "5 points."As a result of these occurrences of January 27, Gordon and Zipperman met withLarson during the day and instructed him to draft a master contract and a formof individual,contract to be signed by the various drivers covering the pointsGordon had raised, and providing a lower basic wage and a profit-sharing arrange-ment.These forms were prepared and submitted to Zipperman the next day.Zipperman did not approve of the form of master contract proposed by Larson,but found the proposed individual contracts satisfactory.He proceeded to redraftthe master contract himself, and before he had completed it, and without con-sulting the committee, called in a number of the drivers during the day and ob-tained their signatures to the individual contract as prepared by Larson.Afterlie had rewritten the form of master contract, Zipperman called in the committee,ber of drivers to sign individual contracts.The committee, after reading the pro-posed master contract, suggested that they should have it examined by an attorneybefore signing.it.Zipperman agreed and asked them to select an attorney.None,of those on the committee were acquainted with an available attorney, whereuponsome of the group suggested that they pick out an attorney at random from thoselisted in the telephone directory.This was done by throwing a pen at the opentelephone directory and selecting the attorney into whose name the pen stuck.The first two or three thus selected were unable to accommodate either the coin-mittee or Zipperman, but eventually one Lindstrom, selected in the above manner,agreed to meet themThe entire group, consisting of the committee and Zipper-man, immediately repaired-to Lindstrom's office, where they 4lve him a copy ofthe proposed contract and requested him to examine it and, if necessary, to dowhatever editing or rewriting might be indicatedLindstrom's first inquiry wasas to who would pay his fee. Zipperman stated that the company would do so,and agreed to forward Lindstrom a retainer of $50 immediately upon lies returntd the officeIt was stipulated on the record that the company paid Lindstrom$150 for his services in connection with this matterOn or about February 2, 1942, Gatewood succeeded in getting through to Gordonon the telephone and advising Win that Local 357 represented the employees at"Between January 20, 1942, and February 20, 1042, at no time weie there more than42 diiveis and helpers employedBased on signed cards produced at the hearing andchecked against the pay rolls of Januaiv 20, 1942, to February 20, 1942, Local 357 at thattime held written representation authorizations from at least 37 of the 42 drivers andhelpers, many of which authorizations were signed by, employers who, in 1941, had desig-nated Local 928 as then repiesentatne_5 21 24 7-43-vol 48--16 228DECISIONS'OF NATIONALLABOR RELATIONS BOARDthe Soutli San'Pedro Street plant.On the same-day he wrote to Gordonconfirm-ing the telephone 'conversationand requestingGordon tomeet withhim todiscuss,the provisions of a possibleagreementpertaining to wages, hours and workingconditions df the employees.There is no evidence that Gordon ever replied tohis-letter, nor is it disclosed whether, in his conversation with Gordon, Gatewooddisclosed his relations with ,the committee.On February 7, Gordon, Zipperman, and Larson met with 'the committee, atLinclstrom's office to go over the final provisions of the contract as revised byLindstrom. It was examineditem'.by item and several changes inthe phrase-ology were suggested by Larson. Since Lindstrom was on the eve of a depar-ture*'from Los Angeles, Larson undertook to have the contractrecopied in hisoffice, embodying. the 'agreed changes.. On' February '11 the master contract,together with the form of,a contract to be executed by the individual employeesin conjunction therewith, had been cdinpleted by. Larson and mimeographed copieshad' been made.The five members,of the committee were called into Gordon'soffice,where they executed the master contract and each signed the separateindividual contracts provided for, whereupon Gordon, on behalf of United, like-wise signed the master contract and, the five individual contracts of the com-mittee members.As soon as this was done, and without referring either formto the men for approval, the other drivers and helpers at the South San PedroStreet branch were calledin asrapidly as they became available and requestedby Gordon, Zipperman and Taylor to execute the individual contracts.Prac-tically- all.the drivers and helpers. and the rest of the staff, including Taylor,executed the individual contracts within the next 2 days.There is no evidencethat any employee refused to sign an individual contract upon request.The master contract names themembers ofthe committeeand recognizes themas the representatives of the route men and helpers of the South San PedroStreet branch, duly authorized to 'enter into the contract on behalf of all theroutemen and helpers at that branch and to act for a period of 6 months fromJanuary 16, 1942. It provides for elections of new; committeemen to be held,each 6 months thereafter, and contains a special provision that the employershall. enter into individual contracts 'of employment, in a, form attached to themaster, contract, with each of the drivers and helpers as soon as convenient afterthe execution of the master agreement, and that the. master agreement shallbe made'a,part of each of the employment contracts. It has a stated term, of 2years; places no limitation on the 'hours which will constitute a normal work-week, snakes no provision for premium pay in the, event of overtime,fixes amaximum wage for drivers after 2 years of, service of $40 per' week and -a,maxnnum wage.for helper`s after T year at $27 50- per week, with a formula forbonus payments from profits under certain circumstances, provides for premiumpayments on account of "waiting time" when the driver is delayed because linensare not ready for him to take out, provides for a grievance committee and griev-ance procedure with particular reference to the handling of dismissals withoutcause, provides that previous organizational activities of any of the employeesshall not constitute grounds for dismissal, and further provides that any strike,picketing or walkout of employees, engaged in before the grievance procedure'has been exhausted, shall terminate the contract and the individual employmentcontract as to any employee so striking, picketing, or walking out of the plantOn Saturday, February 14, 1942, and before there had been any opportunityto set up the grievance machinery,, Joe Page, Senior, was discharged by Gordonfor the stated reason that he had failed to turn in monies collected on his route.At the time of his discharge he was required to endorse his pay check, which wasthen taken up and withheld by Gordon. Page reported his discharge to the -NATIONAL LINEN SERVICE CORP.-229members of the committee and to Gatewood,; who, resenting the manner in whichthe discharge had been accomplished, called a meeting of the union membersat. the union office for Sunday afternoon, February 15, 1942.At this meeting,Page denied he had appropriated any funds of the company. Up to that time,theemployees had' had no reasonable opportunity to designate the employee repre-sentation on the grievance committee as provided for in the contract, nor hadHowever, they then appointed Bixby, Smith and Campbell, astheir grievance committee and, in discussing the discharge and the provisionsof the new contract, arrived at the conclusion that the company had observedneither the spirit nor the letter of the contract in peremptorily dismissing Page.'The pertinent clause of the'contract reads as follows :TENTH : DISMISSAL WITHOUT CAUSE'It is hereby agreed that in the event that the grievance committee, here-inafter provided for,' by a majority vote, shall decide that any of the' groupherein called employees has been dismissed without cause, theft or embez-zlement shall constitute good cause for dismissal, or contrary to any otherprovision of this agreement, then and in that event the, employer, shallimmediately reinstate said employeeso dismissed,and pay to him any salaryor 'wages lost by him during his period of dismissal. In the event theemployershallfail to abide by' the decisionof 'saidgrievance com-mittee**,On the basis of the decision of the meeting that the company had violatedthe provisionsof the agreement, it was voted to -refuse to return to work the,nextmorninguntil the committee had had, a conference with Gordon on thesubject.°At about 6 o'clock thenext morning,Monday, February 16, 1942, the driversand helpersbegan to assemble at the plant but refused to go to work. Zipper,man was present,,as were Gatewood, Campbell, Bixby and Smith. Zippermanrequested Gatewood and the committee to order the men back to their work butthey refusedto do so unlessGordon would agree to meet with themZippermanexplained that Gordon was confined to his bed with illness and confirmed this byputting Gatewood in telephonic communication with Gordon, who promised tomeet:Gatewood as soon as he recovered.Upon receiving this assurance, Gate-wood requested the men to resume their work and,they did, so. The total delayresulting from this work stoppage was about an hour and a half.- Later in theday Zipperman took Gatewood to Gordon's home where Gordon agreed to meetwith Gatewood on the following Thursday, February 191, but stated that hedefinitely would not enter into any conference with the members of the committeeof the drivers and helpers.Gatewood reported the result, of his visit to thecommittee and, on the following Thursday, together with a Mr. Posner, anotherofficial of Local 357, met Gordon, Zipperman and Larson at the latter's office.This meeting also started off with a long harangue from Larson which, accordingto the testimony of all who were present, was not entirely intelligible; afterLarson had stopped, Posner and Gatewood discussed the virtues of their union, thePage dismissal and their desire to work out a satisfactory method of disposing'of such grievances as might arise, stating that they represented all the employeesat the South San Pedro Street branch asWhen Gordon stated that he would notsign aclosed shop agreement, Gatewood replied, "Well, now, we didn't ask you to"It is to benoted that no claim of representation was made as to the unit composedof the driversand helpersOn cross-examination, Gatewood reiterated that Local 357 atthis timeclaimed to representthe inside workers as well asthe drivers and helpers 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDsign a closed shop agreement.We only want to bargain for those people who areour own members." Concerning Page, Gordon explained that he had been dis-missed for stealing.Both Gatewood and Posner quickly assured Gordon that theunion would not condone` stealing but that the matter presented an apparentgrievance and that it should be disposed of in an orderly manner.He thenasked Gordon to meet with the grievance committee to discuss the matter so thatthey could beassured of the real cause of Page's discharge and thus enable thecurrent disturbance among the men to be disposed ofGordon flatly refusedto have any meeting with the members of the committee, stating that he had hadand that after he had disposed of them, he might call in the union 40 The meetingended with nothing accomplished and with no arrangements made for againgetting together.Gatewood had advised, the three members of the committee. that he hoped tobe able to induce Gordon to meet with them, and requested them to remain atthe plant that afternoon until after he had concluded his meeting with Gordon.Following the meeting, Gordon returned to the plant before Gatewood and, uponseeing the men waiting there, instructed Taylor to order them off the premisesbut to tell them to come back in the morning as usual. Taylor did this.That evening, February 19, the, committee met with- Gatewood and receivedhis'report on the conference with Gordon,'Zipperman, and Larson.On the basisof this report and Gordon's refusal to meet with the committee, and regarding thecontract of February 11 as having already been breached by United, the committeedecided to resume the work stoppage on the following morning.As a result ofthis decision, before the commencement of work on the morning of Februarythe inside workers joined the picket line the next day.Not all the drivers andhelpers, however, were restrained by the picket line and a number of them whowere members of-Local 357 went, through -it and carried onttheir work in the usual,,manner.' Among these were Fulford and Stokesbary, members of the originalcommittee, and about eight others. These men, together with a number of driverswho were brought in from the Hollywood branch, and a group of new men hiredduring the day, made such deliveries as were made by the company on and afterFebruary 20.Taylor, the route manager at the South San Pedro Street plant, had become amember of Local 357 in the early part of February and attended the meetingof February 15 when the grievance committee was appointed in connection withPage'sudischarge.He had revealed his' membership to no one at the South San"Pedro Street branch, so far as the record discloses.On the morning of February20, Gordon was standing in the doorway of the plant when Taylor arrived. Taylorwalked up to Gordon and started to explain to him that he was also a memberof the union and could not go through the picket lineGordon told him he wouldnot talk to him on that or any other subject and sent him away, whereupon Taylorjoined the picket line and continued there during that and the following day.On the morning of February 21, Gordon was advised by Larson to serve noticesof termination of the employment contract of such of the strikers as had signedindividual contracts.He immediately directed Zipperman to prepare such noticesfor his signature.A little later in the morning, Posner telephoned Gordon and4°Gordon admitted having refused to meet with the committee, but denied the otherstatements herein attributed to himIn view of all the circumstances and the history of_the A F of L in 1941, this denial is not credited and,Gatewood's recital, on which thisfinding is based, is accepted as correct NATIONAL LINEN SERVICE CORP.231asked him whether he was now ready to talk with the union.Gordon's reply wasthat he felt as though he had been"double crossed"and that he would not talkto the union so long as the picket line existed,but that if Posner would withdi awthe picket line immediately he would talk with hint on the followingMonday,February 23. Posner agreed to this but did not ieinove it immediatelyAt about11 o'clock Posner again,called Gordon and asked hint why he had not p,iid offFthemenGordon made a similar inquiry of Zippernian and was told that they hadnot appeared for their checksShortly thereafter,Smith and Campbell went intothe office to get the checks for all the strikers and, while there, were shown thenotice of termination of the contract which Zipperman had prepared,addressedto a number of those who were then on the picket lineAfter a few momentsdelay,Smith and. Campbell were handed a number of envelopes which Zippernianexplained contained the pay checks of the sti ikers and the notices of terminationof contracts.These notices were identical and read as follows:NO LICE 4iTo: Jimmie McNeese,"Harlow Ray, Wade Campbell, Chas Kramer, GeorgePrice, JoeWoolbright,George Koontz, Chas Callahan, Malcolm Bixby, Claude DeBaroff, F K.Bowers, Don Olson, George Taylor.YOU, `AND' EACH OF YOU WILL PLEASE TAKE NOTICE : That by reason of yourjoining in a strike, or picketing, or a walk-out, contrary to the provisionsof your employment contractand mastercontract therein referred to andmade a part thereof, said employment contract and master contract, as tol you, arid each of you, were automatically terminated and cancelled as of thecommencement of such strikes, picketing or walk-outs.Dated at Los Angeles, California, this 21st day of February, 1942.UNITED LINEN SUPPLY Co.By (s) N. M GORDON.Not all the strikers were given the notices above quoted.They were receivedonly by those who had signed individual contracts and whose contracts had inturn been fully executed by Gordon. Those whose contracts had been signedby the employee but had not yet been executed by Gordon, received no suchnotice nor did the few who had not yet signed, nor the inside workers who arenot a part of the drivers and helpers' groupOne of the strikers who had afully executed contractwas also omitted 42Since the delivery of the foregoing notices to the employees named therein,none of them has been offered reinstatement to his previous or equivalentemployment by United or National at any of their branches.'From the foregoing it is found:1That by the repeated insistence of Gordon and the other officers acidsupervisors of United' that the drivers and helpers at, the South San Pedroai It was conceded by Gordon and Zipperman that all the men listed in the notice were.at the time, eniploiees of United and that the employment of each was deemed terminatedby this notice and for the reasons statedEach was also a member of Local 35742 Fleetwood Turner had fully executed his contract pi for to the stake, walked thepicket line for about 3 weeks and then took other employment in the City of Los Angeles.He received his check on February 21 from Wade Campbell in the same manner as theother stiikeis didDuring the course of the beaming Zipperman, who was supposed tohave the custody of all the signed contracts,found a great deal of d faculty in assemblingthem for use at the hearing It is entirely possible that the omission of Turner's namefrom the list of those to whom the notice was directed was an oversight and not anintentional omission. 232DECISIONS OF NATIONAL LABOR' RELATIONS "BOARDStreet branch refrain'from using a labor union as a means of collective bargain-ing, and that they conduct such bargaining and negotiations with' reference-Losuch grievances as might arise, directly and as individuals or, groups, withGordon, United has so interfered with, restrained, and coerced its employees iiithe exercise of the rights guaranteed to them in Section 7 of the Act, as tocause them to abandon the right freely to choose their collective bargainingagents, and -to resort to the medium of the apparently independent committeeprescribed by Gordon ; that in so doing United has dominated and interferedwith the formation and administration of a labor organization among itsemployees, to wit --the committee ; and by reason of such domination andinterference has caused the committee and the employees themselves to enterinto a master contract and individual subsidiary contracts. affecting wages,hours, and general conditions of employment and has assumed to enforce certainof the provisions of such contracts, without itself observing the apparent spiritthereof ; that such master contract and the individual subsidiary contracts werenot the result of free and open bargaining and negotiation by the committee, butwere dictated, by United and are not the free and uncoerced acts and deeds ofeither the committee or the employees who executed the various individual con-tracts.That prior to the strike of February 20, 1942, Gordon was fully advisedthat Local 357 was the 'designated representative for collective bargaining pur-poses of substantially all of the drivers and helpers in the South San Pedro,Street .branch ; that a committee had been appointed by such drivers and helpersto confer with'Gordon, together with Gatewood, the known representative andbusiness manager of Local 357, and that on both February 16, and February 19,Gordon, with such knowledge, refused, upon the request of Gatewood, to meetwith such committee under any circumstances and that 'the strike of February20, 1942, was occasioned by such refusal ; that the contract of February 11 anditllindividual contracts executed in connection therewith are, were and at alltimes have been void and of no effect; that the refusal of United to discuss thePage discharge with the duly appointed grievance committee' was violative of the.spirit of the contract in-any event, and, in view of the fact that a reasonabletime had not been given to adequately set up the grievance machinery, was inwas motivated by the bad faith of United growing .out of the discovery thatsubstantially all of , the ,drivers and helpers had become members of the union;and that the discharge by United of the strikers named in the notices, by invok-ing a provision of the void contract was motivated by their collective action fortheir mutual aid and protection as members of Local, 357 and was designed toand did discourage membership in -Local 357 and interfere with, restrain, andcoerce the employees of United in the exercise of the riglits guaranteed them InSection 7 of the ActIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of National, Linen Service,,and United set forth in Section IIIabove, occurring in connection with the operations of the,respondents describedin Section I above, have a close, intimate and Substantial relation to trade,trafficand commerce among the Several States, and tends to lead' to labordisputes burdening and obstructing commerce and the free flow of commerceV. THE REMEDYRespondents National and Linen Service vigorously; contend that they are.notproper parties in this action and that in no respect can they be held responsiblefor any unfair labor practices which might have been committed by, United. NATIONAL LINEN SERVICE CORP.233In support of this ' contention these respondents rely almost entirely upon thedecision of the United States Court of Appeals for the District of Columbia inPress Co., Inc. v. N. L. R B, et al,118 Fed (2nd) 954 , The brief of these re-spondents forcefully points out either the elements of similarity between thecircumstances in this situation and those, which existed in the cited case, orcircumstances here existing, which, these respondents claim, are-more favorableto their contention than the more or less paralleling facts found in thePressCompanycase.There are many similarities in the two cases but the-distinctionlies in those factors here present, which were missing in thePress Companycase.In that case, the Court dwelt almost solely on the technical separatenessof the two corporations and measured the question of responsibility accordingto the strict application of the rule against joint liability at law as between twoindependently created corporate entities. It apparently based its decision, onthe absence of a showing that the holding company, in'its corporate capacity'and through formal appropriate corporate action, had exercised control over theinternal, operations of the newspaper published by the subsidiary. It rejectedthe argument of the Board that the "dual capacities of the policy making execu-tives and the realities of the relationship" compel the Board to disregard theartificialities of the so-called corporate independence of the subsidiaries andcontrolled affiliates, and to go direct to the governing and policy making parentorganization, if the Board is to fulfill its obligation to prevent' unfair laborpractices affecting 'commerce as provided for-in Section 10 (a) of the Act. SincethePress Companydecisionwas handed down, the Supreme Court inPhelpsDodge Corporation'v. N. L R B,313 U S. 171, has clearly confirmed what hasbeen previously said by other courts and by the Supreme Court in previousdecisions, that the Board acts in a public-capacity to give effect to the declared'public policy of the Act, to eliminate and prevent obstructions to interstatecommerce by encouraging collective bargaining, and in so doing, it is vested witha broad discretion to take whatever reasonable steps will effectuate this nationalpolicy ; and that the Board, "in collaboration with limited judicial review, mustnot be'confined within (the) narrow canons of equitable relief-deemed suitableby chancellors in ordinary private controversies "Phelps Dodge Corporation v.N. L. R. B, supra,The language of the court in thePress Codecision is closely applied to thefacts in that specific' ease.When as closely applied- here, the instant situa-tion appears' readily distinguishable.In thePress Co.case, although Gannettwas the president of each of the various corporations, including the one directlyinvolved, and, as found by-the court "controll'ed its policy," there is nothing inthat decision to indicate that Gannett controlled the policy other than'by "remotecontrol" or that he devoted any of his time to direct personal supervision ofthe operations of the various newspapers, or the personnel relations or workingconditions in each plant.The facts indicate that he did notHere however,Weinstein was not only the president of each of these corporations but, withoutdiscrimination between them, paid regular visits approximately-each month toNational, Linen Service or United, and, as the "driving force," gave each of themhis impartial supervision and, when occasion 'demanded, made emergency visitspaid to Los 'Angeles on January 13, 1941, when he assembled the -drivers andhelpers of the South San Pedro Street branch at a dinner given especially for'them, dwelt at length'oil the problems which had induced the drivers to becomemembers of the union in order to have their grievances' corrected,. describedhis general, over-all labor relations policies with reference to all his plants andfinally acceded to some'of their demands by making a-change in-management 234DECISIONS OF NATIONAL LABOR, RELATIONS BOARDwitch he announced at the meeting, all of which, it has been found, was done toto discourage the drivers and helpers at the South San Pedro Street plantfrom maintaining their membership' in the union and to demonstrate to themthat action through the medium of a labor organization was not necessary toobtain relief for such grievances as they may have had It has been found thatin this connection 'Weinstein, (lid., not appear. before these men-solely as thepresident of the United but as the president of the National system, and of:Nationalwhich controls that system.This situation also contains anotherfactor of control by National over the internal affairs of United when con-sideration is given to the manner in which' the financial affairs of United arehandled.. It has been found that while the local officials in Los Angeles have avery limited power to draw checks against the deposited funds of United, themajor control over those funds rests in Atlanta where checks not only maybe signed by Weinstein, but also by Weinberg, Jacobs and Vicknair, who, withWeinstein, constitute the controlling executives of National,, but who are in nosense, from a technical standpoint, associated or identified with United asofficers,directors or,, substantial stockholdersThis leaves no option but tofind that-this authority is granted Weinberg, Vicknair and Jacobs solely becauseof their official positions as- the chief executive officers of National and, to giveNational, to that extent, vital control over the affairs of United, which controlNational did in fact exercise.Pursuing therefore' the principle enunciated inthePhelps Dodgeresponsibility 'to prevent unfair labor practices and is not restricted, by thetechnical legal artificialities that have grown up in the law pertaining to cor-porations, it must be found that the Supreme Court, by its pronouncement inthePhelps Dodgedecision, has released the' Board from the close restrictionsindicated in thePress Codecision, even if that case were not distinguishablefrom this, and that the Board is empowered to, and, in order to effectuate thepolicies of the Act frequently must, realistically disregard corporate artificiali-ties and-direct its remedial orders Ito the fountain head of the unfair labor prat-tices.In this case that fountain bead is National Linen Service Corporationwhich in effect has become the corporate personification of I MWeinstein.ItIs impossible under these circumstances, to sustain the position taken herein byNational and Linen Service.Since it has been found that the respondents have engaged in unfair laborpractices, it will be recommended that they and each of them cease and desistof the Act and to restore as nearly as possible the conditions which existed priorto the commission of the unfair labor practices.-Sipce it has been found that the termination- of the employment-of- DelinerThorne, Walter Lyons and Elbert lI Adamson involved no unfair labor practiceson the part of the respondents or any of them, it will be recommended that thecomplaint be dismissed insofar as it pertains to the termination of the employ-ment of thesemen.-Since it has been found that National and Linen Service together with Unitedhave interfered with, restrained and coerced their employees-in the exercise ofthe rights guaranteed them in Section 7 of the Act by discouraging them frommaintaining their membership in or affiliation with a labor organization for thepurposes of collective bargaining, and that they, through and with United, as asubsidiary and dominated affiliate of National, have, by the dischargeof numerousof their employees at United, by refusing to bargain with alabor organizationa labor organization among theiremployees and requiringtheir employees toexecute individual contractsof employmentand by 'the other acts hereinbefore NATIONAL LINEN SERVICE CORP.235set out, further interfered with, restrained and coerced their employees in theexercise of the rights guaranteed in Section 7 of the Act, it will be recommendedthat National and Linen Service cease and desist from discouraging their andeach of their employees and the employees of each and every of their controlledaffiliates," subsidiaries and branches from joining, affiliating with, supporting, orotherwise identifying themselves with any labor organization, and since, in theview of the circumstances reflected herein, and- the domination and control ofUnited by National and Linen Service, it appears that there is grave danger that,unless appropriately restrained from so doing, National and Linen Service willengage in other and further unfair labor practices, it will be further recom-mended that National' and Linen Service' also desist from, in any other mannerinterfering with, restraining or coercing their and each of their' employees andthe employees of each and every of their controlled affiliates, subsidiaries andbranches, in the exercise of the rights guaranteed in Section 7 of the Act.It haviiig been found that Lenora Drew, Nels C Sorensen, Charles Flanagan,Carl W. Geisen, Harry, Steiner, William Anderson, Lee'Nalley,-, Paul C Belsher,George W Elkins, Leslie Rogers, Emil Perl, James McNeese, Harlow Ray, WadeCampbell, Charles Kramer, George Price, Joe Woolbright, Herschel Davis, JamesSmith, James Fry, George Koontz, Charles Callahan, Malcolm Bixby, ClaudeDeBaroff, S K Bowers, Don Olson and George Taylor, at various times as here-inbefore related, have been discriminated against by the respondents as to theirhire and' tenure of: employment, it will be recommended that they and each ofthem be offered immediate and full reinstatement to the former or. substantiallyequivalent positions last occupied by them, respectively, at the respective plantsor branches of United at which they were last employed, without prejudice totheir seniority or other rights and privileges, provided that in the event saidemployees or any of them shall fail for a period of 30 clays after receipt of theoffer of reinstatement, above provided for, to report for employment pursuant tosaid offer, the obligation of the respondents and each of them to reinstate any ofthe employees so failing to report shall thereupon be terminated, except as toany of such persons who 'may then be 'in' the, armed' forces' of-the,-UnitedStates ;such persons shall be entitled to reinstatement upon demand at any time within40 days after honorable discharge from the armed forces of the United States.It will also be recommended that the respondents make the said Lenora Drewand each and every of the other employees last above listed whole for any lossof pay they may have suffered by reason of the respondents' discrimination intheir hire-and tenure of employment, by payment to each of them of a sum ofmoney equal to the amount he would have earned as wages had he been con-tinued in his employment with the respondents, from the date of such discrimi-nation to the date of such offer of reinstatement, 'less his net earnings" duringsuch period '97By the ter in"controlled affiliate"ismeant anycorporation m which National,throughdirect ownership of a majority of the voting stock,or byindnect ownership theieofthrough a "controlled of Bate,"is in a position to control the conduct of such affiliate orsubsidiary through the exercise of itsvotingcontrol in the selection of directors andofficersu By "net earnings"ismeant eai flings less, expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-wherethan for-the, respondent,which would nothave beenincuried but for his-unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof' Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amersea, Lumber and Sawmill lVorheis Union,Local 1590,8 N L. R B 440 Monies receivedfor workperfumedupon Federal,State, county,municipal,ofother work-relief piolectsshall be considered as eainiugs,SeeRepublic Steel CorporationvN. L. R B,311 U S 7. 236DECISIONSOF NATIONAL LABOR' RELATIOONS BOARDIt is recognized that certain of the findings may appear to be at variance withthe complaint.The complaint, as amended, alleges that the respondents, "bysponsoring, encouraging, assisting, interfering with and dominating the forma-tion and administration of a Special. Employees' Committee ; and' by enteringinto a contract covering wages, hours and working conditions with said SpecialEmployees' Committee . . . did thereby engage in and are engaging,in unfairlabor practices within the meaning of Section 8, subsection (1)'of the Act.As in the case ofHighland Park Manufacturing Company,12N. L. R. B1238-1251, the respondents in this case claimed no surprise or, prejudice becauseof the variance, if any, between the pleadings and proof.On the other hand,all the available facts upon which the findings of domination of the employeesand the Special Employees' Committee are based, were exhaustively litigated bythe respondents and full brought out and made the subject, of examination andcross-examination by all parties in the same manner as if the complaint hadspecifically charged the respondents with unfair labor practices within the mean-ing of Section 8 (2) of the Act with respect,to the domination of and interferencewith the Special Employees' Committee-However, having found that unfair labor practices have been engaged in andthat the respondents have interfered with, restrained, and coerced their employeesin the exercise of the rights guaranteed them by Section 7 of the Act, and therespondents having been apprised by the pleadings and by the evidence adducedat the hearing,- concerning which they made no claim of prejudice or surprise,because of variance from the pleadings of the facts; which constitute such unfairlabor practices, there cari be no bar to an order by,the Board directing whateverappropriate action will remedy such unfair. labor practices and effectuate thepolicies of the Act, including setting aside the contract with the Special Em-ployees' Committee and disestablishing the committee as,a representative of thedrivers and helpers for purposes of collective bargaining.On this basis, the fol-lowing observations are made:It has been found that on January 10,'1941, Local 928 had been designatedby a majority of the employees among the drivers and helpers of the South SanPedro Street branch constituting an appropriate unit for the purposes of collec-tive bargaining with United, and that on and at all times, since that date Unitedhas failed and refused to-bargain collectively with Local 928 as such representa-tiveIt has'also been found that through the discharges by United of,its em-ployees who maintained their membership in Local 928 and other unfair laborpractices of,United together with legitimate discharges and quittings, Local 928,during the year 1941, lost all representation it had among the members of theappropriate unit heretofore defined.Although it has also been found that follow-ing or at about the time of the disappearance of the last vestige of representationof employees in the appropriate unit by Local 928, certain of the employees, oftheir own volition, became members of Local 357 and that thereafter- practicallyall the drivers in the appropriate unit, including those who had previously lieenmembers of Local 928, voluntarily subscribed to membership in Local 357,Local 357 has never requested the respondents, or anyof them to bargain,withit as the exclusive representative of the employees in said appropriate unit, but,in such request as was made, claimed to represent all the employees at the'SouthSan Pedro,Street branchNo proof'was offered that it represented a majorityof all the employees. It could not, therefore, be found that the respondents haverefused to bargain with Local 357, within the meaning of Section, 8 (5) of theAct.I'It has been found, however, that United refused to meet with the grievancecommittee appointed by the drivers and ' helpers constituting the appropriatet NATIONAL LINEN SERVICE CORP.237unitThis committee, while appointed within Local 357, was solely representa-tive of the drivers and helpers.The respondent's refusal to meet with' thiscommittee, representing a -majority in an appropriate unit, even though' in aunion claimingerroneously to represent a larger unit, constitutes interference,restraint, and coercion of the members of that unit in the exercise of-the rightsguaranteed in Section t of the Act, notwithstanding that the committee and theunit it, represented was a part of the "minority" union, according to the repre-sentationclaims ofGatewood.It will be recommended that the respondent United bargain collectively, onrequest, with Local 928, as the representative of all the drivers and helpers atthe South San Pedro Street branch, with reference to }wages, hours, rates of payand other conditions of employment.Since it has been found that the contract of February 11, 1942, and the indi-vidual contracts subsidiary thereto, were not the free and uncoerced acts of theemployees or the committee, and that the said master contract is with an or-ganization of the employees of United, with the formation and administrationof which United has interfered and which it has dominated and supported, itwill be recommended that the master contract of February 11, 1942, and allindividual contracts entered into pursuant to the terms thereof be set aside andheld at naught, and that no force and effect be given it or them by' any of theparties thereto, provided, however, that in so setting aside the contracts, Unitedshall not,be permitted to withdraw or diminish any of the benefits to its em-ployees provided for under the terms of such contracts, but that all such benefitsrecited in such contracts shall be regarded as incidents of employment as adriver or driver's helper at the South San Pedro Street branch of United. Itwill also be recommended that United cease and desist from recognizing, dealingwith, negotiating with, or otherwise regarding the Special Employees' Committeereferred to in the contract of February 11, 1942, as in any manner representingany of itsemployees for purposes of collective bargaining with reference towages, hours, rates of pay, hours of employment' or other conditions of em-ployment, and shall fully and completely disestablish said Special Employees'Committee as such representative.In addition to the foregoing, it will be recommended that United post certainnotices at both its South San Pedro Street branch and its Hollywood branchwith reference to compliance with the recommendations herein contained and thatNational, on behalf of itself, Linen Service and United, shall cause certain noticeswith reference to compliance with the recommendations herein contained, to bepublished for a period of four consecutive months in "Linenews," the official houseorgan of the National system, and distributed in the usual manner among allthe employees of National, Linen Service and United.Upon the basis of the above findings of fact and upon the, entire record in thecase the undersigned makes the following :CONCLUSIONS OF LAW1.'Laundry Workers International Union, A. F of L ; Laundry and Linen SupplyDrivers, Local 928. A F of L.; and Amalgamated Clothing Workers of America,Laundry Division, Local 357, C. I. 0, are respectively labor organizations, withinthe meaning of Section 2 (5) of the Act.2 National Linen Service Corp, Linen Service Corporation of Texas and UnitedLinen Supply Co. and each of them is an employer of the employees at theHollywood and South San Pedro' Street branches, within the meaning of Section2-(2) of the Act.3.All employees engaged as drivers and drivers' helpers at the, respondents'South San Pedro Street branch in Los Angeles, California, exclusive of super- 238DECISIONSOF NATIONALLABOR RELATIONS BOARDvisors, constitute a unit appropriate for the purposes of collective bargaining,within the-meaning of Section 9 (b) -of the Act.:a4 Laundry and Linen Supply Di fivers, Local 928, A. F of L, was on January9; 1941, and at all tunes since said date has been the exclusive representative ofall employees in such unit for the purposes of collective bargaining, within themeaning of Section 9 (a), of the Act.5By refusing on January 10, 1941, and at all times thereafter, to bargaincollectively with Laundry and Linen Supply Drivers, Local 928, A F of L, asthe exclusive representative of all of-its employees in said unit, the respondentsand each of them have engaged in unfair labor practices within the meaning ofSection 8 (5) of the Act.6By refusing on February 16 and 19, 1942, and at all times thereafter to meetwith the grievance committee duly appointed by a majority of the drivers andhelpers, at the South San Pedro Street branch, respondents have engaged inand are engaging in unfair labor practices within the meaning of Section 8 (1)of "the Act.7 By interfering with and dominating their employees in the organization ofthe- Special Employees' Committee and by entering into a contract with saidSpecial Employees' Committee and individual contracts subsidiary thereto, withthe respective individual employees, as a result of such interference and domina-tion, the respondents and each of them, have engaged in and are engaging inunfair labor practices within the meaning of Section 8 (1) of the Act.8 By discriminating in regard to the hire and tenure of employment of LenoraDrew, Nels C. Sorensen, Carl NV. Geisen, Charles Earl Flanagan, Harry Steiner,William Anderson, Lee Nalley, Paul Belsher, George Elkins, Leslie Rogers, EmilPerl, James 'McNeese, Harlow Ray, Wade Campbell, Charles Kramer, GeorgePrice, Joe Woolbright, Herschel Davis, James Smith, James Fry, George Koontz,Charles Callahan, Malcolm Bixby, Claude DeBaroff, F. K Bowers, Donald Olson,and George Taylor, thereby discouraging membership in Laundry Workers Inter-nationalUnion, A F of L. Laundry and Linen Supply Drivers, Local 928,A. F of L, and Anirllgamated`Clothing Workers 6f"America, Clothing Division,Local 357, C. I 0, the respondents and each of them-have engaged and are engag-ing in unfair labor practices,within the meaning of Section 8 (3) of the Act.9 By interfering with; restraining, and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act the respondents and each of -them have engaged in and are engaging in unfair labor practices within themeaning of Section S (1) of the Act10.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.11 In terminating the employment of Delmer Thorne, Walter Lyons, andElbert l'1Adamson,, respondents have engaged in no unfair labor practiceswithin the meaning of the Act.-RECOMMEND 1TIONSUpon the basis of the, above findings of fact and conclusions of law the under-signed recommends that the respondents National Linen Service Corp.; Linen`Service Corporation of Texas, and United Linen Supply Co, and each of them,and their `and each of thdir'bfiicer's,.'agerits, representatives, successor's, andassigns, shall:-1Cease and desist from(a)Discouragingmembership iii LaundryWorkers International Union,A! F. of L.; Laundry and Linen Supply Drivers, Local 928, A. F of L ; andAmalgamated Clothing Workers of America, Laundry Division, Local 357, C I 0.,t NATIONAL LINEN SERVICECORP.239or any other labor organization of their or any of their said employees or in anyother manner discriminating in regard to their hire-or tenure of employmentor any term or condition of employment ;(b)Dominating or interfering with the administration of,the Special Em-ployees' Committee or with the formation or administration of any other labororganization of their or any of their employees and from contributing supportto said Special Employees' Committee or to any other labor organization oftheir or any of their employees, and giving effect to any contract or contractsthey or any of them may have entered into with the said Special Employees'Committee or with their or any of their individual employees'by virtue of theterms of any such contract entered into with the Special Employees' Committee,provided that in compliance herewith, the respondents and any of them shallnot withdraw or diminish any of the benefits to their or any of their employeesgranted under the terms or provisions of such contract or contracts with respectto wages, hours of employment or vacations ;(c)Refusing to bargain collectively with Laundry and Linen Supply Drivers,Local 928, A. F. of L., as the exclusive representative of all drivers and drivers'helpers employed at the South San Pedro Street plant in Los Angeles, California,exclusive of supervisors;(d) In any other manner interfering with, restraining, or coercing their orany of their employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through representativesof their own choosing, to engage in concerted activities for the purpose of col-lective,. bargaining or any other mutual xaid and protection, as, guaranteed inSection 7 of the Act.2.Take the following affirmative action which will effectuate the policies ofthe Act :(a)Offer to Lenora Drew, and each and every of the other persons listed onAppendix A attached hereto, immediate and, full reinstatement to the formeror substantially equivalent positions last occupied by them at the respec-tive branches at which they were, last employed, without prejudice to theirseniority and other rightstiand privileges, provided that in the event any of saidemployees shall fail for a period of thirty (30) days after receipt of the offerof reinstatement made in writing by the respondent, to 'report for employmentpursuant to said offer, the obligation to reinstate such of said employees as shallso fail to report shall be terminated, except that in the event any of said personsshall at the time of said offer be in the armed forces of the United States, suchpersons shall be entitled to reinstatement upon demand at any time within forty(40) days after honorable discharge from the armed forces of the United States ;(b)Make the said 'Lenora Dre`ty and each and every of the other personslisted on Appendix A attached hereto, whole for any loss of pay they may4have suffered as the result of the respondents'^discrimination against them, bypayment to each of them of a sum of money equal to that which each normallywould have received as wages and bonuses, if any, in the employment of therespondents, during the period from the date of discrimination against him tothe (late of the'respondent's offer of reinstatement, less his net earnings 45 duringsaid period ;'(c) -Withdraw all recognition from the Special Employees' Committee or theirsuccessors, if any, as the representative of any of the employees of the respondentsor any of them, for the purpose of'dealing with the respondents or any of them,concerning grievances, labor disputes, rates of pay. wages, hours of employment'5 See footnote 44,,supra. 240-ployees' Committeeas such representative ;DECISIONS OF NATIONAL,-LABOR ,RELATIONS BOARDor other conditions of employment, and completely disestablish the Special Em-(d)Upon request, bargain collectively with Laundry and Linen Supply Drivers,Local 928, A. F.,of L, as the exclusive representative of all employees.engagedas drivers, and drivers' helpers at the respondents' South San Pedro Street branchin,Los Angeles, California, exclusive of supervisors. in respect td rates of 'pay,wages—hours of employment, or other conditions of employment;(e)That the respondent United Linen Supply Company post immediately" inconspicuous places throughout both its plants in Los Angeles, California, andmaintain for a period of at least sixty (f0), consecutive days from the date ofposting. notices to its employees stating (1) that said respondent will not engagein the conduct from which it is ordered to cease and desist in' paragraphs 1 (a),(b)', (c), and (d) of these recommendations; (2) that said'respondent will takethe affirmative -action set forth in paragraphs 2 (a), (b), (c), and (d) of theserecommendations ; (3) that the contract of February 11, 1941, entered into withthe Special Employees' Committee and all the individual contracts subsidiarythereto are set aside and held at naught, but that none of the benefits granted tosaid employees under.the provisions of such contract or contracts, with referencetowages, rates of pay, hours of employment or vacation with be diminshed orwithdrawn but will remain in full force and effect ; and (4) that the respondents'employees are,free to become and remain members of Laundry Workers Inter-or Amalgamated Clothing Workers of America, Laundry Division, Local -357,C., I. 0., and that the said respondents will, not discriminate against any employeebecause of membership in or activity on behalf of those organizations or any ofthem or any other labor organization(f)That respondent National cause to be published in the monthly house oiganknown as "Linenews," on behalf of itself, Linen Service and United, for a periodof four consecutive months, and to be distributed among the employees of National,Linen Service and United,in the same manner in which the said paper has here-tofore,been distributed, a. notice that the said respondents and each of them willnot engage in the conduct from which it is recommended that they and each' ofthem'cease and desist in paragraphs '1 (a), (b), (c), and (d) of these recom-mendations, (2). that- the respondents will take the affirmative action set out inparagraphs 2 (a), (b), (c),-and (d) of these recommendations, and that the em-ployees of each of said respondents, are free to become or remain member's ofLaundry Workers International Union, A. F. of L, Laundry and Linen SupplyDrivers, Local 928, A. F. of, L., and Amalgamated Clothing Workers of America,Laundry Division., Local 357, C I. 0 ,,and that the respondents and each of,themwill not discriminate against any employee ^because_of membership in or activityon behalf of those or-any other labor organizations ;(g)Notify the Regional Director for the Twenty-first Region in,writing withintwenty (20) days from the receipt of this Intermediate Report what steps therespondents have,taken to comply therewith.It is also recommended that insofar as the same pertains'to the alleged dis-criminatory discharges of Delmar Thorne, Walter Lyons, and Elbert M. Adamson,the complaint herein be dismissedIt is further recommended that unless on or before twenty (20) days from thedate of the receipt of this Intermediate Report the respondents and each of themshall notify said Regional Director in writing that they will individually comply,,with the foregoing recommendations the National Labor Relations Board issuean order requiring them to take the action aforesaid.-As provided in Section 33 of Article II of the Rules,and 'Regulations of theNational Labor Relations Board, Series 2-as amended, any party may within NATIONAL LINEN SERVICE CORP.241thirty (30) days from the date of the entry of the order transferring the case tothe Board, pursuant to Section 32 of Article II of said Rules and Regulations,filewith the Board, Shoreham Building, Washington,'D C, an original and fourcopies of a statement in writing setting forth such exceptions to the IntermediateReport or to any other part'of the record or proceeding (including rulings uponallmotions or objections) as he relies upon, together with, the original and fourcopies of, a brief in support thereofAs further provided in said Section 33,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within twenty (20) days after thedate of the order transferring the case to the Board'.I,R N. DENHAM,Dated : October 6, 1942-Trial Examiner.APPENDIx ALenora Drew; inside plant worker. discharged June 5, 1939.Nels C. Sorensen, driver, discharged March 28, 1941.Charles E. Flanagan, driver, discharged April 4, 1941.Carl W. Geiseu, driver, discharged April 22. 1941.Harry Steiner, driver, discharged 'May.23, 1941.William Anderson, driver, June 20, 1941.Lee Nalley, driver, discharged August 12, 1941.Paul Beisher, driver, discharged August 13, 1941.George W Elkins, driver, discharged September 27, 1941.Emil Perl; inside plant worker, discharged October 18, 1941.Leslie Rogers, driver, discharged October 21, 1941.James McNeese, driver, discharged February 21, 1942.Harlow Ray, driver, discharged February 21, 1942Wade Campbell, driver, discharged 'February 21, 1942.Charles Kramer, driver, discharged February 21, 1942.George"Price, driver, discharged' February 21, 1942.Joe Woolbright, driver, discharged February 21, 1942.Herschel Davis, driver, discharged Februiry 21, 1942.James Smith, driver, discharged February 21, 1942James Fry, driver, discharged February 21, 1942.George Koontz, driver, discharged February 21, 1942.Charles Callahan, driver, discharged February 21, 1942.Malcolm Bixby, driver, discharged February 21, 1942.-Claude DeBaroff, drrder, discharged February 21, 1942F. K Bowers, driver, discharged February 21, 1942.Don Olson, driver, discharged February 21, 1942.George Taylor, route manager, discharged February 21, 1942.